 

Exhibit 10.8

 

AGREEMENT OF PURCHASE AND SALE

 

between

 

BRE MF Crown Ridge LLC, BRE MF Canyon Springs LLC, BRE MF Cascades I LLC,

BRE MF Cascades II LLC, and BRE MF TPC LLC, as Sellers

 

and

 

CWS Apartment Homes LLC, as Buyer

 

Dated as of March 15, 2017

 

 

 

 

TABLE OF CONTENTS

 

      Page         ARTICLE 1 DEFINITIONS 2         SECTION 1.1   Defined Terms 2
        ARTICLE 2 SALE, PURCHASE PRICE AND CLOSING 17         SECTION 2.1   Sale
of Assets 17 SECTION 2.2   Purchase Price 22 SECTION 2.3   Closing Procedure;
Loan Assumption 24         ARTICLE 3 REPRESENTATIONS, WARRANTIES AND COVENANTS
OF SELLERS 30         SECTION 3.1   General Seller Representations and
Warranties 30 SECTION 3.2   [Intentionally Omitted] 33 SECTION 3.3   Amendments
to Schedules, Limitations on Representations and Warranties of Sellers 33
SECTION 3.4   Covenants of Sellers Prior to Closing 33         ARTICLE 4
REPRESENTATIONS, WARRANTIES AND COVENANTS OF BUYER 36         SECTION 4.1  
Representations and Warranties of Buyer 36 SECTION 4.2   Covenants of Buyer 38  
      ARTICLE 5 CONDITIONS PRECEDENT TO CLOSING 38         SECTION 5.1  
Conditions Precedent to Sellers’ Obligations 38 SECTION 5.2   Conditions
Precedent to Buyer’s Obligations 39 SECTION 5.3   Waiver of Conditions Precedent
40 SECTION 5.4   Failure of Conditions Precedent 40         ARTICLE 6 CLOSING
DELIVERIES 40         SECTION 6.1   Buyer Closing Deliveries 40 SECTION 6.2  
Seller Closing Deliveries 43 SECTION 6.3   Cooperation 46         ARTICLE 7
INSPECTIONS; DUE DILIGENCE; RELEASE 46         SECTION 7.1   Right of Inspection
46 SECTION 7.2   Termination Right 47 SECTION 7.3   Disclaimer 47 SECTION 7.4  
Examination; No Contingencies 48 SECTION 7.5   RELEASE 51 SECTION 7.6   Waiver
of Lead-Based Paint Inspection 53         ARTICLE 8 TITLE AND PERMITTED
EXCEPTIONS 53         SECTION 8.1   Title Insurance and Survey 53 SECTION 8.2  
Title Commitments; Surveys 54 SECTION 8.3   Certain Exceptions to Title;
Inability to Convey 55 SECTION 8.4   Buyer’s Right to Accept Title 56

 

 i 

 

 

SECTION 8.5   Cooperation 56         ARTICLE 9 TRANSACTION COSTS; RISK OF LOSS
56         SECTION 9.1   Transaction Costs 56 SECTION 9.2   Risk of Loss 57    
    ARTICLE 10 ADJUSTMENTS 58         SECTION 10.1   Rents 58 SECTION 10.2  
Taxes and Assessments 59 SECTION 10.3   Water and Sewer Charges 60 SECTION 10.4
  Utility Charges 60 SECTION 10.5   Miscellaneous Revenues 60 SECTION 10.6  
Supplies 60 SECTION 10.7   Assumed Contracts 60 SECTION 10.8   Association Fees
61 SECTION 10.9   Security Deposits 61 SECTION 10.10   Locator Fees 61 SECTION
10.11   Existing Loans 61 SECTION 10.12   Rent Ready Condition 61 SECTION 10.13
  Other Adjustments 61 SECTION 10.14   Re-Adjustment 61         ARTICLE 11
INDEMNIFICATION 62         SECTION 11.1   Indemnification by Sellers 62 SECTION
11.2   Indemnification by Buyer 62 SECTION 11.3   Limitations on Indemnification
62 SECTION 11.4   Survival 63 SECTION 11.5   Notification 63 SECTION 11.6  
Indemnification as Sole Remedy 63 SECTION 11.7   Limits on Buyer Indemnification
63         ARTICLE 12 TAX CERTIORARI PROCEEDINGS 64         SECTION 12.1  
Prosecution and Settlement of Proceedings 64 SECTION 12.2   Application of
Refunds or Savings 64 SECTION 12.3   Survival 64         ARTICLE 13 DEFAULT 64  
      SECTION 13.1   Buyer’s Default 64 SECTION 13.2   Seller’s Default; Failure
of Conditions 65         ARTICLE 14 MISCELLANEOUS 66         SECTION 14.1  
Exculpation 66 SECTION 14.2   Brokers 66 SECTION 14.3   Confidentiality; Press
Release; IRS Reporting Requirements 67 SECTION 14.4   Escrow Provisions 68
SECTION 14.5   Earnest Money Escrow Account 68

 



 ii 

 

 

SECTION 14.6   Successors and Assigns; No Third-Party Beneficiaries 68 SECTION
14.7   Assignment 69 SECTION 14.8   Further Assurances 69 SECTION 14.9   Notices
70 SECTION 14.10   Entire Agreement 71 SECTION 14.11   Amendments 71 SECTION
14.12   No Waiver 71 SECTION 14.13   Governing Law 71 SECTION 14.14   Submission
to Jurisdiction 71 SECTION 14.15   Severability 72 SECTION 14.16   Section
Headings 72 SECTION 14.17   Counterparts 72 SECTION 14.18   Acceptance of Deed
72 SECTION 14.19   Construction 72 SECTION 14.20   Recordation 72 SECTION 14.21
  Time is of the Essence 73 SECTION 14.22   Schedules 73 SECTION 14.23   Waiver
of Jury Trial 73 SECTION 14.24   Survival 73 SECTION 14.25   Water/Sewer
Services 73 SECTION 14.26   Intentionally Omitted 73 SECTION 14.27   Annexation
Notice 73 SECTION 14.28   Legal Costs 74 SECTION 14.29   DTPA Waiver 74 SECTION
14.30   Water District Disclosure 74 SECTION 14.31   1031 Exchange 75 SECTION
14.32   Anti-Terrorism Law 75 SECTION 14.33   Signage Removal 75 SECTION 14.34  
Cibolo Canyons Resort Master Covenant Notice 76

 

 iii 

 

 

Schedules

 

Schedule A-1 - Legal Description of Crown Ridge Land Schedule A-2 - Legal
Description of Canyon Springs Land Schedule A-3 - Legal Description of Cascades
I Land Schedule A-4 - Legal Description of Cascades II Land Schedule A-5 - Legal
Description of Cibolo Canyon Land Schedule B - Asset File Schedule C - Existing
Loan Documents Schedule D - Excluded Personal Property Schedule 2.2(a) -
Allocable Purchase Price Schedule 3.1(c) - Consents Schedule 3.1(h) - Litigation
Schedule 3.1(i) - Violations Schedule 3.1(k) - Outstanding Principal Balance
Schedule 3.1(l)-1 - Crown Ridge Assumed Contracts Schedule 3.1(l)-2 - Canyon
Springs Assumed Contracts Schedule 3.1(l)-3 - Cascades I Assumed Contracts
Schedule 3.1(l)-4 - Cascades II Assumed Contracts Schedule 3.1(l)-5 - Cibolo
Canyon Assumed Contracts Schedule 3.1(m) - Rent Roll Schedule 3.4(d) -
Pre-Closing Work

 

Exhibits

 

Exhibit A - Form of Assignment of Leases Exhibit B - Form of Assignment of
Contracts Exhibit C - Form of Tenant Notices Exhibit D - Form of Assignment of
Licenses, Permits, Warranties and General Intangibles Exhibit E - Form of Deed
Exhibit F - Form of Bill of Sale Exhibit G - Form of Title Certificate Exhibit H
- Form of Seller Closing Certificate Exhibit I - Change in Responsibility Form
Exhibit J - Form of Water District Disclosure Exhibit K - Form of Assignment and
Amendment Agreement

 

 

 

 

AGREEMENT OF PURCHASE AND SALE

 

THIS AGREEMENT OF PURCHASE AND SALE, made as of March 15, 2017 (the “Effective
Date”), by and among BRE MF Crown Ridge LLC, a Delaware limited liability
company (“Crown Ridge Seller”), BRE MF Canyon Springs LLC, a Delaware limited
liability company (“Canyon Springs Seller”), BRE MF Cascades I LLC, a Delaware
limited liability company (“Cascades I Seller”), BRE MF Cascades II LLC, a
Delaware limited liability company (“Cascades II Seller”), and BRE MF TPC LLC, a
Delaware limited liability company (“Cibolo Canyon Seller”), and CWS Apartment
Homes LLC, a Delaware limited liability company (“Buyer”).

 

Background

 

A.           Crown Ridge Seller is the owner in fee simple of the real property
known as The Estates at Crown Ridge, located at 18385 Babcock Road in San
Antonio, Texas, as more particularly described on Schedule A-1 annexed hereto
(the “Crown Ridge Land”, together with the Crown Ridge Asset-Related Property
(as defined below), collectively, the “Crown Ridge Asset”).

 

B.           Canyon Springs Seller is the owner in fee simple of the real
property known as The Mansions at Canyon Springs, located at 24345 Wilderness
Oak in San Antonio, Texas, as more particularly described on Schedule A-2
annexed hereto (the “Canyon Springs Land”, together with the Canyon Springs
Asset-Related Property (as defined below), collectively, the “Canyon Springs
Asset”).

 

C.           Cascades I Seller is the owner in fee simple of the real property
known as The Mansions at Cascades I, located at 4055 Hogan Drive in Tyler,
Texas, as more particularly described on Schedule A-3 annexed hereto (the
“Cascades I Land”, together with the Cascades I Asset-Related Property (as
defined below), collectively, the “Cascades I Asset”).

 

D.           Cascades II Seller is the owner in fee simple of the real property
known as The Mansions at Cascades II, located at 4085 Hogan Drive in Tyler,
Texas, as more particularly described on Schedule A-4 annexed hereto (the
“Cascades II Land”, together with the Cascades II Asset-Related Property (as
defined below), collectively, the “Cascades II Asset”).

 

E.           Cibolo Canyon Seller is the owner in fee simple of the real
property known as The Towers at TPC, located at 5505 TPC Parkway in San Antonio,
Texas, as more particularly described on Schedule A-5 annexed hereto (the
“Cibolo Canyon Land”, together with the Cibolo Canyon Asset-Related Property (as
defined below), collectively, the “Cibolo Canyon Asset”).

 

F.           Crown Ridge Seller desires to sell to Buyer, and Buyer desires to
purchase from Crown Ridge Seller, the Crown Ridge Land and Crown Ridge Seller’s
right, title and interest in the Crown Ridge Asset-Related Property on the terms
and conditions hereinafter set forth.

 

G.           Canyon Springs Seller desires to sell to Buyer, and Buyer desires
to purchase from Canyon Springs Seller, the Canyon Springs Land and Canyon
Springs Seller’s right, title and interest in the Canyon Springs Asset-Related
Property on the terms and conditions hereinafter set forth.

 

 

 

 

H.           Cascades I Seller desires to sell to Buyer, and Buyer desires to
purchase from Cascades I Seller, the Cascades I Land and Cascades I Seller’s
right, title and interest in the Cascades I Asset-Related Property on the terms
and conditions hereinafter set forth.

 

I.           Cascades II Seller desires to sell to Buyer, and Buyer desires to
purchase from Cascades II Seller, the Cascades II Land and Cascades II Seller’s
right, title and interest in the Cascades II Asset-Related Property on the terms
and conditions hereinafter set forth.

 

J.           Cibolo Canyon Seller desires to sell to Buyer, and Buyer desires to
purchase from Cibolo Canyon Seller, the Cibolo Canyon Land and Cibolo Canyon
Seller’s right, title and interest in the Cibolo Canyon Asset-Related Property
on the terms and conditions hereinafter set forth.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

 

ARTICLE 1
DEFINITIONS

 

SECTION 1.1           Defined Terms. The capitalized terms used herein will have
the following meanings.

 

“Additional Title Disapproval Notice” shall have the meaning assigned thereto in
Section 8.1(b).

 

“Additional Title Disapproval Response” shall have the meaning assigned thereto
in Section 8.1(b).

 

“Additional Title Matters” shall have the meaning assigned thereto in
Section 8.1(b).

 

“Additional Title Response Period” shall have the meaning assigned thereto in
Section 8.1(b).

 

“Adjustment Point” shall have the meaning assigned thereto in Article 10.

 

“Affiliate” shall mean any Person (as defined below) that directly or indirectly
through one or more intermediaries, controls, is controlled by or is under
common control with another Person. The term “control” shall mean the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise, and shall in any event include the
ownership or power to vote fifty percent (50%) or more of the outstanding equity
or voting interests, respectively, of such other Person.

 

 2 

 

 

“Agreement” shall mean this Agreement of Purchase and Sale, together with the
exhibits and schedules attached hereto, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

 

“Allocable Purchase Price” shall have the meaning assigned thereto in
Section 2.2(a).

 

“Anti-Bribery, Anti-Money Laundering and Anti-Terrorism Laws” shall have the
meaning assigned thereto in Section 3.1(g)(i).

 

“Applicable Closing Deadline” shall have the meaning assigned thereto in
Section 2.3(a).

 

“Applicable Law” shall mean all statutes, laws, common law, rules, regulations,
ordinances, codes or other legal requirements of any Governmental Authority,
board of fire underwriters and similar quasi-governmental agencies or entities,
and any judgment, injunction, order, directive, decree or other judicial or
regulatory requirement of any Governmental Authority of competent jurisdiction
affecting or relating to the Person or property in question.

 

“Asset” shall mean, individually, the Crown Ridge Asset, the Canyon Springs
Asset, the Cascades I Asset, the Cascades II Asset or the Cibolo Canyon Asset,
as applicable, and “Assets” shall mean, collectively, the Crown Ridge Asset, the
Canyon Springs Asset, the Cascades I Asset, the Cascades II Asset and the Cibolo
Canyon Asset.

 

“Asset File” shall mean the materials with respect to the Crown Ridge Asset, the
Canyon Springs Asset, the Cascades I Asset, the Cascades II Asset and/or the
Cibolo Canyon Asset set forth on Schedule B, which may be delivered to Buyer or
its representatives by Sellers or made available to Buyer at the Real Property
or on an on-line virtual data website.

 

“Asset-Related Property” shall mean, collectively, the Crown Ridge Asset-Related
Property, the Canyon Springs Asset-Related Property, the Cascades I
Asset-Related Property, the Cascades II Asset-Related Property, and the Cibolo
Canyon Asset-Related Property.

 

“Assignment of Contracts” shall mean, individually, as applicable, the Crown
Ridge Assignment of Contracts, the Canyon Springs Assignment of Contracts, the
Cascades I Assignment of Contracts, the Cascades II Assignment of Contracts, and
the Cibolo Canyon Assignment of Contracts.

 

“Assumed Contracts” shall have the meaning assigned thereto in Section 3.4(c).

 

“Basket Limitation” shall mean an amount equal to $25,000 for any particular
Asset or $50,000 in the aggregate for two (2) or more of the Assets.

 

“Bluerock” shall mean Bluerock Real Estate, L.L.C.

 

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks are authorized or required by law to be closed in the cities of
Dallas, Texas or New York, New York or by United States federal laws.

 

“Buyer” shall have the meaning assigned thereto in the Preamble to this
Agreement.

 

 3 

 

 

“Buyer Closing Extension Notice” shall have the meaning assigned thereto in
Section 2.3(e).

 

“Buyer Closing Statement” shall have the meaning assigned thereto in
Section 6.1(b)(ii).

 

“Buyer Modifications” shall have the meaning assigned thereto in
Section 2.3(d)(i).

 

“Buyer-Related Entities” shall have the meaning assigned thereto in
Section 11.1.

 

“Buyer Waived Breach” shall have the meaning assigned thereto in Section 11.3.

 

“Cable Contract Encumbrances” shall mean any easement, memorandum of, or similar
matter, relating to or memorializing any of the Cable Contracts or the vendor’s
rights thereunder.

 

“Cable Contracts” shall mean the Crown Ridge Cable Contract, the Canyon Springs
Cable Contract, the Cascades I Cable Contract, the Cascades II Cable Contract,
and the Cibolo Canyon Cable Contract.

 

“Cap Limitation” shall mean an amount equal to one percent (1%) of the Purchase
Price.

 

“Canyon Springs Asset” shall have the meaning assigned thereto in “Background”
paragraph B.

 

“Canyon Springs Asset-Related Property” shall have the meaning assigned thereto
in Section  2.1(b)(ii).

 

“Canyon Springs Assignment of Contracts” shall have the meaning assigned thereto
in Section 6.1(a)(vii).

 

“Canyon Springs Assignment of Leases” shall have the meaning assigned thereto in
Section 6.1(a)(ii).

 

“Canyon Springs Assignment of Licenses, Permits, Warranties and General
Intangibles” shall have the meaning assigned thereto in Section 6.1(a)(xiii).

 

“Canyon Springs Assumed Contracts” shall have the meaning assigned thereto in
Section 4.2(a)(ii).

 

“Canyon Springs Cable Contract” shall mean that certain contract captioned
“Service & Marketing Agreement”, dated April 1, 2015, between Canyon Springs
Seller and Time Warner Cable Enterprises LLC.

 

“Canyon Springs Contracts” shall mean, collectively, all written agreements or
contracts of Canyon Springs Seller, or entered into on behalf of Canyon Springs
Seller or its Property Manager, relating to the ownership or operation of the
Canyon Springs Asset, but excluding the Canyon Springs Space Leases, the Canyon
Springs License Agreement and the Canyon Springs Existing Management Agreement,
as more particularly described on Schedule 3.1(l)-2 attached hereto.

 

 4 

 

 

“Canyon Springs Deed” shall have the meaning assigned thereto in
Section 6.2(a)(ii).

 

“Canyon Springs Existing Loan” shall mean that certain loan in the initial
principal amount of $43,125,000 made to Canyon Springs Seller, as borrower, and
governed by the Existing Loan Documents applicable to Canyon Springs Seller.

 

“Canyon Springs Existing Management Agreement” shall mean the existing property
management agreement between Canyon Springs Seller and its Property Manager with
respect to management of the Canyon Springs Asset, as the same may be amended,
modified or supplemented from time to time.

 

“Canyon Springs Improvements” shall have the meaning assigned thereto in
Section 2.1(b)(ii)(1).

 

“Canyon Springs License Agreement” shall mean that certain Non-Exclusive Service
Mark License Agreement between Canyon Springs Seller and its Property Manager.

 

“Canyon Springs Personal Property” shall have the meaning assigned thereto in
Section 2.1(b)(ii)(3).

 

“Canyon Springs Real Property” shall mean the Canyon Springs Land and the Canyon
Springs Improvements.

 

“Canyon Springs Real Property Title Commitment” shall mean that certain owner’s
title commitment issued by the Title Company with an effective date of January
24, 2017, and Commitment Number: NCS-834305-2-CHI2.

 

“Canyon Springs Space Leases” shall mean any leases or other written agreements
for occupancy of the Canyon Springs Real Property, including, but not limited
to, the M Spa Lease, and each amendment or supplement thereto.

 

“Canyon Springs Survey” shall mean that certain ALTA survey of the Canyon
Springs Real Property, dated April 11, 2014, and prepared by Bock & Clark.

 

“Cascades I Asset” shall have the meaning assigned thereto in “Background”
paragraph C.

 

“Cascades I Asset-Related Property” shall have the meaning assigned thereto in
Section 2.1(b)(iii).

 

“Cascades I Assignment of Contracts” shall have the meaning assigned thereto in
Section 6.1(a)(viii).

 

“Cascades I Assignment of Leases” shall have the meaning assigned thereto in
Section 6.1(a)(iii).

 

“Cascades I Assignment of Licenses, Permits, Warranties and General Intangibles”
shall have the meaning assigned thereto in Section 6.1(a)(xiv).

 

 5 

 

 

“Cascades I Assumed Contracts” shall have the meaning assigned thereto in
Section 4.2(a)(iii).

 

“Cascades I Cable Contract” shall mean, collectively, (1) that certain contract
captioned “Telecommunication Services Agreement”, dated September 26, 2014,
between Cascades I Seller and Suddenlink Communications, and (2) that certain
contract captioned “AT&T Video Services, Inc. Contract for Marketing of Services
for Mansions at the Cascades (320 apartment units)”, dated February 22, 2007,
between Western Rim Investors 2006-3, L.P. and AT&T Video Services, Inc. d.b.a.
AT&T Home Entertainment (“AT&T VS”), as amended by that certain Amendment Number
One to AT&T Video Services, Inc. Contract for Marketing of Services for Mansions
at the Cascades (320 apartment units) dated March 26, 2007, as further amended
by that certain Amendment Number Two to AT&T Video Services, Inc. Contract for
Marketing of Services for Mansions at the Cascades (320 apartment units) dated
October 21, 2014, between Cascades I Seller and DISH Network L.L.C. (“DISH”) (as
amended, the “Contract for Marketing of Services for Cascades I”).

 

“Cascades I Contracts” shall mean, collectively, all written agreements or
contracts of Cascades I Seller, or entered into on behalf of Cascades I Seller
or its Property Manager, relating to the ownership or operation of the Cascades
I Asset, but excluding the Cascades I Space Leases, the Cascades I License
Agreement and the Cascades I Existing Management Agreement, as more particularly
described on Schedule 3.1(l)-3 attached hereto.

 

“Cascades I Deed” shall have the meaning assigned thereto in
Section 6.2(a)(iii).

 

“Cascades I Existing Loan” shall mean that certain loan in the initial principal
amount of $33,207,000 made to Cascades I Seller, as borrower, and governed by
the Existing Loan Documents applicable to Cascades I Seller.

 

“Cascades I Existing Management Agreement” shall mean the existing property
management agreement between Cascades I Seller and its Property Manager with
respect to management of the Cascades I Asset, as the same may be amended,
modified or supplemented from time to time.

 

“Cascades I Improvements” shall have the meaning assigned thereto in
Section 2.1(b)(iii)(1).

 

“Cascades I License Agreement” shall mean that certain Non-Exclusive Service
Mark License Agreement between Cascades I Seller and its Property Manager.

 

“Cascades I Personal Property” shall have the meaning assigned thereto in
Section 2.1(b)(iii)(3).

 

“Cascades I Real Property” shall mean the Cascades I Land and the Cascades I
Improvements.

 

“Cascades I Real Property Title Commitment” shall mean that certain owner’s
title commitment issued by the Title Company with an effective date of February
3, 2017, and Commitment Number: NCS-834305-3-CHI2.

 

 6 

 

 

“Cascades I Space Leases” shall mean any leases or other written agreements for
occupancy of the Cascades I Real Property, including, but not limited to, the
Rose Spa Lease, and each amendment or supplement thereto.

 

“Cascades I Survey” shall mean that certain ALTA survey of the Cascades I Real
Property, dated April 2, 2014, and prepared by Bock & Clark.

 

“Cascades II Asset” shall have the meaning assigned thereto in “Background”
paragraph D.

 

“Cascades II Asset-Related Property” shall have the meaning assigned thereto in
Section 2.1(b)(iv).

 

“Cascades II Assignment of Contracts” shall have the meaning assigned thereto in
Section 6.1(a)(ix).

 

“Cascades II Assignment of Leases” shall have the meaning assigned thereto in
Section 6.1(a)(iv).

 

“Cascades II Assignment of Licenses, Permits, Warranties and General
Intangibles” shall have the meaning assigned thereto in Section 6.1(a)(xv).

 

“Cascades II Assumed Contracts” shall have the meaning assigned thereto in
Section 4.2(a)(iv).

 

“Cascades II Cable Contract” shall mean, collectively, (1) that certain contract
captioned “Telecommunication Services Agreement”, dated September 26, 2014,
between Cascades II Seller and Suddenlink Communications, (2) that certain
contract captioned “AT&T Video Services, Inc. Contract for Marketing of Services
for Mansions Duplexes 62 (Condominiums)”, dated March 26, 2007, between Western
Rim Investors 2006-5, L.P. and AT&T VS, as amended by that certain Amendment
Number One to AT&T Video Services, Inc. Contract for Marketing of Services for
Seniors 190 (apartments) and AT&T Video Services, Inc. Contract for Marketing of
Services for Mansions Duplexes 62 (Condominiums) dated October 21, 2014, between
Cascades II Seller and DISH (as amended, the “Contract for Marketing of Services
for Cascades II Duplexes”), and (3) that certain contract captioned “AT&T Video
Services, Inc. Contract for Marketing of Services for Mansions Seniors 190
(apartments)”, dated March 26, 2007, between Western Rim Investors 2006-5, L.P.
and AT&T VS, as amended by that certain Amendment Number One to AT&T Video
Services, Inc. Contract for Marketing of Services for Seniors 190 (apartments)
and AT&T Video Services, Inc. Contract for Marketing of Services for Mansions
Duplexes 62 (Condominiums) dated October 21, 2014, between Cascades II Seller
and DISH (as amended, the “Contract for Marketing of Services for Cascades II
Seniors”).

 

“Cascades II Contracts” shall mean, collectively, all written agreements or
contracts of Cascades II Seller, or entered into on behalf of Cascades II Seller
or its Property Manager, relating to the ownership or operation of the Cascades
II Asset, but excluding the Cascades II Space Leases, the Cascades II License
Agreement and the Cascades II Existing Management Agreement, as more
particularly described on Schedule 3.1(l)-4 attached hereto.

 

 7 

 

 

“Cascades II Deed” shall have the meaning assigned thereto in
Section 6.2(a)(iv).

 

“Cascades II Existing Loan” shall mean that certain loan in the initial
principal amount of $23,175,000 made to Cascades II Seller, as borrower, and
governed by the Existing Loan Documents applicable to Cascades II Seller.

 

“Cascades II Existing Management Agreement” shall mean the existing property
management agreement between Cascades II Seller and its Property Manager with
respect to management of the Cascades II Asset, as the same may be amended,
modified or supplemented from time to time.

 

“Cascades II Improvements” shall have the meaning assigned thereto in
Section 2.1(b)(iv)(1).

 

“Cascades II License Agreement” shall mean that certain Non-Exclusive Service
Mark License Agreement between Cascades II Seller and its Property Manager.

 

“Cascades II Personal Property” shall have the meaning assigned thereto in
Section 2.1(b)(iv)(3).

 

“Cascades II Real Property” shall mean the Cascades II Land and the Cascades II
Improvements.

 

“Cascades II Real Property Title Commitment” shall mean that certain owner’s
title commitment issued by the Title Company with an effective date of January
24, 2017, and Commitment Number: NCS-834305-4-CHI2.

 

“Cascades II Space Leases” shall mean any leases or other written agreements for
occupancy of the Cascades II Real Property, including each amendment or
supplement thereto.

 

“Cascades II Survey” shall mean that certain ALTA survey of the Cascades II Real
Property, dated May 21, 2014, and prepared by Bock & Clark.

 

“Cibolo Canyon Asset” shall have the meaning assigned thereto in “Background”
paragraph E.

 

“Cibolo Canyon Asset-Related Property” shall have the meaning assigned thereto
in Section 2.1(b)(v).

 

“Cibolo Canyon Assignment of Contracts” shall have the meaning assigned thereto
in Section 6.1(a)(x).

 

“Cibolo Canyon Assignment of Leases” shall have the meaning assigned thereto in
Section 6.1(a)(v).

 

“Cibolo Canyon Assignment of Licenses, Permits, Warranties and General
Intangibles” shall have the meaning assigned thereto in Section 6.1(a)(xvi).

 

 8 

 

 

“Cibolo Canyon Assumed Contracts” shall have the meaning assigned thereto in
Section 4.2(a)(v).

 

“Cibolo Canyon Cable Contract” shall mean that certain contract captioned “AT&T
Connected Communities MDU Marketing Contract”, dated January 6, 2015, between
Cibolo Canyon Seller and AT&T Services, Inc.

 

“Cibolo Canyon Contracts” shall mean, collectively, all written agreements or
contracts of Cibolo Canyon Seller, or entered into on behalf of Cibolo Canyon
Seller or its Property Manager, relating to the ownership or operation of the
Cibolo Canyon Asset, but excluding the Cibolo Canyon Space Leases, the Cibolo
Canyon License Agreement and the Cibolo Canyon Existing Management Agreement, as
more particularly described on Schedule 3.1(l)-5 attached hereto.

 

“Cibolo Canyon Deed” shall have the meaning assigned thereto in
Section 6.2(a)(v).

 

“Cibolo Canyon Existing Loan” shall mean that certain loan in the initial
principal amount of $18,078,000 made to Cibolo Canyon Seller, as borrower, and
governed by the Existing Loan Documents applicable to Cibolo Canyon Seller.

 

“Cibolo Canyon Existing Management Agreement” shall mean the existing property
management agreement between Cibolo Canyon Seller and its Property Manager with
respect to management of the Cibolo Canyon Asset, as the same may be amended,
modified or supplemented from time to time.

 

“Cibolo Canyon Improvements” shall have the meaning assigned thereto in
Section 2.1(b)(v)(1).

 

“Cibolo Canyon License Agreement” shall mean that certain Non-Exclusive Service
Mark License Agreement between Cibolo Canyon Seller and its Property Manager.

 

“Cibolo Canyon Personal Property” shall have the meaning assigned thereto in
Section 2.1(b)(v)(3).

 

“Cibolo Canyon Real Property” shall mean the Cibolo Canyon Land and the Cibolo
Canyon Improvements.

 

“Cibolo Canyon Real Property Title Commitment” shall mean that certain owner’s
title commitment issued by the Title Company with an effective date of January
25, 2017, and Commitment Number: NCS-834305-5-CHI2.

 

“Cibolo Canyon Space Leases” shall mean any leases or other written agreements
for occupancy of the Cibolo Canyon Real Property, including each amendment or
supplement thereto.

 

“Cibolo Canyon Survey” shall mean that certain ALTA survey of the Cibolo Canyon
Real Property, dated April 14, 2014, and prepared by Bock & Clark.

 

 9 

 

 

“Claims” shall have the meaning assigned thereto in Section 7.5.

 

“Closing” shall have the meaning assigned thereto in Section 2.3(a).

 

“Closing Date” shall have the meaning assigned thereto in Section 2.3(c), unless
otherwise agreed in writing by the parties.

 

“Closing Documents” shall mean any certificate, assignment, instrument or other
document delivered pursuant to this Agreement, including, without limitation,
each of the documents to be delivered by Sellers pursuant to Section 6.2 and by
Buyer pursuant to Section 6.1.

 

“Closing Funds” shall have the meaning assigned thereto in Section 2.2(a)(iii).

 

“Condition of the Asset” shall have the meaning assigned thereto in
Section 7.4(b).

 

“Contracts” shall mean, collectively, the Crown Ridge Contracts, the Canyon
Springs Contracts, the Cascades I Contracts, the Cascades II Contracts, and the
Cibolo Canyon Contracts.

 

“Crown Ridge Asset” shall have the meaning assigned thereto in “Background”
paragraph A.

 

“Crown Ridge Asset-Related Property” shall have the meaning assigned thereto in
Section 2.1(b)(i).

 

“Crown Ridge Assignment of Contracts” shall have the meaning assigned thereto in
Section 6.1(a)(vi).

 

“Crown Ridge Assignment of Leases” shall have the meaning assigned thereto in
Section 6.1(a)(i).

 

“Crown Ridge Assignment of Licenses, Permits, Warranties and General
Intangibles” shall have the meaning assigned thereto in Section 6.1(a)(xii).

 

“Crown Ridge Assumed Contracts” shall have the meaning assigned thereto in
Section 4.2(a)(i).

 

“Crown Ridge Cable Contract” shall mean that certain contract captioned “Service
& Marketing Agreement”, dated July 21, 2008, between Crown Ridge Seller or its
predecessor-in-interest and Time Warner Cable San Antonio, L.P.

 

“Crown Ridge Contracts” shall mean, collectively, all written agreements or
contracts of Crown Ridge Seller, or entered into on behalf of Crown Ridge Seller
or its Property Manager, relating to the ownership or operation of the Crown
Ridge Asset, but excluding the Crown Ridge Space Leases, the Crown Ridge License
Agreement and the Crown Ridge Existing Management Agreement, as more
particularly described on Schedule 3.1(l)-1 attached hereto.

 

“Crown Ridge Deed” shall have the meaning assigned thereto in Section 6.2(a)(i).

 

 10 

 

 

“Crown Ridge Existing Loan” shall mean that certain loan in the initial
principal amount of $30,091,000 made to Crown Ridge Seller, as borrower, and
governed by the Existing Loan Documents applicable to Crown Ridge Seller.

 

“Crown Ridge Existing Management Agreement” shall mean the existing property
management agreement between Crown Ridge Seller and its Property Manager with
respect to management of the Crown Ridge Asset, as the same may be amended,
modified or supplemented from time to time.

 

“Crown Ridge Improvements” shall have the meaning assigned thereto in
Section 2.1(b)(i)(1).

 

“Crown Ridge License Agreement” shall mean that certain Non-Exclusive Service
Mark License Agreement between Crown Ridge Seller and its Property Manager.

 

“Crown Ridge Personal Property” shall have the meaning assigned thereto in
Section 2.1(b)(i)(3).

 

“Crown Ridge Real Property” shall mean the Crown Ridge Land and the Crown Ridge
Improvements.

 

“Crown Ridge Real Property Title Commitment” shall mean that certain owner’s
title commitment issued by the Title Company with an effective date of January
24, 2017, and Commitment Number: NCS-834305-1-CHI2.

 

“Crown Ridge Space Leases” shall mean any leases or other written agreements for
occupancy of the Crown Ridge Real Property, including each amendment or
supplement thereto.

 

“Crown Ridge Survey” shall mean that certain ALTA survey of the Crown Ridge Real
Property, dated March 28, 2014, and prepared by MBC Engineers.

 

“CWS Group” shall have the meaning assigned thereto in Section 14.7.

 

“Deed” shall mean, individually, the Crown Ridge Deed, the Canyon Springs Deed,
the Cascades I Deed, the Cascades II Deed or the Cibolo Canyon Deed, as
applicable, and “Deeds” shall mean, collectively, the Crown Ridge Deed, the
Canyon Springs Deed, the Cascades I Deed, the Cascades II Deed and the Cibolo
Canyon Deed.

 

“Diligence Notice” shall have the meaning assigned thereto in Section 7.2(a).

 

“Disapproved Title Matter” shall have the meaning assigned thereto in
Section 8.1(a).

 

“DTPA” shall have the meaning assigned thereto in Section 14.29.

 

“Due Diligence Period” shall mean the period of time from the Effective Date to
5:00 p.m. (Central Time) on March 20, 2017.

 

 11 

 

 

“Earnest Money” shall mean the Initial Earnest Money and, if and to the extent
delivered in accordance with Section 2.3(e) below, any Extension Earnest Money.

 

“Earnest Money Escrow Account” shall have the meaning assigned thereto in
Section 14.5(a).

 

“Effective Date” shall have the meaning assigned thereto in the Preamble to this
Agreement.

 

“Escrow Agent” shall have the meaning assigned thereto in Section 2.2(a)(i).

 

“Exchange” shall have the meaning assigned thereto in Section 14.31.

 

“Excluded Assets” shall have the meaning assigned thereto in Section 2.1(c).

 

“Executive Order” shall have the meaning assigned thereto in Section 3.1(g)(i).

 

“Existing Lender” shall mean the lender with respect to the Existing Loans as of
the Effective Date, and its successors and assigns.

 

“Existing License Agreement” shall mean the Crown Ridge License Agreement, the
Canyon Springs License Agreement, the Cascades I License Agreement, the Cascades
II License Agreement or the Cibolo Canyon License Agreement, as applicable.
“Existing License Agreements” shall mean, collectively, each of the Crown Ridge
License Agreement, the Canyon Springs License Agreement, the Cascades I License
Agreement, the Cascades II License Agreement and the Cibolo Canyon License
Agreement.

 

“Existing Loan” shall mean, individually, the Crown Ridge Existing Loan, the
Canyon Springs Existing Loan, the Cascades I Existing Loan, the Cascades II
Existing Loan, or the Cibolo Canyon Existing Loan, as applicable, and “Existing
Loans” shall mean, collectively, the Crown Ridge Existing Loan, the Canyon
Springs Existing Loan, the Cascades I Existing Loan, the Cascades II Existing
Loan, and the Cibolo Canyon Existing Loan.

 

“Existing Loan Deposits” shall have the meaning assigned thereto in
Section 2.3(d)(iv).

 

“Existing Loan Documents” shall mean, collectively, the documents, instruments
and agreements evidencing, securing or governing the Existing Loans, including
those described in Schedule C hereto (which Schedule C is sometimes referred to
herein as the “Existing Loan Documents Schedule”).

 

“Existing Loan Exceptions” shall mean the recorded or filed Liens of the
Existing Loan Documents.

 

“Existing Management Agreement” shall mean the Crown Ridge Existing Management
Agreement, the Canyon Springs Existing Management Agreement, the Cascades I
Existing Management Agreement, the Cascades II Existing Management Agreement or
the Cibolo Canyon Existing Management Agreement, as applicable. “Existing
Management Agreements” shall mean, collectively, each of the Crown Ridge
Existing Management Agreement, the Canyon Springs Existing Management Agreement,
the Cascades I Existing Management Agreement, the Cascades II Existing
Management Agreement and the Cibolo Canyon Existing Management Agreement.

 

 12 

 

 

“Extension Earnest Money” shall mean in the case of each extension option
exercised (if at all) by Buyer to extend the Closing Date pursuant to
Section 2.3(e) below, One Million and No/100 Dollars ($1,000,000.00) for each
such extension.

 

“Financing Liens” shall have the meaning assigned thereto in Section 8.3(a).

 

“Government List” shall mean any of (i) the two lists maintained by the United
States Department of Commerce (Denied Persons and Entities), (ii) the list
maintained by the United States Department of Treasury (Specially Designated
Nationals and Blocked Persons), and (iii) the two lists maintained by the United
States Department of State (Terrorist Organizations and Debarred Parties).

 

“Governmental Authority” shall mean any federal, state or local government or
other political subdivision thereof, including, without limitation, any agency
or entity exercising executive, legislative, judicial, regulatory or
administrative governmental powers or functions, in each case to the extent the
same has jurisdiction over the Person or property in question.

 

“Hazardous Materials” shall have the meaning assigned thereto in
Section 7.4(b)(i).

 

“Improvements” shall mean, collectively, the Crown Ridge Improvements, the
Canyon Springs Improvements, the Cascades I Improvements, the Cascades II
Improvements, and the Cibolo Canyon Improvements.

 

“Indemnification Claim” shall have the meaning assigned thereto in Section 11.5.

 

“Indemnified Party” shall have the meaning assigned thereto in Section 11.5.

 

“Indemnifying Party” shall have the meaning assigned thereto in Section 11.5.

 

“Independent Contract Consideration” shall have the meaning assigned thereto in
Section 2.2(c).

 

“Initial Earnest Money” shall have the meaning assigned thereto in
Section 2.2(a)(i).

 

“IRS” shall mean the Internal Revenue Service.

 

“IRS Reporting Requirements” shall have the meaning assigned thereto in
Section 14.3(c).

 

“Lender Consent” shall have the meaning assigned thereto in Section 2.3(d)(ii).

 

“Liens” shall mean any liens, mortgages, deeds of trust, pledges, financing
statements, security interests or other encumbrances securing any debt or
obligation.

 

“Loan Assumption” shall have the meaning assigned thereto in Section 2.3(d)(vi).

 

 13 

 

 

“Loan Assumption Application” shall have the meaning assigned thereto in Section
2.3(d)(i).

 

“Loan Assumption Documents” shall have the meaning assigned thereto in
Section 6.1(a)(v).

 

“Loan Assumption Rejection Notice” shall have the meaning assigned thereto in
Section 2.3(d)(ii).

 

“Loan Pay-Off Wire Deadline” shall have the meaning assigned thereto in
Section 2.3(a).

 

“Losses” shall have the meaning assigned thereto in Section 11.1.

 

“M Spa Lease” shall mean that certain Lease Agreement dated as of November 1,
2008 between “The M Spa” (“M Spa”) and Canyon Springs Seller’s
predecessor-in-interest, as amended by that certain Amendment to Spa Lease dated
June 29, 2013, and by oral agreement for a month-to-month term with a thirty
(30) day termination right by either party and a flat fee payment by M Spa of
One Thousand Five Hundred Dollars ($1,500.00) per month.

 

“Material Casualty” shall have the meaning assigned thereto in Section 9.2(b).

 

“Material Condemnation” shall have the meaning assigned thereto in
Section 9.2(b).

 

“Monetary Encumbrance” shall have the meaning assigned thereto in
Section 8.3(a).

 

“New Financing Notice” shall have the meaning assigned thereto in
Section 2.3(f)(i).

 

“Non-Refundable Portion of the Earnest Money” shall mean (a) after the
Initially-Scheduled Closing Date (as hereinafter defined) through and including
May 10, 2017, One Million and No/100 Dollars ($1,000,000.00) of the Earnest
Money, and (b) from and after May 11, 2017, Two Million and No/100 Dollars
($2,000,000.00) of the Earnest Money.

 

“Objectionable Contracts” shall have the meaning assigned thereto in Section
3.4(c).

 

“Operating Statements” shall have the meaning assigned thereto in Schedule B.

 

“Permitted Exceptions” shall mean all of the following: (i) the matters set
forth in the Title Commitments (except for the Existing Loan Exceptions unless
the Loan Assumption occurs at the Closing) or the Surveys or any matters
disclosed on any updated title reports or updates to the Surveys, in each case
which are approved or deemed approved by Buyer pursuant to Article 8 of this
Agreement, (ii) the Space Leases existing as of the Effective Date and any other
Space Lease entered into after the Effective Date in accordance with the terms
of this Agreement, and the rights of tenants, as tenants, thereunder,
(iii) liens for current real estate taxes and special assessments which are not
yet due and payable, (iv) standard pre-printed jacket exceptions contained in
the form of title insurance policy issued by Title Company in Texas, (v) any
exceptions caused by Buyer, its Affiliates, its agents, representatives,
consultants or employees, (vi) the Cable Contract Encumbrances, and (vii) if the
Loan Assumption occurs at the Closing, the Existing Loan Exceptions.

 

 14 

 

 

“Person” shall mean a natural person, partnership, limited partnership, limited
liability company, corporation, trust, estate, association, unincorporated
association or other entity.

 

“Personal Property” means, collectively, the Crown Ridge Personal Property, the
Canyon Springs Personal Property, the Cascades I Personal Property, the Cascades
II Personal Property, and the Cibolo Canyon Personal Property.

 

“Post-Effective Date Voluntary Encumbrance” shall have the meaning assigned
thereto in Section 8.3(a).

 

“Property” shall mean, individually, the Crown Ridge Asset, the Canyon Springs
Asset, the Cascades I Asset, the Cascades II Asset, or the Cibolo Canyon Asset,
as applicable, and “Properties” shall mean, collectively, the Crown Ridge Asset,
the Canyon Springs Asset, the Cascades I Asset, the Cascades II Asset, and the
Cibolo Canyon Asset.

 

“Property Manager” shall mean, individually, Crown Ridge Seller’s existing
property manager, Canyon Springs Seller’s existing property manager, Cascades I
Seller’s existing property manager, Cascades II Seller’s existing property
manager or Cibolo Canyon Seller’s existing property manager, as applicable, and
“Property Managers” shall mean, collectively, Crown Ridge Seller’s existing
property manager, Canyon Springs Seller’s existing property manager, Cascades I
Seller’s existing property manager, Cascades II Seller’s existing property
manager, and Cibolo Canyon Seller’s existing property manager.

 

“Purchase Price” shall have the meaning assigned thereto in Section 2.2(a).

 

“Real Property” shall mean, collectively, the Crown Ridge Real Property, the
Canyon Springs Real Property, the Cascades I Real Property, the Cascades II Real
Property, and the Cibolo Canyon Real Property.

 

“Refundable Security Deposits” shall mean all Security Deposits that are
refundable to tenants pursuant to Space Leases or may be retained by Sellers and
in each case have not been applied by Sellers prior to the Closing Date.

 

“Releasees” shall have the meaning assigned thereto in Section 7.5.

 

“Rent Roll” shall have the meaning assigned thereto in Section 3.1(m).

 

“Rents” shall have the meaning assigned thereto in Section 10.1(a).

 

“Reporting Person” shall have the meaning assigned thereto in Section 14.3(c).

 

“Rose Spa Lease” shall mean that certain Lease Agreement dated as of January 5,
2009 between The Rose Spa, LLC d/b/a The Rose Spa (“Rose Spa”) and Cascades I
Seller’s predecessor-in-interest.

 

“Security Deposits” shall mean all security and escrow deposits received by
Seller in connection with the Space Leases and all other refundable deposits,
“SureDeposits” and other similar bonds and deposits made or received by Seller
in connection with the Space Leases.

 

 15 

 

 

“Seller” shall mean, individually, Crown Ridge Seller, Canyon Springs Seller,
Cascades I Seller, Cascades II Seller or Cibolo Canyon Seller, as applicable,
and “Sellers” shall mean, collectively, Crown Ridge Seller, Canyon Springs
Seller, Cascades I Seller, Cascades II Seller and Cibolo Canyon Seller.

 

“Seller Closing Certificate” shall have the meaning assigned thereto in
Section 5.2(a).

 

“Seller Closing Statement” shall have the meaning assigned thereto in
Section 6.2(a)(xxxv).

 

“Seller-Related Entities” shall have the meaning assigned thereto in
Section 11.2.

 

“Seller Releases” shall have the meaning assigned thereto in Section 2.3(d)(v).

 

“Seller Released Obligations” shall have the meaning assigned thereto in
Section 2.3(d)(v).

 

“Seller Waived Breach” shall have the meaning assigned thereto in Section 11.7.

 

“Seller’s Knowledge” shall mean the actual knowledge of Seller based upon the
actual knowledge of Ralph Pickett with respect to the Asset, without any duty on
the part of such Person to conduct any independent investigation or make any
inquiry of any Person other than inquiry of the Property Managers. The named
individual shall have no personal liability by virtue of his inclusion in this
definition.

 

“Space Lease” shall mean, individually, one or more of the Crown Ridge Space
Leases, the Canyon Springs Space Leases, the Cascades I Space Leases, the
Cascades II Space Leases or the Cibolo Canyon Space Leases, as applicable, and
“Space Leases” shall mean, collectively, the Crown Ridge Space Leases, the
Canyon Springs Space Leases, the Cascades I Space Leases, the Cascades II Space
Leases and the Cibolo Canyon Space Leases.

 

“Substitute Liable Parties” shall have the meaning assigned thereto in
Section 2.3(d)(i).

 

“Survey” shall mean, individually, the Crown Ridge Survey, the Canyon Springs
Survey, the Cascades I Survey, the Cascades II Survey or the Cibolo Canyon
Survey, as applicable, and “Surveys” shall mean, collectively, the Crown Ridge
Survey, the Canyon Springs Survey, the Cascades I Survey, the Cascades II Survey
and the Cibolo Canyon Survey.

 

“Taxes” shall mean any and all fees (including, without limitation,
documentation, recording, license and registration fees), taxes (including,
without limitation, net income, alternative, unitary, alternative minimum,
franchise, value added, ad valorem, income, receipts, capital, excise, sales,
use, leasing, fuel, excess profits, turnover, occupation, property (including,
personal, real, tangible and intangible property taxes), transfer, recording and
stamp taxes, levies, imposts, duties, charges, fees, assessments, or
withholdings of any nature whatsoever, general or special, ordinary or
extraordinary, and any transaction privileges or similar taxes) imposed by or on
behalf of a Governmental Authority, together with any and all penalties, fines,
additions to tax and interest thereon, whether disputed or not.

 

 16 

 

 

“Tenant Notices” shall have the meaning assigned thereto in Section 6.1(a)(xi).

 

“Title Commitment” shall mean, individually, the Crown Ridge Real Property Title
Commitment, the Canyon Springs Real Property Title Commitment, the Cascades I
Real Property Title Commitment, the Cascades II Real Property Title Commitment,
or the Cibolo Canyon Real Property Title Commitment, as applicable, and “Title
Commitments” shall mean, collectively, the Crown Ridge Real Property Title
Commitment, the Canyon Springs Real Property Title Commitment, the Cascades I
Real Property Title Commitment, the Cascades II Real Property Title Commitment,
and the Cibolo Canyon Real Property Title Commitment.

 

“Title Company” shall mean First American Title Insurance Company.

 

“Title Objection Notice” shall have the meaning assigned thereto in
Section 8.1(a).

 

“Title Policy” shall mean, collectively, a separate owner’s policy of title
insurance for the Crown Ridge Real Property, a separate owner’s policy of title
insurance for the Canyon Springs Real Property, a separate owner’s policy of
title insurance for the Cascades I Real Property, a separate owner’s policy of
title insurance for the Cascades II Real Property, and a separate owner’s policy
of title insurance for the Cibolo Canyon Real Property, in the form prescribed
by the Texas Department of Insurance and issued by the Title Company in the
State of Texas, in each case, without any endorsements (other than endorsements
with respect to any title matters which a Seller is required to remove or cure
pursuant to this Agreement) issued by the Title Company insuring Buyer’s title
to such Real Property subject only to the Permitted Exceptions applicable to
such Real Property in an amount equal to the Allocable Purchase Price.

 

“Title Response Notice” shall have the meaning assigned thereto in
Section 8.1(a).

 

“Title Review Period” shall have the meaning assigned thereto in Section 8.1(a).

 

“Violations” shall mean all violations of Applicable Law now or hereafter issued
or noted, including any open building permits and any fines or penalties
associated with the foregoing.

 

“Voluntary Encumbrance” shall mean with respect to each Real Property, title
exceptions affecting such applicable Real Property that are knowingly and
intentionally created by the applicable Seller through the execution by such
Seller of one or more instruments creating or granting such title exceptions;
provided, however, that the term “Voluntary Encumbrances” as used in this
Agreement shall not include the following: (a) any Permitted Exceptions; and
(b) any title exceptions that are approved, waived or deemed to have been
approved or waived by Buyer or that are created in accordance with the
provisions of this Agreement.

 

ARTICLE 2
SALE, PURCHASE PRICE AND CLOSING

 

SECTION 2.1           Sale of Assets.

 

(a)          On the Closing Date and pursuant to the terms and subject to the
conditions set forth in this Agreement, Sellers shall sell to Buyer, and Buyer
shall purchase from Sellers, the Assets. Notwithstanding anything to the
contrary contained in this Agreement, Buyer shall have no right or option to
acquire fewer than all of the Assets.

 

 17 

 

 

(b)          The transfer of the Assets to Buyer shall include the transfer of
all Asset-Related Property. For purposes of this Agreement,

 

(i)          “Crown Ridge Asset-Related Property” shall mean all of Crown Ridge
Seller’s right, title and interest in and to the following:

 

(1)         all of the buildings, structures, fixtures, parking facilities, and
other improvements located on the Crown Ridge Land (the “Crown Ridge
Improvements”);

 

(2)         all easements, covenants, privileges and other rights appurtenant to
the Crown Ridge Land or the Crown Ridge Improvements and all right, title and
interest of Crown Ridge Seller, if any, in and to all development rights,
minerals, oil, gas and other hydrocarbons, and any land lying in the bed of any
street, road, avenue or alley, open or closed, in front of or adjoining the
Crown Ridge Land;

 

(3)         all furniture, furnishings, appliances, signs, carts, tools,
supplies, fixtures, equipment and other personal property which are now, or may
hereafter prior to the Closing Date be, placed in or attached to Crown Ridge
Land or the Crown Ridge Improvements and are used solely in connection with the
operation of the Crown Ridge Real Property (but not including items owned or
leased by tenants or the Crown Ridge Property Manager, or which are leased by
Crown Ridge Seller, or any Excluded Assets) (the “Crown Ridge Personal
Property”);

 

(4)         to the extent they may be transferred under Applicable Law without
consent (unless any such consent is obtained by Buyer at Buyer’s sole cost and
expense), all licenses, certificates of occupancy, permits, approvals and
authorizations presently issued in connection with the operation of all or any
part of the Crown Ridge Real Property as it is presently being operated;

 

(5)         to the extent assignable without consent (unless any such consent is
obtained by Buyer at Buyer’s sole cost and expense), all guaranties and
warranties, if any, in favor of Crown Ridge Seller by any manufacturer or
contractor in connection with construction or installation of equipment or any
component of the Crown Ridge Improvements;

 

(6)         all Space Leases, all Refundable Security Deposits and all
intangible property relating to the Crown Ridge Real Property or Crown Ridge
Personal Property in Crown Ridge Seller’s possession;

 

(7)         all Crown Ridge Assumed Contracts other than those terminated on or
prior to the Closing Date pursuant to Section 3.4(c); and

 

(8)         all books and records, tenant files, tenant lists and tenant
marketing information relating to the Crown Ridge Real Property.

  

 18 

 

 

(ii)         “Canyon Springs Asset-Related Property” shall mean all of Canyon
Springs Seller’s right, title and interest in and to the following:

 

(1)         all of the buildings, structures, fixtures, parking facilities, and
other improvements located on the Canyon Springs Land (the “Canyon Springs
Improvements”);

 

(2)         all easements, covenants, privileges and other rights appurtenant to
the Canyon Springs Land or the Canyon Springs Improvements and all right, title
and interest of Canyon Springs Seller, if any, in and to all development rights,
minerals, oil, gas and other hydrocarbons, and any land lying in the bed of any
street, road, avenue or alley, open or closed, in front of or adjoining the
Canyon Springs Land;

 

(3)         all furniture, furnishings, appliances, signs, carts, tools,
supplies, fixtures, equipment and other personal property which are now, or may
hereafter prior to the Closing Date be, placed in or attached to Canyon Springs
Land or the Canyon Springs Improvements and are used solely in connection with
the operation of the Canyon Springs Real Property (but not including items owned
or leased by tenants or the Canyon Springs Property Manager, or which are leased
by Canyon Springs Seller, or any Excluded Assets) (the “Canyon Springs Personal
Property”);

 

(4)         to the extent they may be transferred under Applicable Law without
consent (unless any such consent is obtained by Buyer at Buyer’s sole cost and
expense), all licenses, certificates of occupancy, permits, approvals and
authorizations presently issued in connection with the operation of all or any
part of the Canyon Springs Real Property as it is presently being operated;

 

(5)         to the extent assignable without consent (unless any such consent is
obtained by Buyer at Buyer’s sole cost and expense), all guaranties and
warranties, if any, in favor of Canyon Springs Seller by any manufacturer or
contractor in connection with construction or installation of equipment or any
component of the Canyon Springs Improvements;

 

(6)         all Space Leases, all Refundable Security Deposits and all
intangible property relating to the Canyon Springs Real Property or Canyon
Springs Personal Property in Canyon Springs Seller’s possession;

 

(7)         all Canyon Springs Assumed Contracts other than those terminated on
or prior to the Closing Date pursuant to Section 3.4(c); and

 

(8)         all books and records, tenant files, tenant lists and tenant
marketing information relating to the Canyon Springs Real Property.

 

(iii)        “Cascades I Asset-Related Property” shall mean all of Cascades I’s
right, title and interest in and to the following:

 

(1)         all of the buildings, structures, fixtures, parking facilities, and
other improvements located on the Cascades I Land (the “Cascades I
Improvements”);

 

(2)         all easements, covenants, privileges and other rights appurtenant to
the Cascades I Land or the Cascades I Improvements and all right, title and
interest of Cascades I Seller, if any, in and to all development rights,
minerals, oil, gas and other hydrocarbons, and any land lying in the bed of any
street, road, avenue or alley, open or closed, in front of or adjoining the
Cascades I Land;

 

 19 

 

 

(3)         all furniture, furnishings, appliances, signs, carts, tools,
supplies, fixtures, equipment and other personal property which are now, or may
hereafter prior to the Closing Date be, placed in or attached to Cascades I Land
or the Cascades I Improvements and are used solely in connection with the
operation of the Cascades I Real Property (but not including items owned or
leased by tenants or the Cascades I Property Manager, or which are leased by
Cascades I Seller) (the “Cascades I Personal Property”);

 

(4)         to the extent they may be transferred under Applicable Law without
consent (unless any such consent is obtained by Buyer at Buyer’s sole cost and
expense), all licenses, certificates of occupancy, permits, approvals and
authorizations presently issued in connection with the operation of all or any
part of the Cascades I Real Property as it is presently being operated;

 

(5)         to the extent assignable without consent (unless any such consent is
obtained by Buyer at Buyer’s sole cost and expense), all guaranties and
warranties, if any, in favor of Cascades I Seller by any manufacturer or
contractor in connection with construction or installation of equipment or any
component of the Cascades I Improvements;

 

(6)         all Space Leases, all Refundable Security Deposits and all
intangible property relating to the Cascades I Real Property or Cascades I
Personal Property in Cascades I Seller’s possession;

 

(7)         all Cascades I Assumed Contracts other than those terminated on or
prior to the Closing Date pursuant to Section 3.4(c); and

 

(8)         all books and records, tenant files, tenant lists and tenant
marketing information relating to the Cascades I Real Property.

 

(iv)        “Cascades II Asset-Related Property” shall mean all of Cascades II’s
right, title and interest in and to the following:

 

(1)         all of the buildings, structures, fixtures, parking facilities, and
other improvements located on the Cascades II Land (the “Cascades II
Improvements”);

 

(2)         all easements, covenants, privileges and other rights appurtenant to
the Cascades II Land or the Cascades II Improvements and all right, title and
interest of Cascades II Seller, if any, in and to all development rights,
minerals, oil, gas and other hydrocarbons, and any land lying in the bed of any
street, road, avenue or alley, open or closed, in front of or adjoining the
Cascades II Land;

 

(3)         all furniture, furnishings, appliances, signs, carts, tools,
supplies, fixtures, equipment and other personal property which are now, or may
hereafter prior to the Closing Date be, placed in or attached to Cascades II
Land or the Cascades II Improvements and are used solely in connection with the
operation of the Cascades II Real Property (but not including items owned or
leased by tenants or the Cascades II Property Manager, or which are leased by
Cascades II Seller) (the “Cascades II Personal Property”);

 

 20 

 

 

(4)         to the extent they may be transferred under Applicable Law without
consent (unless any such consent is obtained by Buyer at Buyer’s sole cost and
expense), all licenses, certificates of occupancy, permits, approvals and
authorizations presently issued in connection with the operation of all or any
part of the Cascades II Real Property as it is presently being operated;

 

(5)         to the extent assignable without consent (unless any such consent is
obtained by Buyer at Buyer’s sole cost and expense), all guaranties and
warranties, if any, in favor of Cascades II Seller by any manufacturer or
contractor in connection with construction or installation of equipment or any
component of the Cascades II Improvements;

 

(6)         all Space Leases, all Refundable Security Deposits and all
intangible property relating to the Cascades II Real Property or Cascades II
Personal Property in Cascades II Seller’s possession;

 

(7)         all Cascades II Assumed Contracts other than those terminated on or
prior to the Closing Date pursuant to Section 3.4(c); and

 

(8)         all books and records, tenant files, tenant lists and tenant
marketing information relating to the Cascades II Real Property.

 

(v)         “Cibolo Canyon Asset-Related Property” shall mean all of Cibolo
Canyon’s right, title and interest in and to the following:

 

(1)         all of the buildings, structures, fixtures, parking facilities, and
other improvements located on the Cibolo Canyon Land (the “Cibolo Canyon
Improvements”);

 

(2)         all easements, covenants, privileges and other rights appurtenant to
the Cibolo Canyon Land or the Cibolo Canyon Improvements and all right, title
and interest of Cibolo Canyon Seller, if any, in and to all development rights,
minerals, oil, gas and other hydrocarbons, and any land lying in the bed of any
street, road, avenue or alley, open or closed, in front of or adjoining the
Cibolo Canyon Land;

 

(3)         all furniture, furnishings, appliances, signs, carts, tools,
supplies, fixtures, equipment and other personal property which are now, or may
hereafter prior to the Closing Date be, placed in or attached to Cibolo Canyon
Land or the Cibolo Canyon Improvements and are used solely in connection with
the operation of the Cibolo Canyon Real Property (but not including items owned
or leased by tenants or the Cibolo Canyon Property Manager, or which are leased
by Cibolo Canyon Seller) (the “Cibolo Canyon Personal Property”);

 

(4)         to the extent they may be transferred under Applicable Law without
consent (unless any such consent is obtained by Buyer at Buyer’s sole cost and
expense), all licenses, certificates of occupancy, permits, approvals and
authorizations presently issued in connection with the operation of all or any
part of the Cibolo Canyon Real Property as it is presently being operated;

 

 21 

 

 

(5)         to the extent assignable without consent (unless any such consent is
obtained by Buyer at Buyer’s sole cost and expense), all guaranties and
warranties, if any, in favor of Cibolo Canyon Seller by any manufacturer or
contractor in connection with construction or installation of equipment or any
component of the Cibolo Canyon Improvements;

 

(6)         all Space Leases, all Refundable Security Deposits and all
intangible property relating to the Cibolo Canyon Real Property or Cibolo Canyon
Personal Property in Cibolo Canyon Seller’s possession;

 

(7)         all Cibolo Canyon Assumed Contracts other than those terminated on
or prior to the Closing Date pursuant to Section 3.4(c); and

 

(8)         all books and records, tenant files, tenant lists and tenant
marketing information relating to the Cibolo Canyon Real Property.

 

(c)          Notwithstanding anything to the contrary contained in this
Agreement, it is expressly agreed by the parties hereto that the following items
are expressly excluded from the Assets to be sold to Buyer (collectively, the
“Excluded Assets”):

 

(i)          except with respect to the Refundable Security Deposits and, if the
Loan Assumption occurs at Closing, the Existing Loan Deposits, all cash on hand
or on deposit in any house bank, operating account or other account maintained
in connection with the ownership, operation or management of the Assets;

 

(ii)         all Security Deposits, other than Refundable Security Deposits,
including non-refundable pet deposits, if any;

 

(iii)        all right, title and interest in any purchase agreement or other
closing document entered into in connection with Crown Ridge Seller’s
acquisition of the Crown Ridge Real Property, Canyon Springs Seller’s
acquisition of the Canyon Springs Real Property, Cascades I Seller’s acquisition
of the Cascades I Real Property, Cascades II Seller’s acquisition of the
Cascades II Real Property, or Cibolo Canyon Seller’s acquisition of the Cibolo
Canyon Real Property;

 

(iv)        any fixtures, personal property, equipment, trademarks or other
intellectual property or other assets which are owned by (A) the supplier or
vendor under any Contract, (B) the tenant under any Space Lease and (C) any
Property Manager;

 

(v)         any insurance claims or proceeds arising out of or relating to
events that occur prior to the Closing Date subject to the terms of
Section 9.2(a);

 

 22 

 

 

(vi)        any proprietary or confidential materials (including any materials
relating to the background or financial condition of a present or prior direct
or indirect partner or member of Sellers or any other “Excluded Materials”, as
defined in Schedule B), the internal books and records of Sellers relating, for
example, to contributions and distributions prior to the Closing, any software
owned or licensed by Sellers, the names “Blackstone”, “LivCor”, “Orion” and
“Pegasus”, and any derivations thereof, and any trademarks, trade names, brand
marks, brand names, trade dress or logos relating thereto, any development
bonds, letters of credit or other collateral held by or posted with any
Governmental Authority or other third party with respect to any improvement,
subdivision or development obligations concerning the Real Property or any other
real property, any items listed on Schedule D, and any other intangible property
that is not used exclusively in connection with any of the Real Property;

 

(vii)       the Existing Management Agreements and the Existing License
Agreements; and

 

(viii)      any Objectionable Contracts terminated effective as of or prior to
the Closing Date pursuant to Section 3.4(c).

 

SECTION 2.2           Purchase Price.

 

(a)          The consideration to be paid by Buyer to Sellers for the purchase
of the Assets shall be an amount equal to One Hundred Eighty-Eight Million Eight
Hundred Fifty Thousand and No/100 Dollars ($188,850,000.00) (the “Purchase
Price”), which shall be allocated among each individual Asset as set forth on
Schedule 2.2(a) hereto. For each Asset, the allocable amount on Schedule 2.2(a)
hereto is herein called the “Allocable Purchase Price” for such Asset. Such
allocation shall apply for all purposes under this Agreement. The Purchase Price
shall be paid by Buyer to Sellers on the Closing Date as follows:

 

(i)          Within two (2) Business Days after the Effective Date, Buyer shall
deliver to First American Title Insurance Company, located at 30 North LaSalle
Street, Suite 2700 Chicago, Illinois 60602, Attention: Deanna Wilkie (Telephone:
(312) 917-7238, E-Mail dawilkie@firstam.com, as escrow agent (in such capacity,
“Escrow Agent”), cash in an amount equal to Three Million and No/100 Dollars
($3,000,000.00) (together with all accrued interest thereon, the “Initial
Earnest Money”) in immediately available funds by wire transfer to the Earnest
Money Escrow Account. If the Initial Earnest Money is not deposited by Buyer as
and when due and payable hereunder, Sellers shall have the right in Sellers’
sole and absolute discretion to terminate this Agreement by written notice to
Buyer and Escrow Agent, whereupon no party shall have any further rights or
obligations hereunder except for those that expressly survive the termination of
this Agreement.

 

(ii)         On or prior to the expiration of the Due Diligence Period, Buyer
shall have the right to terminate this Agreement and receive a return of the
Earnest Money by delivering a Diligence Notice pursuant to the requirements of
Section 7.2(a)(i) of this Agreement.

 

(iii)        On or prior to the Closing, Buyer shall deposit with the Escrow
Agent, by wire transfer of immediately available funds (through the escrow
described in Section 2.3) as and when provided in Section 6.1, the Purchase
Price, as adjusted by the application of the Earnest Money, by acquiring the
Assets subject to the Existing Loans (if and only if the Loan Assumption occurs
as provided in this Agreement), and by the adjustments, prorations and credits
provided herein. The amount to be paid under this Section 2.2(a)(iii) is
referred to herein as the “Closing Funds”.

 

 23 

 

 

(b)          Upon delivery by Buyer to Escrow Agent, the Earnest Money will be
deposited by Escrow Agent in the Earnest Money Escrow Account, and shall be held
in escrow in accordance with the provisions of Section 14.5. All interest earned
on the Earnest Money while held by Escrow Agent shall be paid to the party to
whom the Earnest Money is paid, except that if the Closing occurs, Buyer shall
receive a credit against the Purchase Price for such interest in accordance with
the terms of this Agreement.

 

(c)          Notwithstanding any other provision of this Agreement to the
contrary, in the event this Agreement is terminated by any party prior to the
Closing (as hereinafter defined) pursuant to any right to do so in this
Agreement, or, if not so terminated, at the Closing, One Hundred Dollars
($100.00) (“Independent Contract Consideration”) of the Earnest Money shall be
paid to Sellers, which amount the parties bargained for and agreed to as
consideration for Buyer’s right to inspect and purchase the Real Property
pursuant to this Agreement and for Sellers’ execution, delivery and performance
of this Agreement. The Independent Contract Consideration is in addition to and
independent of any other consideration or payment provided in this Agreement, is
nonrefundable, and it is fully earned and shall be retained by Sellers
notwithstanding any other provision of this Agreement, provided, the Independent
Contract Consideration shall be applied as a credit to the Purchase Price at
Closing.

 

(d)          No adjustment shall be made to the Purchase Price except as
explicitly set forth in this Agreement.

 

SECTION 2.3           Closing Procedure; Loan Assumption.

 

(a)          Closing Extensions. The closing of the sale and purchase of the
Assets (the “Closing”) shall take place on the Closing Date, and Buyer shall be
required to deposit the Closing Funds with Escrow Agent on or prior to (i) if
the Loan Assumption is not to occur at the Closing with respect to any Asset,
12:00 noon (Central Time) (or, provided that Existing Lender has informed
Sellers prior to 12:00 noon (Central Time) that it has approved such later time
for each Existing Loan, such later time on the same day that will permit Escrow
Agent to timely wire the appropriate portion of the Purchase Price to Existing
Lender to pay off each applicable Existing Loan and Existing Lender will accept
such payment and credit the applicable Seller with respect to the applicable
Existing Loan with having paid off such Existing Loan on such day without the
requirement that such Seller pay any additional interest or charge for any
period beyond the Closing Date which such Seller would not have otherwise had to
pay had Buyer deposited such funds on or prior to 12:00 noon (Central time))
(the “Loan Pay-Off Wire Deadline”) on the Closing Date, or (ii) if the Loan
Assumption is to occur at the Closing with respect to all Assets, 3:00 p.m.
(Central Time) on the Closing Date (the applicable deadline in clause (i) or
clause (ii) being referred to herein as the “Applicable Closing Deadline”). For
the avoidance of doubt, there shall be a single Closing with respect to all
Assets and in no event shall there be multiple Closings at different times. Time
shall be of the essence with respect to Buyer’s obligations under this Agreement
(subject to such adjournments of the Closing Date as are expressly permitted
hereunder). If and only if no Loan Assumption will occur at the Closing, then
the following provisions shall apply: (1) The parties shall “pre-close” the
transaction on the date which is two (2) Business Days prior to the Closing Date
by delivering to Escrow Agent their respective Closing Documents pursuant to the
terms of Article 6; (2) such Closing Documents shall be prepared on the basis of
a Closing that takes place one (1) Business Day prior to the actual Closing
Date; (3) Buyer shall endeavor to have the Closing Funds deposited with Escrow
Holder on or prior to the Loan Pay-Off Wire Deadline on the date which is one
(1) Business Day prior to the actual Closing Date; (4) if Buyer deposits the
Closing Funds with Escrow Agent on or prior to the Loan Pay-Off Wire Deadline on
the date which is one (1) Business Day prior to the actual Closing Date, then,
notwithstanding anything to the contrary contained in this Agreement, and
subject to the satisfaction of all other conditions to Closing set forth in this
Agreement, the Closing shall take place on the date which is one (1) Business
Day prior to the actual Closing Date, which earlier date shall for all purposes
thereafter be deemed to be the Closing Date; and (5) if Buyer does not deposit
the Closing Funds with Escrow Agent on or prior to the Loan Pay-Off Wire
Deadline on the date which is one (1) Business Day prior to the actual Closing
Date, then (i) Buyer shall not be deemed to be in default under this Agreement,
(ii) Buyer shall be required to deposit the Closing Funds with Escrow Agent on
or prior to the Loan Pay-Off Wire Deadline on the actual Closing Date, (iii) the
parties shall promptly make any necessary revisions to the Closing Documents to
reflect a Closing that takes place on the actual Closing Date, and (iv) subject
to the satisfaction of all other conditions to Closing set forth in this
Agreement, the Closing shall take place on the actual Closing Date.

 

 24 

 

 

(b)          Closing. Subject to the terms of Section 2.3(a), the Closing shall
be held on the Closing Date not later than the Applicable Closing Deadline by
mutually acceptable escrow arrangements. There shall be no requirement that
Sellers and Buyer physically attend the Closing, and all funds and documents to
be delivered at the Closing shall be delivered to the Escrow Agent unless the
parties hereto mutually agree otherwise. Buyer and Sellers hereby authorize
their respective attorneys to execute and deliver to the Escrow Agent any
additional or supplementary instructions as may be necessary or convenient to
implement the terms of this Agreement and facilitate the closing of the
transactions contemplated hereby, provided, however, that such instructions are
consistent with and merely supplement this Agreement and shall not in any way
modify, amend or supersede this Agreement.

 

(c)          Closing Date. As used in this Agreement, “Closing Date” means April
10, 2017 (such date being referred to herein as the “Initially-Scheduled Closing
Date”), subject to such extensions or adjournments thereof as expressly provided
in this Agreement.

 

(d)          Loan Assumption Process and Terms. In connection with any Loan
Assumption, Buyer and Seller hereby agree as follows:

 

(i)          No later than five (5) Business Days after the Effective Date,
Sellers shall deliver to Buyer the Loan Assumption Application. Within ten (10)
days after the later to occur of the Effective Date or the date that Sellers
shall have delivered to Buyer a loan assumption application or applications for
the transfer and assumption of the Existing Loans (individually and collectively
as the context may require, the “Loan Assumption Application”) in the form
required by the Existing Lender or its servicer, Buyer shall deliver each
completed Loan Assumption Application to the Existing Lender or such servicer,
together with all other information and underlying documentation required by
Existing Lender or its servicer pursuant to such Loan Assumption Application
including financial statements of Buyer, its principals and any “Substitute
Liable Parties” (defined below); provided, however, if any such information or
documentation is not available within such 10-day period, Buyer shall proceed
with reasonable diligence to prepare, obtain and submit same. Prior to the
Closing Date, Sellers shall reasonably cooperate with Buyer in good faith, at no
material out-of-pocket cost to Sellers and without subjecting Sellers or their
Affiliates to any additional liability, in connection the Loan Assumption, and
to promptly provide any information regarding the same that Existing Lender
under the terms of the Existing Loan Documents may reasonably request. Without
limitation on the foregoing, prior to the Closing Date: (a) Buyer shall use
commercially reasonable efforts to satisfy any rating agency requirements under
the Existing Loan Documents, including receipt of confirmation from the
applicable rating agencies (to the extent required by Existing Lender) that the
assumption of the Existing Loans by Buyer will not result in an adverse change
in the rating of any securities issued in connection with the Existing Loans;
(b) Buyer may be required to (and shall, if required by the terms of the
Existing Loan Documents or if otherwise reasonably required by Existing Lender)
provide one or more non-consolidation opinions and satisfy commercially
reasonable special purpose entity and non-consolidation requirements; (c) Buyer
shall use commercially reasonable efforts to satisfy any Existing Lender
requirements which are usual and customary, and to satisfy all conditions
thereto; (d) Buyer and such other Buyer Affiliates as Existing Lender may
request (the “Substitute Liable Parties”) shall execute and deliver such
documents as Existing Lender may reasonably request including certificates,
assumption agreements and agreements similar to each existing guaranty or
environmental indemnity described in the Existing Loan Documents Schedule; and
(e) Buyer shall not itself require any material modifications to the Existing
Loan Documents, except for such modifications as are usually and customarily
obtained by Buyer or Bluerock, or Affiliates of Buyer or Bluerock, from Existing
Lender in connection with similarly structured transactions; provided that
attached hereto as Schedule 2.3(d)(i) and incorporated herein by reference, for
purposes of confirming Bluerock's modifications which are customarily obtained
as contemplated above, are copies of those modifications required by Bluerock
(collectively, the “Buyer Modifications”).

 

 25 

 

 

(ii)         Prior to the Closing Date, unless Buyer shall have elected, in its
sole discretion, to forgo one or more Loan Assumption(s) and shall have provided
written notice to Sellers of such election(s) identifying the relevant Existing
Loan(s) to be prepaid (the “Loan Assumption Rejection Notice”) at least thirty
(30) days prior to the Closing Date, Buyer shall diligently pursue the written
consent of Existing Lender to each Loan Assumption and any other required
parties necessary to consummate the loan assumption transactions contemplated
herein (individually and collectively as the context may require, the “Lender
Consent”) under terms that, subject to the Buyer Modifications: (i) are
consistent with the existing terms of the Existing Loan Documents; (ii) do not
impose on Buyer any material obligations or liabilities in excess of those under
the Existing Loan Documents and/or which relate to the period prior to the
Closing Date; and (iii) do not impose on Buyer any material adverse change in
the terms of the Existing Loans. For the avoidance of doubt, (i) Lender Consent
shall not be deemed received or to have occurred if Existing Lender fails to
approve the Buyer Modifications and/or conditionally approves the Buyer
Modifications, and (ii) any Loan Assumption term which, in the aggregate,
imposes obligations or liabilities in excess of $1,000,000.00 beyond those under
the Existing Loan Documents, shall be deemed material for purposes of the
immediately preceding sentence. The Lender Consent shall also include Existing
Lender’s approval of the final forms of documents relating to the applicable
Loan Assumption. In addition, Buyer shall, from time to time, keep Sellers
reasonably informed of Buyer’s efforts to obtain the Loan Assumption(s) or any
other debt financing (including status updates concerning discussions with
Existing Lender or any other lender). Receipt of Lender Consent for each
Existing Loan (other than any Existing Loan for which Buyer has delivered a Loan
Assumption Rejection Notice or New Financing Notice) on or as of the Closing
Date shall be a condition precedent to Buyer’s obligation to close the
transaction contemplated by this Agreement; provided, however, that if this
Agreement terminates or is terminated as a result of the failure of such
condition precedent, any Non-Refundable Portion of the Earnest Money (calculated
as of the date of such termination) shall be immediately delivered by Escrow
Agent to Seller, Seller shall be entitled to receive and retain the same, and
the balance of the Earnest Money shall be immediately delivered to Buyer. If
Buyer in its good faith discretion determines that any Lender Consent will not
be received on or prior to the Initially-Scheduled Closing Date, then Buyer
shall have the right to terminate this Agreement on or prior to the
Initially-Scheduled Closing Date by delivering written notice of such
termination to Sellers no later than 5:00 p.m. (Central Time) on the
Initially-Scheduled Closing Date, in which event the Earnest Money shall be
returned to Buyer and no party shall have any further rights or obligations
hereunder except for those that expressly survive the termination of this
Agreement. If, at any time after the Initially-Scheduled Closing Date, Existing
Lender advises any Seller or Buyer in writing (via email or otherwise) that
Existing Lender will not give any Lender Consent on or prior to the
then-scheduled Closing Date, then Buyer shall have the right to terminate this
Agreement prior to the then-scheduled Closing by delivering written notice of
such termination to Sellers, in which event any Non-Refundable Portion of the
Earnest Money (calculated as of the date of such termination) shall be
immediately delivered by Escrow Agent to Seller, Seller shall be entitled to
receive and retain the same, the balance of the Earnest Money shall be
immediately delivered to Buyer and no party shall have any further rights or
obligations hereunder except for those that expressly survive the termination of
this Agreement.

 

 26 

 

 

(iii)        Buyer shall be responsible for and promptly pay any and all fees
and reimbursements (including Existing Lender’s or its servicer’s attorneys’
fees, title insurance premiums, documentation costs and fees associated with
Existing Lender’s underwriting of Buyer) and expenses and charges required in
connection with the Loan Assumption and which are paid or payable to Existing
Lender or any rating agencies in connection with the assumption or the
negotiation or entering into of the Loan Assumption documents, including the
nonrefundable loan assumption/transfer application fee (including any applicable
“Transfer Fee” or “Review Fee”, as defined in each “Multifamily Loan and
Security Agreement” described on Schedule C hereto), regardless of whether this
Agreement is terminated or any Loan Assumption is consummated. Each Seller shall
be responsible for its own attorneys’ fees related to the applicable Loan
Assumption. Notwithstanding the foregoing, neither Sellers nor Buyer shall be
required to pay down any outstanding principal amount of any Existing Loan as a
condition to the consummation of any Loan Assumption.

 

(iv)        At the Closing, provided that the applicable Loan Assumption occurs,
each Seller shall assign to Buyer (if and to the extent assignable) and, if
assigned, receive a credit for the then current balances held in escrow by or on
behalf of Existing Lender, which may include escrows for taxes, insurance,
replacement reserves, operating deficits and/or working capital reserves in
connection with the applicable Existing Loan (the “Existing Loan Deposits”).

 

 27 

 

 

(v)         Prior to the Closing, the parties shall use commercially reasonable
efforts (at no cost, expense or additional liability to Buyer or any Substitute
Liable Party) to cause Sellers and any named Seller Affiliate that is an obligor
with respect to the Existing Loan Documents to be released from all obligations
and liabilities under the Existing Loan Documents which arise from and after the
Closing Date (the “Seller Released Obligations”) by obtaining releases in a form
consistent with releases that are usually and customarily obtained by Sellers’
Affiliates from Existing Lender in connection with similarly structured
transactions (collectively, the “Seller Releases”). Receipt of the Seller
Releases at or prior to the Closing shall not be a condition precedent to
Sellers’ obligation to close the transaction contemplated hereby. If any such
Seller Release is not obtained prior to the Closing and the applicable Loan
Assumption occurs, then the Buyer which acquires title to the applicable
Property (or any part thereof) at Closing shall indemnify, defend and hold
harmless each applicable Seller and each of its Affiliates from any and all
claim, liability, damage, loss, cost or expense (including reasonable attorneys’
fees) actually incurred by such Seller or its Affiliates relating to any
obligation or liability to the extent attributable to the breach or failure to
perform by the applicable Buyer, any applicable Substitute Liable Parties or
their respective employees, agents or Affiliates of any Seller Released
Obligations arising on or after the Closing Date. For purposes of clarification,
the parties acknowledge and agree that the foregoing indemnity shall not apply
to any obligations or liabilities of any Seller or any of its Affiliates under
the Existing Loan Documents that (i) are not Seller Released Obligations and
(ii) either such Seller or any of its Affiliates would have continued to be
liable for even if the Seller Releases were to have been obtained (e.g.,
liabilities for the presence of any Hazardous Materials at the Property prior to
the Closing as and to the extent provided in the Existing Loan Documents).
Notwithstanding anything to the contrary contained in this Agreement, such
indemnity shall survive the Closing indefinitely.

 

(vi)        If and only if the applicable Loan Assumption occurs at the Closing,
then a portion of the Purchase Price for the Assets equal to the aggregate
outstanding principal balance of the applicable Existing Loans on the Closing
Date shall be credited against the Purchase Price and deemed paid at Closing by
Buyer’s assumption (the “Loan Assumption”) of the applicable borrower’s
obligations under the Existing Loan Documents which arise from and after the
Closing; provided, however, that the foregoing shall not apply, and the
applicable Loan Assumption shall not occur, if the applicable Lender Consent is
not received on or prior to the Closing Date or in the event Buyer elects, in
its sole discretion, to forgo the applicable Loan Assumption by delivery of a
Loan Assumption Rejection Notice with respect to the applicable Existing Loan(s)
in accordance with Section 2.3(d)(ii) or the New Financing Notice referenced in
Section 2.3(f). Notwithstanding anything to the contrary herein, if any
applicable Lender Consent is not received on or before the Closing Date or if
Buyer elects, in its sole discretion, to forgo the applicable Loan Assumption by
delivery of a Loan Assumption Rejection Notice for any Asset in accordance with
Section 2.3(d)(ii) or the New Financing Notice referenced in Section 2.3(f),
then (i) the applicable Loan Assumption shall not occur, the parties shall no
longer pursue the same, and shall proceed with the Closing without reference to
the applicable Loan Assumption (but subject to the other terms and conditions of
this Agreement); (ii) the Closing Date shall be as set forth in Section 2.3(c);
(iii) except as expressly provided in Section 2.3(d)(ii), receipt of the
applicable Lender Consent (i.e., with respect to any Asset as to which Buyer has
given a Loan Assumption Rejection Notice in accordance with Section 2.3(d)(ii)
or the New Financing Notice referenced in Section 2.3(f)) shall not be a
condition precedent to either Buyer’s or Sellers’ obligations to proceed with
the Closing; (iv) Sellers shall take such actions with respect to the applicable
Existing Loan Exceptions as are required pursuant to Section 8.3(a), provided
that, Buyer shall be responsible for the payment of (and shall pay) any
applicable prepayment penalty or premium in connection with any prepayment of
any Existing Loan at the Closing; and (v) Buyer shall be responsible for
obtaining any other financing that Buyer desires (other than the Loan
Assumption), but obtaining such other financing shall not be a condition
precedent to Buyer’s obligation to proceed with the Closing.

 

 28 

 

 

(e)          Buyer Extension Options. Buyer shall have the right to extend the
Closing Date up to two (2) consecutive times for a period of up to thirty (30)
days each, upon Buyer’s satisfaction of the following conditions precedent to
each such Closing Date extension: (i) Buyer shall not then be in material
default under this Agreement; (ii) Buyer shall have given Sellers and Escrow
Agent written notice of Buyer’s election to so extend the Closing Date (each a
“Buyer Closing Extension Notice”) not later than 5:00 p.m. (Central Time) on the
date that is five (5) Business Days prior to the then-scheduled Closing Date,
which notice shall identify the exact date to which the Closing Date is being
extended; and (iii) Buyer shall have delivered the applicable Extension Earnest
Money to Escrow Agent by wire transfer of immediately available federal funds
within one (1) Business Day after Buyer’s delivery of the applicable Buyer
Closing Extension Notice; provided, however, that, in no event shall Buyer have
the right to deliver (x) any Buyer Closing Extension Notice at any time after
receipt of the last outstanding Lender Consent, or (y) more than one (1) Buyer
Closing Extension Notice at any time after Buyer’s delivery of a Loan Assumption
Rejection Notice or a New Financing Notice with respect to the last outstanding
Lender Consent or at any time after Existing Lender advises any Seller or Buyer
in writing (via email or otherwise) that Existing Lender will not give the
Lender Consent with respect to the last outstanding Lender Consent. Upon Escrow
Agent’s receipt of any portion of the Extension Earnest Money, such Extension
Earnest Money shall become a portion of the Earnest Money and shall be
nonrefundable to Buyer except as otherwise expressly provided in this Agreement.

 

(f)          Sellers Extension Options. Notwithstanding the foregoing:

 

(i)          If (A) any Loan Assumption is not to occur at the Closing, (B) the
Closing Date is scheduled to occur on a date that is not the last Business Day
of a month, and (C) provided that Seller shall have requested Existing Lender’s
approval to prepay the Existing Loans on the then-scheduled Closing Date, and
despite such request, the Existing Lender does not provide such approval and any
Existing Loan may only be prepaid on the last Business Day of a month, then
Sellers shall have the right to extend the Closing Date by up to thirty (30)
days in order to accommodate the timing for prepayment of any Existing Loan so
long as Sellers give Buyer written notice of such extension no later than
(x) 5:00 p.m. (Central Time) on the date that is three (3) Business Days after
the date upon which Buyer delivers to Sellers either the Loan Assumption
Rejection Notice or written notice that Buyer has obtained alternative financing
and has elected, in its sole discretion, to forgo the Loan Assumption (the “New
Financing Notice”), or (y) if no Loan Assumption Rejection Notice or New
Financing Notice is given by Buyer to Sellers prior to the then-scheduled
Closing, then at any time prior to the then-scheduled Closing; and

 

(ii)         in addition to (and without limitation of) Sellers’ extension
rights under clause (i) above, if (A) any Loan Assumption is not to occur at the
Closing, and (B) Buyer has not provided a Loan Assumption Rejection Notice at
least thirty (30) days prior to the then-scheduled Closing Date, then Sellers
shall have the right to extend the Closing Date by up to thirty (30) days to the
extent necessary to provide a timely prepayment notice for prepayment of any
Existing Loan so long as Sellers give Buyer written notice of such extension at
any time prior to the earlier to occur of (x) three (3) Business Days after
Buyer delivers the New Financing Notice to Sellers, and (y) the then-scheduled
Closing.

 

 29 

 

 

(g)          Payments to Sellers. All amounts payable to Sellers under this
Agreement, including the Earnest Money and the Purchase Price, shall be paid at
the Closing to Sellers in accordance with their joint written instructions.

 

ARTICLE 3
REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLERS

 

SECTION 3.1           General Seller Representations and Warranties. Subject to
the information disclosed in the Asset File, each Seller hereby represents and
warrants to Buyer as follows with respect to itself or its Asset:

 

(a)          Formation; Existence. Such Seller is a limited liability company
duly formed, validly existing and in good standing under the laws of the State
of Delaware and is duly qualified to transact business and is in good standing
in the State of Texas.

 

(b)          Power and Authority. Such Seller has all requisite power and
authority to enter into this Agreement, to perform its obligations hereunder and
to consummate the transactions contemplated hereby. The execution, delivery and
performance of this Agreement, the sale of its Asset and the consummation of the
transactions provided for in this Agreement have been duly authorized by all
necessary action on its part. This Agreement has been duly executed and
delivered by such Seller and constitutes such Seller’s legal, valid and binding
obligation, enforceable against such Seller in accordance with its terms, except
as such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights and by general principles
of equity (whether applied in a proceeding at law or in equity).

 

(c)          No Consents. Except for the Lender Consent in connection with the
Loan Assumption, no consent, license, approval, order, permit or authorization
of, or registration, filing or declaration with, any court, administrative
agency or commission or other Governmental Authority is required to be obtained
or made in connection with the execution, delivery and performance of this
Agreement by such Seller or any of such Seller’s obligations in connection with
the transactions required or contemplated hereby, except as shown on Schedule
3.1(c).

 

(d)          No Conflicts. Such Seller’s execution, delivery and compliance
with, and performance of the terms and provisions of, this Agreement, and the
sale of such Seller’s Asset, will not (i) conflict with or result in any
violation of its organizational documents, (ii) conflict with or result in any
violation of any provision of any bond, note or other instrument of
indebtedness, contract, indenture, mortgage, deed of trust, loan agreement,
lease or other agreement or instrument to which such Seller is a party in its
individual capacity or which binds its Asset, or (iii) violate any Applicable
Law relating to such Seller or its assets or properties except, in each case,
for any conflict or violation which will not materially adversely affect
(A) such Seller’s ability to consummate the transactions contemplated by this
Agreement, (B) such Seller’s interest in its applicable Asset or (C) the
operation of such Seller’s Asset.

 

 30 

 

 

(e)          Foreign Person. Such Seller is not a “foreign person” as defined in
Internal Revenue Code Section 1445 and the regulations issued thereunder.

 

(f)          Bankruptcy. Such Seller has not (i) made a general assignment for
the benefit of creditors, (ii) filed any voluntary petition in bankruptcy or
suffered the filing of any involuntary petition by such Seller’s creditors,
(iii) suffered the appointment of a receiver to take possession of all, or
substantially all, of such Seller’s assets, which remains pending or
(iv) suffered the attachment or other judicial seizure of all, or substantially
all of such Seller’s assets, which remains pending.

 

(g)          Anti-Terrorism Laws.

 

(i)          None of such Seller or, to such Seller’s Knowledge, its Affiliates,
officers, directors, partners or members, is in violation of, has been charged
with or is under indictment for the violation of, or has pled guilty to or been
found guilty of the violation of, any Laws relating to anti-corruption,
anti-bribery, terrorism, money laundering, drug-trafficking or the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Action of 2001, Public Law 107-56, as amended, and Executive
Order No. 13224 (Blocking Property and Prohibiting Transactions with Persons Who
Commit, Threaten to Commit, or Support Terrorism) (the “Executive Order”)
(collectively, the “Anti-Bribery, Anti-Money Laundering and Anti-Terrorism
Laws”).

 

(ii)         None of such Seller or, to such Seller’s Knowledge, its Affiliates,
is acting, directly or indirectly, on behalf of terrorists, terrorist
organizations or narcotics traffickers, including those persons or entities that
appear on the Annex to the Executive Order, or are included on any relevant
lists maintained by the Office of Foreign Assets Control of U.S. Department of
Treasury, U.S. Department of State, or other U.S. government agencies, all as
may be amended from time to time.

 

(iii)        Neither such Seller, nor any person controlling or controlled by
such Seller, is a country, territory, individual or entity named on a Government
List, and the monies used in connection with this Agreement and amounts
committed with respect thereto, were not and are not derived from any activities
that contravene any of the Anti-Bribery, Anti-Money Laundering and
Anti-Terrorism Laws or any other anti-money laundering or anti-bribery
Applicable Laws (including funds being derived from any person, entity, country
or territory on a Government List or engaged in any unlawful activity defined
under Title 18 of the United States Code, Section 1956(c)(7)).

 

(iv)        Such Seller is not engaging in the transactions contemplated
hereunder, directly or indirectly, in violation of any Applicable Laws relating
to drug trafficking, money laundering or predicate crimes to money laundering or
drug trafficking. None of the funds of such Seller have been or will be derived
from any unlawful activity with the result that the investment of direct or
indirect equity owners in such Seller is prohibited by Applicable Laws or that
the transactions contemplated hereunder by Sellers or this Agreement is or will
be in violation by Sellers of Applicable Laws.

 

 31 

 

 

(h)          No Litigation. Except as may be disclosed on Schedule 3.1(h)
attached hereto, no action, suit, governmental investigation or other proceeding
(including, but not limited to, any condemnation action or real estate tax
appeal) is pending or, to such Seller’s Knowledge, has been threatened in
writing that concerns or involves its Asset or such Seller.

 

(i)          No Violations of Law. Except as set forth on Schedule 3.1(i), such
Seller has not received written notice from any Governmental Authority of any
violation of or non-compliance with, any Applicable Law affecting its Asset or
any portion thereof, nor any written notice from any insurance company
requesting the performance of any work or alteration in respect of its Asset,
which are unresolved.

 

(j)          Employees. Such Seller does not have any employees.

 

(k)          Existing Loans. There are no documents evidencing, securing or
otherwise governing the Existing Loan to which such Seller is a party other than
the Existing Loan Documents with respect to such Existing Loan described on the
Existing Loan Documents Schedule. All of such Existing Loan Documents are in
full force and effect and none of them have been materially amended except as
set forth in the Existing Loan Documents Schedule. Sellers have delivered or
made available to Buyer true, correct and complete copies of such Existing Loan
Documents and all modifications and amendments thereto (it being acknowledged
that such delivery or availability shall include any documents delivered, either
physically or electronically, to Buyer or its representatives by any Seller or
made available to Buyer or its representatives at the Real Property or through
an on-line virtual data website). The outstanding principal balance of such
Existing Loan as of the Effective Date is not greater than the respective
amounts listed on Schedule 3.1(k) attached hereto. To such Seller’s Knowledge,
neither such Seller nor any other party to such Existing Loan Documents is in
monetary default and there are no outstanding written notices of any
non-monetary default or acceleration under the Existing Loan Documents.
Notwithstanding anything to the contrary contained herein, the representations
and warranties contained in this subsection with respect to a particular
Existing Loan shall terminate and shall have no further force or effect if the
Loan Assumption with respect to such Existing Loan will not occur at the
Closing.

 

(l)          Contracts. To such Seller’s Knowledge, (i) except for the Contracts
with respect to such Seller’s Asset listed on Schedules 3.1(l), there are no
other Contracts with respect to such Seller’s Asset, and (ii) except as
disclosed in the Asset File, such Seller has not received any written notice
asserting that any party to a Contract is in default under such Contract that
remains uncured.

 

(m)          Rent Roll. To such Seller’s Knowledge as of the Effective Date, (a)
the rent rolls attached hereto as a portion of Schedule 3.1(m) (individually and
collectively as the context requires, the “Rent Roll”) are true and correct in
all material respects as of the date stated therein (except for the exclusion of
the M Spa Lease and the Rose Spa Lease), and (b) except for Rose Spa’s failure
to make payments due under the Rose Spa Lease for the period from July 15, 2014
through the Effective Date, there are no defaults under the M Spa Lease or the
Rose Spa Lease that remain uncured. As of the Effective Date, the landlord is
not holding any reserve funds under the M Spa Lease or the Rose Spa Lease and to
the extent Sellers receive any such reserve funds after the Effective Date,
Buyer shall receive a credit at Closing in an amount equal to any such reserve
funds that have not been applied by the applicable Seller in accordance with the
applicable Lease. At Closing, such Seller shall deliver to Buyer an updated Rent
Roll with respect to such Seller’s Asset (except for the exclusion of the M Spa
Lease and the Rose Spa Lease), dated within five (5) Business Days of Closing
and, to such Seller’s Knowledge, such Rent Roll shall be true and correct in all
material respects as of such date (except for the exclusion of the M Spa Lease
and the Rose Spa Lease).

 

 32 

 

 

(n)          Operating Statements. The information with respect to such Seller’s
Asset contained in the Operating Statements is used by such Seller to manage its
investment in its Asset.

 

(o)          Sellers Knowledge Individual. Ralph Pickett is an individual
affiliated with each Seller or its Affiliates who has been materially involved
in the asset management of the Real Property and in negotiation of the
transactions contemplated by this Agreement and is in a position to confirm the
truth and accuracy of Sellers’ Knowledge representations hereunder concerning
the Real Property.

 

SECTION 3.2           [Intentionally Omitted].

 

SECTION 3.3           Amendments to Schedules, Limitations on Representations
and Warranties of Sellers.

 

(a)          Each Seller shall have the right to amend and supplement the
schedules to this Agreement from time to time prior to the Closing by providing
a written copy of such amendment or supplement to Buyer; provided, however, that
any amendment or supplement to the schedules to this Agreement shall have no
effect for the purposes of determining whether Section 5.2(a) has been
satisfied, but shall have effect only for the purposes of limiting the defense
and indemnification obligations of Seller for the inaccuracy or untruth of the
representation or warranty qualified by such amendment or supplement following
the Closing.

 

(b)          Notwithstanding anything in this Agreement to the contrary, if the
representations and warranties relating to the Rent Roll set forth in Section
3.1 and the status of the tenants thereunder were true and correct in all
material respects as of the Effective Date, no change in circumstances or status
of such tenants (e.g., defaults, bankruptcies, below market status or other
adverse matters relating to such tenants or a tenant’s exercise following the
Effective Date of any contractual termination rights not caused by the actions
of Seller) occurring after the Effective Date shall permit Buyer to terminate
this Agreement or constitute grounds for Buyer’s failure to close or otherwise
constitute a breach of any representation or warranty by any Seller.

 

SECTION 3.4           Covenants of Sellers Prior to Closing.

 

(a)          From the Effective Date until the Closing or earlier termination of
this Agreement, each Seller or such Seller’s agents shall:

 

 33 

 

 

(i)          Operation. Operate and maintain such Seller’s Asset substantially
in accordance with such Seller’s past practices with respect to such Asset
(including entering into new Space Leases), except that such Seller shall not be
required to make any capital improvements or replacements to such Real Property.

 

(ii)         Litigation. Advise Buyer promptly of any written notices of
Violation, litigation, arbitration proceeding or administrative hearing
(including condemnation) before any governmental agency which affects such
Seller’s Asset in any material respect, which is instituted after the Effective
Date and which, if adversely determined, would materially adversely affect (i)
such Seller’s ability to consummate the transactions contemplated by this
Agreement, (ii) the ownership of such Seller’s Asset or (iii) the operation of
such Seller’s Real Property.

 

(iii)        Insurance. Keep such Seller’s Asset insured against fire and other
hazards in such amounts and under such terms as are substantially consistent
with such Seller’s existing insurance program.

 

(iv)        Performance Under Space Leases. Perform, or cause its agents to
perform, in all material respects, all obligations of landlord or lessor under
the Space Leases.

 

(v)         Intentionally Omitted.

 

(vi)        Taxes, Charges, etc. Continue to pay or cause to be paid in the
ordinary course of business all Taxes, utility charges and trade-payables
applicable to such Seller’s Asset.

 

(vii)       Lease. Not grant to any third party any interest in the Assets or
any part thereof, except pursuant to any Space Lease that Sellers may enter into
after the Effective Date as permitted under this Agreement.

 

(viii)      Contracts. Not enter into any service or other new contract (or
renew any existing Contracts) that cannot be terminated with thirty (30) days’
or less notice without liability, including, without limitation, a termination
fee or similar payment, on or after the Closing Date.

 

(ix)         Asset-Related Property. Such Seller shall not sell, further pledge,
encumber or otherwise transfer or dispose of all or any part of any
Asset-Related Property (except for such items of fixtures and tangible personal
property as become obsolete or are disposed of in the ordinary course and only
if replaced by an item of like quality and functionally unless same is no longer
necessary for the operation of the Asset).

 

(x)          Updated Rent Roll. From time to time, upon written request by Buyer
not more often than once weekly, such Seller shall provide to Buyer an updated
Rent Roll with respect to such Seller’s Asset, which shall be in substantially
the same format as the Rent Roll with respect to such Seller’s Asset attached
hereto as Schedule 3.1(m).

 

(xi)         Updated Operating Statements. From time to time, upon written
request by Buyer not more often than once monthly, such Seller shall provide to
Buyer updated Operating Statements with respect to such Seller’s Asset when
available.

 

 34 

 

 

(xii)        Property Management Employees. To the extent that such Seller has
consent rights under its Existing Management Agreement with respect to transfers
of property management employees, such Seller shall not consent to the transfer
by its Property Manager of any property management employees away from its
Property prior to Closing unless (x) Buyer consents to such transfer, which
consent (1) shall not be unreasonably withheld, conditioned or delayed and (2)
will be deemed granted if Buyer fails to respond to such Seller’s request within
two (2) Business Days of such Seller’s request, or (y) such transfer by its
Property Manager is requested by the applicable property management employee.

 

(xiii)       Retail Lease Estoppels. Forward upon the written request of Buyer,
solely as an accommodation to Buyer, Buyer’s proposed form of tenant estoppel
certificate to M Spa and Rose Spa. However, it is expressly understood and
agreed that the receipt of an estoppel certificate in any form executed by
either tenant shall not be a condition to Buyer’s obligation to proceed with the
Closing under this Agreement.

 

(xiv)      Retail Lease SNDAs. Forward upon the written request of Buyer, solely
as an accommodation to Buyer, Buyer’s lender’s form of Subordination,
Non-Disturbance and Attornment Agreement (if any) to M Spa and Rose Spa.
However, it is expressly understood and agreed that the receipt of a
Subordination, Non-Disturbance and Attornment Agreement in any form executed by
either tenant shall not be a condition to Buyer’s obligation to proceed with the
Closing under this Agreement.

 

(b)          Existing Agreements. Such Seller shall terminate (or cause to be
terminated) such Seller’s Existing Management Agreement and Existing License
Agreement at or prior to Closing. All termination fees and any other costs and
expenses relating to such terminations shall be the responsibility solely of
Buyer, and no Seller shall have any responsibility or liability therefor.

 

(c)          Assumed Contracts. If Buyer delivers a written notice of objection
to any Assumed Contract prior to the expiration of the Due Diligence Period,
then, to the extent a termination right in favor of the applicable Seller is
provided for in such Assumed Contract, or if such Assumed Contract does not
prohibit termination, the applicable Seller shall instruct its Property Manager
to promptly following the expiration of the Due Diligence Period provide a
notice of termination to the vendor thereunder with respect to each such Assumed
Contract to which Buyer has timely objected (collectively, the “Objectionable
Contracts”); provided, however, that (i) Buyer may not object to any of the
Cable Contracts or any other Assumed Contract marked “must assume” on Schedules
3.1(l)-1 through 3.1(l)-5 and shall assume the same at Closing pursuant to the
applicable Assignment of Contracts; (ii) Seller shall have no obligation to
terminate any Contract, which by its terms is not terminable or which cannot be
terminated without payment of an express termination fee or penalty unless Buyer
agrees in writing to pay such termination fee or penalty; (iii) if the
termination of any Objectionable Contract cannot be made effective upon the
Closing Date (Seller not being obligated to pay any money to accomplish such
termination), then such Objectionable Contract shall be assumed by Buyer at
Closing pursuant to the applicable Assignment of Contracts (together with all
Assumed Contracts with respect to the applicable Asset that do not constitute
Objectionable Contracts) for the remaining period of such Assumed Contract until
its effective date of termination, and (iv) Buyer shall be responsible for any
termination fees payable with respect to the termination of any Objectionable
Contracts. Notwithstanding the foregoing, Buyer shall not be required or
entitled to assume any Assumed Contract that, by its terms, may not be assigned
to and assumed by Buyer without the consent of a third party, unless such third
party’s written consent is actually obtained at or before the Closing. All
Contracts that Buyer is required to assume hereunder are collectively referred
to herein as the “Assumed Contracts”.

 

 35 

 

 

(d)          Pre-Closing Work. Sellers covenant that they shall complete (or
cause the completion of) the work described on Schedule 3.4(d) in a good and
workmanlike manner, free of liens arising therefrom, prior to the Closing, and
Sellers shall pay all of the costs of such work.

 

(e)          M Spa Lease. Promptly following Sellers’ receipt of a written
request from Buyer that Sellers terminate the M Spa Lease, which request shall
be delivered no earlier than the date of Buyer’s exercise of its second right to
extend the Closing Date pursuant to Section 2.3(e) (or Buyer’s earlier waiver of
all remaining extension rights under Section 2.3(e) in a writing delivered to
Sellers), Canyon Springs Seller shall deliver (or cause to be delivered) to M
Spa a notice of termination of the M Spa Lease.

 

(f)          Excluded Assets. Nothing in this Section 3.4 shall restrict any
Seller’s rights with respect to any Excluded Asset or give Buyer any approval,
consent or other rights with respect thereto.

 

ARTICLE 4
REPRESENTATIONS, WARRANTIES AND COVENANTS OF BUYER

 

SECTION 4.1           Representations and Warranties of Buyer. Buyer hereby
represents and warrants to Sellers as follows:

 

(a)          Formation; Existence. Buyer is a limited liability company duly
formed, validly existing and in good standing under the laws of the State of
Delaware.

 

(b)          Power; Authority. Buyer has all requisite power and authority to
enter into this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated hereby. The execution, delivery and
performance of this Agreement, the purchase of the Assets and the consummation
of the transactions provided for herein have been duly authorized by all
necessary action on the part of Buyer. This Agreement has been duly executed and
delivered by Buyer and constitutes the legal, valid and binding obligation of
Buyer enforceable against Buyer in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights and by general principles
of equity (whether applied in a proceeding at law or in equity).

 

(c)          No Consents. Except for the Lender Consent in connection with the
Loan Assumption, no consent, license, approval, order, permit or authorization
of, or registration, filing or declaration with, any court, administrative
agency or commission or other Governmental Authority, is required to be obtained
or made in connection with the execution, delivery and performance of this
Agreement by Buyer or any of Buyer’s obligations in connection with the
transactions required or contemplated hereby.

 

 36 

 

 

(d)          No Conflicts. Buyer’s execution, delivery and compliance with, and
performance of the terms and provisions of, this Agreement, and the purchase of
the Assets, will not (i) conflict with or result in any violation of its
organizational documents, (ii) conflict with or result in any violation of any
provision of any bond, note or other instrument of indebtedness, contract,
indenture, mortgage, deed of trust, loan agreement, lease or other agreement or
instrument to which Buyer is a party in its individual capacity, or
(iii) violate any Applicable Law relating to Buyer or its assets or properties,
except, in each case, for any conflict or violation which will not materially
adversely affect Buyer’s ability to consummate the transactions contemplated by
this Agreement.

 

(e)          Bankruptcy. Buyer has not (i) made a general assignment for the
benefit of creditors, (ii) filed any voluntary petition in bankruptcy or
suffered the filing of any involuntary petition by Buyer’s creditors,
(iii) suffered the appointment of a receiver to take possession of all, or
substantially all, of Buyer’s assets, which remains pending, or (iv) suffered
the attachment or other judicial seizure of all, or substantially all of Buyer’s
assets, which remains pending.

 

(f)          Anti-Terrorism Laws.

 

(i)          Neither Buyer nor, to Buyer’s knowledge, its Affiliates, officers,
directors, partners or members, is in violation of, has been charged with or is
under indictment for the violation of, or has pled guilty to or been found
guilty of the violation of, any Anti-Bribery, Anti-Money Laundering and
Anti-Terrorism Laws.

 

(ii)         None of Buyer or, to Buyer’s knowledge, its Affiliates, is acting,
directly or indirectly, on behalf of terrorists, terrorist organizations or
narcotics traffickers, including those persons or entities that appear on the
Annex to the Executive Order, or are included on any relevant lists maintained
by the Office of Foreign Assets Control of U.S. Department of Treasury, U.S.
Department of State, or other U.S. government agencies, all as may be amended
from time to time.

 

(iii)        Neither Buyer, nor any person controlling or controlled by Buyer,
is a country, territory, individual or entity named on a Government List, and
the monies used in connection with this Agreement and amounts committed with
respect thereto, were not and are not derived from any activities that
contravene any of the Anti-Bribery, Anti-Money Laundering and Anti-Terrorism
Laws or any other anti-money laundering or anti-bribery Applicable Laws and
regulations (including funds being derived from any person, entity, country or
territory on a Government List or engaged in any unlawful activity defined under
Title 18 of the United States Code, Section 1956(c)(7)).

 

(iv)        Buyer is not engaging in the transactions contemplated hereunder,
directly or indirectly, in violation of any Applicable Laws relating to drug
trafficking, money laundering or predicate crimes to money laundering or drug
trafficking. None of the funds of Buyer have been or will be derived from any
unlawful activity with the result that the investment of direct or indirect
equity owners in Buyer is prohibited by Applicable Laws or that the transactions
contemplated hereunder or this Agreement is or will be in violation of
Applicable Laws.

 

 37 

 

 

SECTION 4.2           Covenants of Buyer.

 

(a)          Assumed Contracts. Buyer shall assume as of the Closing (i) all
Crown Ridge Contracts listed on Schedule 3.1(l)-1, including the Crown Ridge
Cable Contract (collectively, the “Crown Ridge Assumed Contracts”) as and to the
extent provided in the Crown Ridge Assignment of Contracts, (ii) all Canyon
Springs Contracts listed on Schedule 3.1(l)-2, including the Canyon Springs
Cable Contract (collectively, the “Canyon Springs Assumed Contracts”) as and to
the extent provided in the Canyon Springs Assignment of Contracts, (iii) all
Cascades I Contracts listed on Schedule 3.1(l)-3, including the Cascades I Cable
Contract (collectively, the “Cascades I Assumed Contracts”) as and to the extent
provided in the Cascades I Assignment of Contracts, (iv) all Cascades II
Contracts listed on Schedule 3.1(l)-4, including the Cascades II Cable Contract
(collectively, the “Cascades II Assumed Contracts”) as and to the extent
provided in the Cascades II Assignment of Contracts, and (v) all Cibolo Canyon
Contracts listed on Schedule 3.1(l)-5, including the Cibolo Canyon Cable
Contract (collectively, the “Cibolo Canyon Assumed Contracts”) as and to the
extent provided in the Cibolo Canyon Assignment of Contracts; provided, however,
Buyer shall not assume those Assumed Contracts terminated effective as of or
prior to the Closing Date pursuant to Section 3.4(c).

 

ARTICLE 5
CONDITIONS PRECEDENT TO CLOSING

 

SECTION 5.1           Conditions Precedent to Sellers’ Obligations. The
obligation of Sellers to consummate the transfer of the Assets to Buyer on the
Closing Date is subject to the satisfaction (or waiver by Sellers in writing) as
of the Closing of the following conditions; provided, however, if the failure of
any such condition is due to a default by Buyer, each Seller shall have the
rights and remedies provided in Section 13.1:

 

(a)          Each of the representations and warranties made by Buyer in this
Agreement shall be true and correct in all material respects when made and on
and as of the Closing Date as though such representations and warranties were
made on and as of the Closing Date (unless such representation or warranty is
made on and as of a specific date, in which case it shall be true and correct in
all material respects as of such date).

 

(b)          Buyer shall have performed or complied in all material respects
with each obligation and covenant required by this Agreement to be performed or
complied with by Buyer on or before the Closing.

 

(c)          No order, injunction, action, suit or other proceeding of any court
or administrative agency of competent jurisdiction nor any statute, rule,
regulation or executive order promulgated by any Governmental Authority of
competent jurisdiction shall be in effect as of the Closing which restrains or
prohibits the transfer of any Asset or the consummation of any other transaction
contemplated hereby.

 

(d)          No action, suit or other proceeding shall be pending which shall
have been brought by a Person (other than Sellers or their Affiliates) to
restrain or prohibit the transactions contemplated under this Agreement.

 

(e)          Sellers or Escrow Agent shall have received all of the documents
required to be delivered by Buyer under Section 6.1.

 

 38 

 

 

(f)          Sellers or Escrow Agent shall have received the Purchase Price in
accordance with Section 2.2 and all other amounts due to Sellers hereunder.

 

SECTION 5.2           Conditions Precedent to Buyer’s Obligations. The
obligation of Buyer to purchase and pay for the Assets is subject to the
satisfaction (or waiver by Buyer in writing) as of the Closing of the following
conditions; provided, however, if the failure of any such condition is due to a
default by any Seller, Buyer shall have the right and remedies provided in
Section 13.2:

 

(a)          Each of the representations and warranties made by Sellers in this
Agreement shall be true and correct in all material respects when made and on
and as of the Closing Date as though such representations and warranties were
made on and as of the Closing Date (unless such representation or warranty is
made on and as of a specific date, in which case it shall be true and correct in
all material respects as of such date), excluding, however, any inaccuracies or
changes in the representations and warranties made by Sellers resulting from any
action, condition or matter that is (1) expressly permitted or contemplated by
the terms of this Agreement, or (2) actually known to Buyer or its Affiliates
prior to the expiration of the Due Diligence Period. Without limitation on the
foregoing, in the event that the closing certificate (the “Seller Closing
Certificate”) in the form attached hereto as Exhibit H to be delivered by
Sellers at Closing shall disclose any material adverse changes in the
representations and warranties of Sellers under this Agreement that are not
otherwise permitted or contemplated by the terms of this Agreement or actually
known to Buyer or its Affiliates prior to the expiration of the Due Diligence
Period, then Buyer shall have the right to terminate this Agreement by written
notice delivered to Sellers prior to the Closing and, in connection with any
such termination, Buyer shall be entitled to a return of the Earnest Money (less
the Independent Contract Consideration, which shall be paid to Sellers), and
Sellers and Buyer shall be released from further obligation or liability
hereunder (except for those obligations and liabilities which expressly survive
such termination).

 

(b)          Sellers shall have performed or complied in all material respects
with each obligation and covenant required by this Agreement to be performed or
complied with by Sellers on or before the Closing.

 

(c)          No order, injunction, action, suit or other proceeding of any court
or administrative agency of competent jurisdiction nor any statute, rule,
regulation or executive order promulgated by any Governmental Authority of
competent jurisdiction shall be in effect as of the Closing which restrains or
prohibits the transfer of the Assets or the consummation of any other
transaction contemplated hereby.

 

(d)          No action, suit or other proceeding shall be pending which shall
have been brought by a Person (other than Buyer or its Affiliates) to restrain
or prohibit the transactions contemplated under this Agreement.

 

(e)          Each Seller’s interest in its Real Property shall be delivered to
Buyer in the manner required under Article 8 and the Title Company shall have
irrevocably committed to issue the Title Policy to Buyer (subject to the payment
of any premium therefor).

 

 39 

 

 

(f)          Buyer or Escrow Agent shall have received all of the documents
required to be delivered by Seller under Section 6.2.

 

(g)          Receipt of Lender Consent for each Existing Loan (other than any
Existing Loan for which Buyer has delivered a Loan Assumption Rejection Notice
or New Financing Notice) pursuant to Section 2.3(d)(ii).

 

SECTION 5.3           Waiver of Conditions Precedent. The occurrence of the
Closing shall constitute conclusive evidence that Sellers and Buyer have
respectively waived any conditions which are not satisfied as of the Closing.
Notwithstanding anything to the contrary contained in this Agreement, any right
of Buyer or Sellers to terminate this Agreement may be exercised only as to this
Agreement (and all of the Properties) in its entirety, and in no event may a
party terminate this Agreement only as to certain Properties.

 

SECTION 5.4           Failure of Conditions Precedent. In the event that any
condition precedent to Closing has not been satisfied on or before the Closing
Date, then the party whose condition to Closing has not been satisfied shall
have the right to terminate this Agreement by written notice delivered to the
other party prior to Closing and, in connection with any such termination, Buyer
shall be entitled to a return of the Earnest Money (less the Independent
Contract Consideration and, if applicable pursuant to Section 2.3(d)(ii), any
Non-Refundable Portion of the Earnest Money calculated as of the date of
termination of this Agreement, which shall be paid to Sellers), and Sellers and
Buyer shall be released from further obligation or liability hereunder (except
for those obligations and liabilities which expressly survive termination);
provided, however, nothing herein shall be deemed to constitute a waiver of any
right or remedy which the parties may have under Article 13.

 

ARTICLE 6
CLOSING DELIVERIES

 

SECTION 6.1           Buyer Closing Deliveries. Buyer shall deliver the
following documents to the Escrow Agent on or before the date which is (i) one
(1) Business Day prior to the Closing Date if the Loan Assumption is to occur at
the Closing with respect to all Assets, or (ii) two (2) Business Days prior to
the Closing Date if the Loan Assumption is not to occur at the Closing with
respect to any Asset (i.e., there will be no Loan Assumption at all):

 

(a)          With respect to the Assets:

 

(i)          an assignment and assumption of Crown Ridge Seller’s interest in
the Crown Ridge Space Leases (the “Crown Ridge Assignment of Leases”) duly
executed by Buyer in substantially the form of Exhibit A attached hereto;

 

(ii)         an assignment and assumption of Canyon Springs Seller’s interest in
the Canyon Springs Space Leases (the “Canyon Springs Assignment of Leases”) duly
executed by Buyer in substantially the form of Exhibit A attached hereto;

 

(iii)        an assignment and assumption of Cascades I Seller’s interest in the
Cascades I Space Leases (the “Cascades I Assignment of Leases”) duly executed by
Buyer in substantially the form of Exhibit A attached hereto;

 

 40 

 

 

(iv)        an assignment and assumption of Cascades II Seller’s interest in the
Cascades II Space Leases (the “Cascades II Assignment of Leases”) duly executed
by Buyer in substantially the form of Exhibit A attached hereto;

 

(v)         an assignment and assumption of Cibolo Canyon Seller’s interest in
the Cibolo Canyon Space Leases (the “Cibolo Canyon Assignment of Leases”) duly
executed by Buyer in substantially the form of Exhibit A attached hereto;

 

(vi)        an assignment and assumption of the Crown Ridge Contracts (the
“Crown Ridge Assignment of Contracts”) duly executed by Buyer in substantially
the form of Exhibit B attached hereto;

 

(vii)       an assignment and assumption of the Canyon Springs Contracts (the
“Canyon Springs Assignment of Contracts”) duly executed by Buyer in
substantially the form of Exhibit B attached hereto;

 

(viii)      an assignment and assumption of the Cascades I Contracts (the
“Cascades I Assignment of Contracts”) duly executed by Buyer in substantially
the form of Exhibit B attached hereto;

 

(ix)         an assignment and assumption of the Cascades II Contracts (the
“Cascades II Assignment of Contracts”) duly executed by Buyer in substantially
the form of Exhibit B attached hereto;

 

(x)          an assignment and assumption of the Cibolo Canyon Contracts (the
“Cibolo Canyon Assignment of Contracts”) duly executed by Buyer in substantially
the form of Exhibit B attached hereto;

 

(xi)         notice letters to the tenants at the Real Property (the “Tenant
Notices”) duly executed by Buyer, in substantially the form of Exhibit C
attached hereto. Buyer shall promptly deliver the same to all tenants following
the Closing and shall provide Sellers with confirmation of such delivery upon
Sellers’ request;

 

(xii)        an assignment of all licenses, certificates of occupancy, permits,
approvals, authorizations, guaranties, warranties and intangibles with respect
to the Crown Ridge Real Property to the extent assignable (but excluding any
Excluded Assets) (a “Crown Ridge Assignment of Licenses, Permits, Warranties and
General Intangibles”) duly executed by Buyer in substantially the form of
Exhibit D attached hereto;

 

(xiii)       an assignment of all licenses, certificates of occupancy, permits,
approvals, authorizations, guaranties, warranties and intangibles with respect
to the Canyon Springs Real Property to the extent assignable (but excluding any
Excluded Assets) (a “Canyon Springs Assignment of Licenses, Permits, Warranties
and General Intangibles”) duly executed by Buyer in substantially the form of
Exhibit D attached hereto;

 

(xiv)      an assignment of all licenses, certificates of occupancy, permits,
approvals, authorizations, guaranties, warranties and intangibles with respect
to the Cascades I Real Property to the extent assignable (but excluding any
Excluded Assets) (a “Cascades I Assignment of Licenses, Permits, Warranties and
General Intangibles”) duly executed by Buyer in substantially the form of
Exhibit D attached hereto;

 

 41 

 

 

(xv)       an assignment of all licenses, certificates of occupancy, permits,
approvals, authorizations, guaranties, warranties and intangibles with respect
to the Cascades II Real Property to the extent assignable (but excluding any
Excluded Assets) (a “Cascades II Assignment of Licenses, Permits, Warranties and
General Intangibles”) duly executed by Buyer in substantially the form of
Exhibit D attached hereto;

 

(xvi)      an assignment of all licenses, certificates of occupancy, permits,
approvals, authorizations, guaranties, warranties and intangibles with respect
to the Cibolo Canyon Real Property to the extent assignable (but excluding any
Excluded Assets) (a “Cibolo Canyon Assignment of Licenses, Permits, Warranties
and General Intangibles”) duly executed by Buyer in substantially the form of
Exhibit D attached hereto;

 

(xvii)     all documents relating to each applicable Loan Assumption and
required by Existing Lender to effectuate each applicable Loan Assumption (the
“Loan Assumption Documents”), which are consistent with the provisions of this
Agreement and do not impose any obligation or liability on Buyer that is not
expressly contemplated by this Agreement or the applicable Existing Loan
Documents, duly executed by Buyer, provided that the delivery in this subsection
shall not apply to a particular Loan Assumption if the Lender Consent is not
received on or prior to the Closing Date or in the event Buyer elects, in its
sole discretion, to forgo the particular Loan Assumption by delivery of a Loan
Assumption Rejection Notice in accordance with Section 2.3(d)(ii) or by the
delivery of the New Financing Notice referenced in Section 2.3(f);

 

(xviii)    a change in responsibility form for the Edwards Aquifer Protection
Plan duly executed by Buyer in substantially the form of Exhibit I attached
hereto (a “Change in Responsibility Form”) with respect to the Canyon Springs
Asset, which Change in Responsibility Form Buyer shall deliver to the following
address promptly following the Closing: Edwards Aquifer Protection Plan, Attn:
Ms. Lynn Bumguardner, 14250 Judson Road, San Antonio TX 78223;

 

(xix)       a Change in Responsibility Form with respect to the Cibolo Canyon
Asset duly executed by Buyer, which Change in Responsibility Form Buyer shall
deliver to the following address promptly following the Closing: Edwards Aquifer
Protection Plan, Attn: Ms. Lynn Bumguardner, 14250 Judson Road, San Antonio TX
78223;

 

(xx)        an Assignment and Amendment Agreement in substantially the form of
Exhibit K attached hereto (a “Cascades Assignment and Amendment Agreement”) for
the Contract for Marketing of Services for Cascades I with respect to the
Cascades I Asset duly executed by Buyer; provided, however, as between Seller
and Buyer, Buyer is only assuming the obligations under such Contract for
Marketing of Services that arise from and after the Closing;

 

(xxi)       a Cascades Assignment and Amendment Agreement for the Contract for
Marketing of Services for Cascades II Seniors with respect to the Cascades II
Asset duly executed by Buyer; and

 

 42 

 

 

(xxii)      a Cascades Assignment and Amendment Agreement for the Contract for
Marketing of Services for Cascades II Duplexes with respect to the Cascades II
Asset duly executed by Buyer.

 

(b)          With respect to the transactions contemplated hereunder:

 

(i)          all transfer tax returns to the extent required by law and the
regulations issued pursuant thereto in connection with the payment of all state
or local real property transfer taxes that are payable or arise as a result of
the consummation of the transactions contemplated by this Agreement, in each
case, as prepared by Sellers and Buyer and duly executed by Buyer; and

 

(ii)         a separate buyer’s closing statement for each Asset, consistent
with the terms of this Agreement (the “Buyer Closing Statement”).

 

SECTION 6.2           Seller Closing Deliveries. Sellers, as applicable, shall
deliver the following documents to the Escrow Agent on or before the date which
is (i) one (1) Business Day prior to the Closing Date if the Loan Assumption is
to occur at the Closing with respect to all Assets, or (ii) two (2) Business
Days prior to the Closing Date if the Loan Assumption is not to occur at the
Closing with respect to any Asset (i.e., there will be no Loan Assumption at
all):

 

(a)          With respect to the Assets:

 

(i)          a deed in substantially the form of Exhibit E attached hereto duly
executed by Crown Ridge Seller for the Crown Ridge Real Property (the “Crown
Ridge Deed”);

 

(ii)         a deed in substantially the form of Exhibit E attached hereto duly
executed by Canyon Springs Seller for the Canyon Springs Real Property (the
“Canyon Springs Deed”);

 

(iii)        a deed in substantially the form of Exhibit E attached hereto duly
executed by Cascades I Seller for the Cascades I Real Property (the “Cascades I
Deed”);

 

(iv)        a deed in substantially the form of Exhibit E attached hereto duly
executed by Cascades II Seller for the Cascades II Real Property (the “Cascades
II Deed”);

 

(v)         a deed in substantially the form of Exhibit E attached hereto duly
executed by Cibolo Canyon Seller for the Cibolo Canyon Real Property (the
“Cibolo Canyon Deed”);

 

(vi)        the Crown Ridge Assignment of Leases duly executed by Crown Ridge
Seller;

 

(vii)       the Canyon Springs Assignment of Leases duly executed by Canyon
Springs Seller;

 

(viii)      the Cascades I Assignment of Leases duly executed by Cascades I
Seller;

 

(ix)         the Cascades II Assignment of Leases duly executed by Cascades II
Seller;

 

 43 

 

 

(x)          the Cibolo Canyon Assignment of Leases duly executed by Cibolo
Canyon Seller;

 

(xi)         a bill of sale duly executed by Crown Ridge Seller in substantially
the form of Exhibit F attached hereto, relating to all Crown Ridge Personal
Property;

 

(xii)        a bill of sale duly executed by Canyon Springs Seller in
substantially the form of Exhibit F attached hereto, relating to all Canyon
Springs Personal Property;

 

(xiii)       a bill of sale duly executed by Cascades I Seller in substantially
the form of Exhibit F attached hereto, relating to all Cascades I Personal
Property;

 

(xiv)      a bill of sale duly executed by Cascades II Seller in substantially
the form of Exhibit F attached hereto, relating to all Cascades II Personal
Property;

 

(xv)       a bill of sale duly executed by Cibolo Canyon Seller in substantially
the form of Exhibit F attached hereto, relating to all Cibolo Canyon Personal
Property;

 

(xvi)      the Crown Ridge Assignment of Contracts duly executed by Crown Ridge
Seller;

 

(xvii)     the Canyon Springs Assignment of Contracts duly executed by Canyon
Springs Seller;

 

(xviii)    the Cascades I Assignment of Contracts duly executed by Cascades I
Seller;

 

(xix)       the Cascades II Assignment of Contracts duly executed by Cascades II
Seller;

 

(xx)        the Cibolo Canyon Assignment of Contracts duly executed by Cibolo
Canyon Seller;

 

(xxi)       the Tenant Notices duly executed by Sellers;

 

(xxii)      notice letters to the vendors under the Assumed Contracts duly
executed by the applicable Seller;

 

(xxiii)     an affidavit that Crown Ridge Seller is not a “foreign person”
within the meaning of the Foreign Investment in Real Property Tax Act of 1980,
as amended;

 

(xxiv)    an affidavit that Canyon Springs Seller is not a “foreign person”
within the meaning of the Foreign Investment in Real Property Tax Act of 1980,
as amended;

 

(xxv)     an affidavit that Cascades I Seller is not a “foreign person” within
the meaning of the Foreign Investment in Real Property Tax Act of 1980, as
amended;

 

(xxvi)    an affidavit that Cascades II Seller is not a “foreign person” within
the meaning of the Foreign Investment in Real Property Tax Act of 1980, as
amended;

 

 44 

 

 

(xxvii)   an affidavit that Cibolo Canyon Seller is not a “foreign person”
within the meaning of the Foreign Investment in Real Property Tax Act of 1980,
as amended;

 

(xxviii)  the Crown Ridge Assignment of Licenses, Permits, Warranties and
General Intangibles duly executed by Crown Ridge Seller;

 

(xxix)      the Canyon Springs Assignment of Licenses, Permits, Warranties and
General Intangibles duly executed by Canyon Springs Seller;

 

(xxx)       the Cascades I Assignment of Licenses, Permits, Warranties and
General Intangibles duly executed by Cascades I Seller;

 

(xxxi)      the Cascades II Assignment of Licenses, Permits, Warranties and
General Intangibles duly executed by Cascades II Seller;

 

(xxxii)     the Cibolo Canyon Assignment of Licenses, Permits, Warranties and
General Intangibles duly executed by Cibolo Canyon Seller;

 

(xxxiii)     a Seller Closing Certificate duly executed by Sellers;

 

(xxxiv)      to the extent in Sellers’ possession, copies of the Space Leases
which delivery may be satisfied by delivery of the on-site property management
office at the Real Property;

 

(xxxv)      a separate seller closing statement for all Assets (or for each
Asset, at Sellers’ election), duly executed by each Seller (individually and
collectively, the “Seller Closing Statement”);

 

(xxxvi)     all documents relating to each applicable Loan Assumption and
required by Existing Lender to effectuate each applicable Loan Assumption, which
are consistent with the provisions of this Agreement and do not impose any
obligation or liability on any Seller that is not expressly contemplated by this
Agreement or the applicable Existing Loan Documents, duly executed by the
applicable Seller, provided that the delivery in this subsection shall not apply
to a particular Loan Assumption if the Lender Consent with respect to the
particular Loan Assumption is not received on or prior to the Closing Date or in
the event Buyer elects, in its sole discretion, to forgo the particular Loan
Assumption by delivery of a Loan Assumption Rejection Notice in accordance with
Section 2.3(d)(ii) or by the delivery of the New Financing Notice referenced in
Section 2.3(f);

 

(xxxvii)    an updated Rent Roll for each Real Property dated no earlier than
five (5) Business Days prior to the Closing Date (which each Seller’s Property
Manager may provide), which Rent Roll will be used for purposes of preparing the
Buyer Closing Statement and the Seller Closing Statement;

 

(xxxviii)    a Cascades Assignment and Amendment Agreement for the Contract for
Marketing of Services for Cascades I with respect to the Cascades I Asset duly
executed by Seller, which Assignment and Amendment Agreement Seller shall
deliver to the appropriate party promptly following Closing;

 

 45 

 

 

(xxxix)      a Cascades Assignment and Amendment Agreement for the Contract for
Marketing of Services for Cascades II Seniors with respect to the Cascades II
Asset duly executed by Seller, which Assignment and Amendment Agreement Seller
shall deliver to the appropriate party promptly following Closing; and

 

(xl)          a Cascades Assignment and Amendment Agreement for the Contract for
Marketing of Services for Cascades II Duplexes with respect to the Cascades II
Asset duly executed by Seller, which Assignment and Amendment Agreement Seller
shall deliver to the appropriate party promptly following Closing.

 

(b)          With respect to the transactions contemplated hereunder, all
transfer tax returns to the extent required by law and the regulations issued
pursuant thereto in connection with the payment of all state or local real
property transfer taxes that are payable or arise as a result of the
consummation of the transactions contemplated by this Agreement, in each case,
as prepared by Sellers and Buyer and duly executed by Sellers.

 

SECTION 6.3           Cooperation. In the event any Asset-Related Property is
not assignable (such as a letter of credit that is not transferable), Sellers
shall use commercially reasonable efforts after the Closing to provide Buyer, at
no cost to Sellers, with the economic benefits of such property by enforcing
such property (at Buyer’s direction) for the benefit and at the expense of
Buyer. The provisions of this Section 6.3 shall survive the Closing hereunder.

 

ARTICLE 7
INSPECTIONS; DUE DILIGENCE; RELEASE

 

SECTION 7.1           Right of Inspection. During the Due Diligence Period and
through the earlier of Closing or the earlier termination of this Agreement in
accordance with the terms hereof, Buyer and its agents, attorneys, advisors,
consultants, prospective investors and prospective lenders shall have the right,
upon reasonable prior notice (which notice may be by telephone or email) to
Sellers (which shall in any event be at least 24 hours in advance) and at
Buyer’s sole cost, risk and expense to inspect the Real Property during business
hours on Business Days, provided that any such inspection shall not unreasonably
impede the normal day-to-day business operation of the Real Property, and
provided further that Sellers shall be entitled to accompany Buyer and its
agents on such inspection. Notwithstanding the foregoing, Buyer shall not have
the right to interview the tenants or subtenants under Space Leases or to do any
invasive testing of the Real Property, in each case, without the prior written
consent of Sellers in their sole discretion and Sellers shall be entitled to
accompany Buyer and its agents on any such permitted interviews and testing.
Buyer’s right of inspection of the Real Property shall be subject to the rights
of tenants under the Space Leases. Prior to any such inspection, Buyer shall
deliver to Sellers certificates reasonably satisfactory to Sellers evidencing
that Buyer and its third party consultants carry and maintain such general
liability insurance policies (a) naming Sellers as additional insureds
thereunder, (b) with limits of not less than $1,000,000 per occurrence /
$1,000,000 in the aggregate for property damage, bodily or personal injury or
death, and (c) including excess (umbrella) liability insurance (for Buyer only)
with limits of not less than $3,000,000 per occurrence and worker’s compensation
insurance in compliance with applicable statutory requirements. Buyer hereby
indemnifies and agrees to defend and hold Sellers and Seller-Related Entities
harmless from and against (i) any Losses arising out of, resulting from relating
to or in connection with or from damage to property or injury to persons arising
from any such inspection by Buyer or its agents and (ii) any breach of the
provisions of this Section 7.1; provided, however, the foregoing indemnity and
hold harmless obligations shall not apply to (i) any Losses to the extent
arising from the gross negligence or willful misconduct of a Seller or its
Affiliates, or (ii) any diminution in the value of the Assets or any associated
liabilities arising from the mere discovery of existing conditions by Buyer
during its investigation of the Assets, which conditions are not exacerbated by
Buyer or its agents. The provisions of this Section 7.1 shall survive the
Closing or the termination of this Agreement.

 

 46 

 

 

SECTION 7.2           Termination Right.

 

(a)          On or before the expiration of the Due Diligence Period, Buyer
shall deliver written notice (the “Diligence Notice”) to Sellers stating either
(i) that Buyer elects to terminate this Agreement, in which event Sellers shall
direct the Escrow Agent to return the Earnest Money to Buyer and no party shall
have any further rights or obligations under this Agreement (except for
provisions hereof that are expressly stated to survive a termination of this
Agreement), or (ii) that Buyer elects not to terminate this Agreement, in which
event (A) Buyer shall thereupon be deemed to have waived any right to terminate
this Agreement pursuant to the provisions of this Section 7.2(a) and this
Agreement shall continue in full force and effect in accordance with its terms
and (B) the Earnest Money shall thereupon become nonrefundable, except as
expressly specified in this Agreement. The failure of Buyer to deliver any
Diligence Notice to Sellers by the expiration of the Due Diligence Period shall
be deemed to be the delivery of a Diligence Notice by Buyer under clause
(ii) above. For the avoidance of doubt, Buyer’s right to terminate this
Agreement pursuant to clause (i) above shall be made at the sole discretion of
Buyer and for any or no reason, and Sellers shall have no right of objection.
Furthermore, a Diligence Notice delivered pursuant to clause (i) above shall
terminate this Agreement with respect to all of the Properties (Buyer having no
right or option to terminate this Agreement with respect to certain Properties
and leave this Agreement in effect with respect to the remaining Property or
Properties). Time shall be of the essence with respect to Buyer’s right and
obligation to deliver the Diligence Notice.

 

(b)          Buyer hereby agrees that in the event Buyer delivers (or is deemed
to have delivered) a Diligence Notice under clause (ii) of Section 7.2(a) the
same shall constitute an acknowledgment that Sellers have given Buyer every
opportunity to consider, inspect and review to its satisfaction the physical,
environmental, economic and legal condition of the Assets and all files and
information in Sellers’ possession that Buyer deems material to the purchase of
the Assets.

 

SECTION 7.3           Disclaimer. ANY INFORMATION PROVIDED OR TO BE PROVIDED
WITH RESPECT TO THE ASSET IS SOLELY FOR BUYER’S CONVENIENCE AND WAS OR WILL BE
OBTAINED FROM A VARIETY OF SOURCES (INCLUDING FROM EACH PROPERTY MANAGER).]
SELLERS HAVE NOT MADE ANY INDEPENDENT INVESTIGATION OR VERIFICATION OF SUCH
INFORMATION AND MAKE NO (AND EXPRESSLY DISCLAIM ALL) REPRESENTATIONS AS TO THE
ACCURACY OR COMPLETENESS OF SUCH INFORMATION EXCEPT AS SET FORTH IN THIS
AGREEMENT OR IN THE CLOSING DOCUMENTS. SELLERS SHALL NOT BE LIABLE FOR ANY
MISTAKES, OMISSIONS, MISREPRESENTATION OR ANY FAILURE TO INVESTIGATE THE ASSET
NOR SHALL SELLERS BE BOUND IN ANY MANNER BY ANY VERBAL OR WRITTEN STATEMENTS,
REPRESENTATIONS, APPRAISALS, ENVIRONMENTAL ASSESSMENT REPORTS OR OTHER
INFORMATION PERTAINING TO THE ASSETS OR THE OPERATION THEREOF, FURNISHED BY
SELLERS, ANY PROPERTY MANAGER, THEIR RESPECTIVE REPRESENTATIVES OR OTHER PERSON
ACTING ON SELLERS’ BEHALF EXCEPT AS SET FORTH IN THIS AGREEMENT OR IN THE
CLOSING DOCUMENTS.

 

 47 

 

 

SECTION 7.4           Examination; No Contingencies.

 

(a)          IN ENTERING INTO THIS AGREEMENT, BUYER HAS NOT BEEN INDUCED BY AND
HAS NOT RELIED UPON ANY WRITTEN OR ORAL REPRESENTATIONS, WARRANTIES OR
STATEMENTS, WHETHER EXPRESS OR IMPLIED, MADE BY SELLERS, OR ANY PARTNER OF
SELLERS, OR ANY AFFILIATE, AGENT, EMPLOYEE, OR OTHER REPRESENTATIVE OF ANY OF
THE FOREGOING OR BY ANY BROKER OR ANY OTHER PERSON REPRESENTING OR PURPORTING TO
REPRESENT SELLERS WITH RESPECT TO THE ASSETS, THE CONDITION OF THE ASSETS OR ANY
OTHER MATTER AFFECTING OR RELATING TO THE TRANSACTIONS CONTEMPLATED HEREBY,
OTHER THAN THOSE EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN THE CLOSING
DOCUMENTS. BUYER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL NOT BE SUBJECT TO ANY
CONTINGENCIES, DILIGENCE OR CONDITIONS EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT. BUYER ACKNOWLEDGES AND AGREES THAT, EXCEPT AS EXPRESSLY SET FORTH
HEREIN OR IN THE DOCUMENTS EXECUTED AND DELIVERED BY ANY SELLER OR SELLERS AT
CLOSING, SELLERS MAKE NO REPRESENTATIONS OR WARRANTIES WHATSOEVER, WHETHER
EXPRESS OR IMPLIED OR ARISING BY OPERATION OF LAW, WITH RESPECT TO THE ASSETS OR
THE CONDITION OF THE ASSETS. DURING ITS DUE DILIGENCE PERIOD AND PURSUANT TO THE
TERMS OF THIS AGREEMENT, BUYER IS ENCOURAGED TO CONDUCT AN INDEPENDENT
INVESTIGATION AND INSPECTION OF THE REAL PROPERTY, UTILIZING SUCH EXPERTS AS
BUYER DEEMS TO BE NECESSARY FOR AN INDEPENDENT ASSESSMENT OF THE STRUCTURAL AND
OPERATIONAL INTEGRITY OF THE IMPROVEMENTS AND EQUIPMENT USED IN THE OPERATION OF
THE REAL PROPERTY, AND COMPLIANCE OF THE REAL PROPERTY (INCLUDING SPECIFICALLY
THE IMPROVEMENTS) WITH APPLICABLE LAWS, INCLUDING THE FEDERAL AMERICANS WITH
DISABILITIES ACT, THE TEXAS ARCHITECTURAL BARRIERS ACT, AND/OR APPLICABLE
ENVIRONMENTAL LAWS. BUYER AGREES THAT THE ASSETS WILL BE SOLD AND CONVEYED TO
(AND ACCEPTED BY) BUYER AT THE CLOSING IN THE THEN EXISTING CONDITION OF THE
ASSETS, AS IS, WHERE IS, WITH ALL FAULTS, AND WITHOUT ANY WRITTEN OR VERBAL
REPRESENTATIONS OR WARRANTIES WHATSOEVER, WHETHER EXPRESS OR IMPLIED OR ARISING
BY OPERATION OF LAW, OTHER THAN AS EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN
THE DOCUMENTS EXECUTED AND DELIVERED BY ANY SELLER OR SELLERS AT CLOSING.
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, EXCEPT AS SET FORTH IN THIS
AGREEMENT OR IN THE DOCUMENTS EXECUTED AND DELIVERED BY ANY SELLER OR BY SELLERS
AT CLOSING, THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT ARE WITHOUT
STATUTORY, EXPRESS OR IMPLIED WARRANTY, REPRESENTATION, AGREEMENT, STATEMENT OR
EXPRESSION OF OPINION OF OR WITH RESPECT TO THE CONDITION OF THE ASSETS OR ANY
ASPECT THEREOF, INCLUDING, WITHOUT LIMITATION, (I) ANY AND ALL STATUTORY,
EXPRESS OR IMPLIED REPRESENTATIONS OR WARRANTIES RELATED TO THE SUITABILITY FOR
HABITATION, MERCHANTABILITY, WORKMANLIKE CONSTRUCTION OR FITNESS FOR USE OR
ACCEPTABILITY FOR THE PURPOSE INTENDED BY BUYER OR ANY WARRANTIES OR COVENANTS
REFERRED TO IN SECTION 5.023 OF THE TEXAS PROPERTY CODE (OR ITS SUCCESSORS) WITH
RESPECT TO THE REAL PROPERTY OR ITS CONDITION OR THE CONSTRUCTION, PROSPECTS,
OPERATIONS OR RESULTS OF OPERATIONS OF THE REAL PROPERTY, (II) ANY STATUTORY,
EXPRESS OR IMPLIED REPRESENTATIONS OR WARRANTIES CREATED BY ANY AFFIRMATION OF
FACT OR PROMISE, BY ANY DESCRIPTION OF THE ASSETS OR BY OPERATION OF LAW, AND
(III) ALL OTHER STATUTORY, EXPRESS OR IMPLIED REPRESENTATIONS OR WARRANTIES BY
SELLERS WHATSOEVER. BUYER ACKNOWLEDGES THAT BUYER HAS KNOWLEDGE AND EXPERTISE IN
FINANCIAL AND BUSINESS MATTERS THAT ENABLE BUYER TO EVALUATE THE MERITS AND
RISKS OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 

 48 

 

 

(b)          FOR PURPOSES OF THIS AGREEMENT, THE TERM “CONDITION OF THE ASSET”
MEANS THE FOLLOWING MATTERS:

 

(i)          PHYSICAL CONDITION OF THE REAL PROPERTY. THE QUALITY, NATURE AND
ADEQUACY OF THE PHYSICAL CONDITION OF THE REAL PROPERTY, INCLUDING, WITHOUT
LIMITATION, THE QUALITY OF THE DESIGN, LABOR AND MATERIALS USED TO CONSTRUCT THE
IMPROVEMENTS INCLUDED IN THE REAL PROPERTY; THE CONDITION OF STRUCTURAL
ELEMENTS, FOUNDATIONS, ROOFS, GLASS, MECHANICAL, PLUMBING, ELECTRICAL, HVAC,
SEWAGE, AND UTILITY COMPONENTS AND SYSTEMS; THE CAPACITY OR AVAILABILITY OF
SEWER, WATER, OR OTHER UTILITIES; THE GEOLOGY, FLORA, FAUNA, SOILS, SUBSURFACE
CONDITIONS, GROUNDWATER, LANDSCAPING, AND IRRIGATION OF OR WITH RESPECT TO THE
REAL PROPERTY, THE LOCATION OF THE REAL PROPERTY IN OR NEAR ANY SPECIAL TAXING
DISTRICT, FLOOD HAZARD ZONE, WETLANDS AREA, PROTECTED HABITAT, GEOLOGICAL FAULT
OR SUBSIDENCE ZONE, HAZARDOUS WASTE DISPOSAL OR CLEAN-UP SITE, OR OTHER SPECIAL
AREA, THE EXISTENCE, LOCATION, OR CONDITION OF INGRESS, EGRESS, ACCESS, AND
PARKING; THE CONDITION OF THE PERSONAL PROPERTY AND ANY FIXTURES; AND THE
PRESENCE OF ANY ASBESTOS OR OTHER HAZARDOUS MATERIALS, DANGEROUS, OR TOXIC
SUBSTANCE, MATERIAL OR WASTE IN, ON, UNDER OR ABOUT THE REAL PROPERTY AND THE
IMPROVEMENTS LOCATED THEREON. “HAZARDOUS MATERIALS” MEANS (A) THOSE SUBSTANCES
INCLUDED WITHIN THE DEFINITIONS OF ANY ONE OR MORE OF THE TERMS “HAZARDOUS
SUBSTANCES,” “TOXIC POLLUTANTS”, “HAZARDOUS MATERIALS”, “TOXIC SUBSTANCES”, AND
“HAZARDOUS WASTE” IN THE COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION AND
LIABILITY ACT, 42 U.S.C. § 9601 ET SEQ. (AS AMENDED), THE TEXAS SOLID WASTE
DISPOSAL ACT (TEXAS HEALTH AND SAFETY CODE § 361.001 ET SEQ. (VERNON 2001) (AS
AMENDED), THE HAZARDOUS MATERIALS TRANSPORTATION ACT, AS AMENDED, 49 U.S.C.
SECTIONS 1801 ET SEQ., THE RESOURCE CONSERVATION AND RECOVERY ACT OF 1976 AS
AMENDED, 42 U.S.C. SECTION 6901 ET SEQ., SECTION 311 OF THE CLEAN WATER ACT, 15
U.S.C. § 2601 ET SEQ., 33 U.S.C. § 1251 ET SEQ., 42 U.S.C. 7401 ET SEQ., THE
TOXIC SUBSTANCES CONTROL ACT, 15 U.S.C. § 2601 ET SEQ., AND THE REGULATIONS AND
PUBLICATIONS ISSUED UNDER ANY SUCH LAWS, (B) PETROLEUM, RADON GAS, LEAD BASED
PAINT, ASBESTOS OR ASBESTOS CONTAINING MATERIAL AND POLYCHLORINATED BIPHENYLS
AND (C) MOLD OR WATER CONDITIONS WHICH MAY EXIST AT THE REAL PROPERTY OR OTHER
SUBSTANCES, WASTES OR MATERIALS LISTED OR DEFINED BY ANY STATE OR LOCAL
STATUTES, REGULATIONS AND ORDINANCES PERTAINING TO THE PROTECTION OF HUMAN
HEALTH AND THE ENVIRONMENT.

 

 49 

 

 

(ii)         ADEQUACY OF THE ASSET. THE ECONOMIC FEASIBILITY, CASH FLOW AND
EXPENSES OF THE ASSETS, AND HABITABILITY, MERCHANTABILITY, FITNESS, SUITABILITY
AND ADEQUACY OF THE REAL PROPERTY FOR ANY PARTICULAR USE OR PURPOSE.

 

(iii)        LEGAL COMPLIANCE OF THE ASSET. THE COMPLIANCE OR NON-COMPLIANCE OF
SELLERS OR THE OPERATION OF THE ASSETS OR ANY PART THEREOF IN ACCORDANCE WITH,
AND THE CONTENTS OF, (A) ALL CODES, LAWS, ORDINANCES, REGULATIONS, AGREEMENTS,
LICENSES, PERMITS, APPROVALS AND APPLICATIONS OF OR WITH ANY GOVERNMENTAL
AUTHORITIES ASSERTING JURISDICTION OVER THE ASSETS, INCLUDING, WITHOUT
LIMITATION, THOSE RELATING TO ZONING, BUILDING, PUBLIC WORKS, PARKING, FIRE AND
POLICE ACCESS, HANDICAP ACCESS, LIFE SAFETY, SUBDIVISION AND SUBDIVISION SALES,
AND HAZARDOUS MATERIALS, DANGEROUS, AND TOXIC SUBSTANCES, MATERIALS, CONDITIONS
OR WASTE, INCLUDING, WITHOUT LIMITATION, THE PRESENCE OF HAZARDOUS MATERIALS IN,
ON, UNDER OR ABOUT THE ASSETS THAT WOULD CAUSE STATE OR FEDERAL AGENCIES TO
ORDER A CLEAN UP OF THE ASSET UNDER ANY APPLICABLE LEGAL REQUIREMENTS AND
(B) ALL AGREEMENTS, COVENANTS, CONDITIONS, RESTRICTIONS (PUBLIC OR PRIVATE),
CONDOMINIUM PLANS, DEVELOPMENT AGREEMENTS, SITE PLANS, BUILDING PERMITS,
BUILDING RULES, AND OTHER INSTRUMENTS AND DOCUMENTS GOVERNING OR AFFECTING THE
USE, MANAGEMENT, AND OPERATION OF THE ASSETS.

 

(iv)        MATTERS DISCLOSED IN THE SCHEDULES AND THE ASSET FILE. THOSE MATTERS
REFERRED TO IN THIS AGREEMENT AND THE DOCUMENTS LISTED ON THE SCHEDULES ATTACHED
HERETO AND THE MATTERS DISCLOSED IN THE ASSET FILE.

 

 50 

 

 

(v)         INSURANCE. THE AVAILABILITY, COST, TERMS AND COVERAGE OF LIABILITY,
HAZARD, COMPREHENSIVE AND ANY OTHER INSURANCE OF OR WITH RESPECT TO THE ASSETS.

 

(vi)        CONDITION OF TITLE. SUBJECT TO SECTION 8.3, THE CONDITION OF TITLE
TO THE REAL PROPERTY, INCLUDING, WITHOUT LIMITATION, VESTING, LEGAL DESCRIPTION,
MATTERS AFFECTING TITLE, TITLE DEFECTS, LIENS, ENCUMBRANCES, BOUNDARIES,
ENCROACHMENTS, MINERAL RIGHTS, OPTIONS, EASEMENTS, AND ACCESS; VIOLATIONS OF
RESTRICTIVE COVENANTS, ZONING ORDINANCES, SETBACK LINES, OR DEVELOPMENT
AGREEMENTS; THE AVAILABILITY, COST, AND COVERAGE OF TITLE INSURANCE; LEASES,
RENTAL AGREEMENTS, OCCUPANCY AGREEMENTS, RIGHTS OF PARTIES IN POSSESSION OF,
USING, OR OCCUPYING THE REAL PROPERTY; AND STANDBY FEES, TAXES, BONDS AND
ASSESSMENTS.

 

SECTION 7.5           RELEASE. BUYER HEREBY AGREES THAT EFFECTIVE AS OF THE
CLOSING, EACH SELLER, AND EACH OF SUCH SELLER’S PARTNERS, MEMBERS, TRUSTEES,
DIRECTORS, OFFICERS, EMPLOYEES, REPRESENTATIVES, PROPERTY MANAGERS, ASSET
MANAGERS, AGENTS, ATTORNEYS, AFFILIATES AND RELATED ENTITIES, HEIRS, SUCCESSORS,
AND ASSIGNS (COLLECTIVELY, THE “RELEASEES”) SHALL BE, AND ARE HEREBY, FULLY AND
FOREVER RELEASED AND DISCHARGED FROM ANY AND ALL LIABILITIES, LOSSES, CLAIMS
(INCLUDING THIRD PARTY CLAIMS), DEMANDS, DAMAGES (OF ANY NATURE WHATSOEVER),
CAUSES OF ACTION, COSTS, PENALTIES, FINES, JUDGMENTS, REASONABLE ATTORNEYS’
FEES, CONSULTANTS’ FEES AND COSTS AND EXPERTS’ FEES (COLLECTIVELY, THE “CLAIMS”)
WITH RESPECT TO ANY AND ALL CLAIMS, WHETHER DIRECT OR INDIRECT, KNOWN OR
UNKNOWN, FORESEEN OR UNFORESEEN, THAT MAY ARISE ON ACCOUNT OF OR IN ANY WAY BE
CONNECTED WITH THE ASSETS OR THE REAL PROPERTY INCLUDING, WITHOUT LIMITATION,
THE PHYSICAL, ENVIRONMENTAL AND STRUCTURAL CONDITION OF THE ASSETS OR THE REAL
PROPERTY OR ANY LAW OR REGULATION APPLICABLE THERETO, INCLUDING, WITHOUT
LIMITATION, ANY CLAIM OR MATTER (REGARDLESS OF WHEN IT FIRST APPEARED) RELATING
TO OR ARISING FROM (A) THE PRESENCE OF ANY ENVIRONMENTAL PROBLEMS, OR THE USE,
PRESENCE, STORAGE, RELEASE, DISCHARGE, OR MIGRATION OF HAZARDOUS MATERIALS ON,
IN, UNDER OR AROUND THE REAL PROPERTY REGARDLESS OF WHEN SUCH HAZARDOUS
MATERIALS WERE FIRST INTRODUCED IN, ON OR ABOUT THE REAL PROPERTY, (B) ANY
PATENT OR LATENT DEFECTS OR DEFICIENCIES WITH RESPECT TO THE ASSETS, (C) ANY AND
ALL MATTERS RELATED TO THE ASSETS OR ANY PORTION THEREOF, INCLUDING WITHOUT
LIMITATION, THE CONDITION AND/OR OPERATION OF THE ASSETS AND EACH PART THEREOF,
(D) ANY AND ALL MATTERS RELATED TO THE CURRENT OR FUTURE ZONING OR USE OF THE
REAL PROPERTY, AND (E) THE PRESENCE, RELEASE AND/OR REMEDIATION OF ASBESTOS AND
ASBESTOS CONTAINING MATERIALS IN, ON OR ABOUT THE REAL PROPERTY REGARDLESS OF
WHEN SUCH ASBESTOS AND ASBESTOS CONTAINING MATERIALS WERE FIRST INTRODUCED IN,
ON OR ABOUT THE REAL PROPERTY; PROVIDED, HOWEVER, THAT IN NO EVENT SHALL
RELEASEES BE RELEASED FROM ANY CLAIMS ARISING PURSUANT TO THE PROVISIONS OF THIS
AGREEMENT OR SELLERS’ OBLIGATIONS, IF ANY, UNDER THE CLOSING DOCUMENTS.
EFFECTIVE AS OF THE CLOSING, BUYER HEREBY WAIVES AND AGREES NOT TO COMMENCE ANY
ACTION, LEGAL PROCEEDING, CAUSE OF ACTION OR SUITS IN LAW OR EQUITY, OF WHATEVER
KIND OR NATURE, INCLUDING, BUT NOT LIMITED TO, A PRIVATE RIGHT OF ACTION UNDER
THE FEDERAL SUPERFUND LAWS, 42 U.S.C. SECTIONS 9601 ET SEQ., THE RESOURCE
CONSERVATION AND RECOVERY ACT, 42 U.S.C. § 6901 ET SEQ., THE FEDERAL WATER
POLLUTION CONTROL ACT, 33 U.S.C. § 2601 ET SEQ., THE TOXIC SUBSTANCES CONTROL
ACT, 15 U.S.C. § 2601 ET SEQ., THE CLEAN WATER ACT, 33 U.S.C. § 1251 ET SEQ.,
THE CLEAN AIR ACT, 42 U.S.C. § 7401 ET SEQ., THE HAZARDOUS MATERIALS
TRANSPORTATION ACT, 49 U.S.C. § 1801 ET SEQ., THE OCCUPATIONAL SAFETY AND HEALTH
ACT, 29 U.S.C. § 651 ET SEQ., AND SIMILAR STATE AND LOCAL ENVIRONMENTAL LAWS (AS
SUCH LAWS AND STATUTES MAY BE AMENDED, SUPPLEMENTED OR REPLACED FROM TIME TO
TIME), OR ANY APPLICABLE LAWS WHICH REGULATE OR CONTROL HAZARDOUS MATERIALS,
POLLUTION, CONTAMINATION, NOISE, RADIATION, WATER, SOIL, SEDIMENT, AIR OR OTHER
ENVIRONMENTAL MEDIA, OR AN ACTUAL OR POTENTIAL SPILL, LEAK, EMISSION, DISCHARGE,
RELEASE OR DISPOSAL OF ANY HAZARDOUS MATERIALS OR OTHER MATERIALS, SUBSTANCES OR
WASTE INTO WATER, SOIL, SEDIMENT, AIR OR ANY OTHER ENVIRONMENTAL MEDIA, DIRECTLY
OR INDIRECTLY, AGAINST THE RELEASEES OR THEIR AGENTS IN CONNECTION WITH THE
RELEASED CLAIMS DESCRIBED ABOVE.

 

 51 

 

 

(A)         IN THIS CONNECTION AND TO THE GREATEST EXTENT PERMITTED BY LAW,
BUYER HEREBY AGREES, REPRESENTS AND WARRANTS THAT BUYER REALIZES AND
ACKNOWLEDGES THAT FACTUAL MATTERS NOT KNOWN TO IT MAY HAVE GIVEN OR MAY
HEREAFTER GIVE RISE TO CAUSES OF ACTION, CLAIMS, DEMANDS, DEBTS, CONTROVERSIES,
DAMAGE, COSTS, LOSSES AND EXPENSES WHICH ARE PRESENTLY UNKNOWN, UNANTICIPATED
AND UNSUSPECTED, AND BUYER FURTHER AGREES, REPRESENTS AND WARRANTS THAT THE
WAIVERS AND RELEASES HEREIN HAVE BEEN NEGOTIATED AND AGREED UPON IN LIGHT OF
THAT REALIZATION AND THAT, EFFECTIVE AS OF THE CLOSING, BUYER NEVERTHELESS
HEREBY INTENDS TO RELEASE, DISCHARGE AND ACQUIT SELLERS FROM ANY SUCH UNKNOWN
CLAIMS, DEBTS, AND CONTROVERSIES WHICH MIGHT IN ANY WAY BE INCLUDED AS A
MATERIAL PORTION OF THE CONSIDERATION GIVEN TO SELLERS BY BUYER IN EXCHANGE FOR
SELLERS’ PERFORMANCE HEREUNDER.

 

(B)         THIS RELEASE SHALL BE GIVEN FULL FORCE AND EFFECT ACCORDING TO EACH
OF ITS EXPRESSED TERMS AND PROVISIONS, INCLUDING THOSE RELATING TO UNKNOWN AND
UNSUSPECTED CLAIMS, DAMAGES AND CAUSES OF ACTION.

 

 52 

 

 

(C)         SELLERS HAVE GIVEN BUYER MATERIAL CONCESSIONS REGARDING THIS
TRANSACTION IN EXCHANGE FOR BUYER AGREEING TO THE PROVISIONS OF THIS
SECTION 7.5. THE PROVISIONS OF THIS SECTION 7.5 SHALL SURVIVE THE CLOSING
WITHOUT LIMITATION AND SHALL NOT BE DEEMED MERGED INTO ANY INSTRUMENT OR
CONVEYANCE DELIVERED AT THE CLOSING.

 

SECTION 7.6           Waiver of Lead-Based Paint Inspection. Buyer acknowledges
that it has had or will have the opportunity to undertake studies, inspections
or investigations of the Real Property as Buyer deemed or deems necessary to
evaluate the presence of lead-based paint and/or lead-based paint hazards on the
Real Property. To the extent that Buyer has waived or otherwise declined the
opportunity to undertake such inspections and investigations as a condition to
the completion of the transaction under the terms of the Agreement, Buyer has
knowingly and voluntarily done so. Buyer understands and acknowledges that the
Improvements or portions thereof may have been built prior to 1978 and
lead-based paint and/or lead-based paint hazards may be present on the Real
Property. Sellers shall have no responsibility or liability with respect to any
such occurrence of lead-based paint. It is understood by the parties that
Sellers do not make any representation or warranty, express or implied, as to
the accuracy or completeness of any information contained in Sellers’ files or
in the documents produced by Sellers or their agents, including, without
limitation, any environmental audit or report. Buyer acknowledges that Sellers
and Sellers’ Affiliates shall have no responsibility for the contents and
accuracy of such disclosures, and Buyer agrees that the obligations of Sellers
in connection with the purchase of the Real Property shall be governed by the
Agreement irrespective of the contents of any such disclosures or the timing or
delivery thereof.

 

ARTICLE 8
TITLE AND PERMITTED EXCEPTIONS

 

SECTION 8.1           Title Insurance and Survey.

 

(a)          Buyer shall notify Sellers in writing (the “Title Objection
Notice”) by 5:00 p.m. (Central time) on the date that is four (4) Business Days
prior to the date of expiration of the Due Diligence Period (the “Title Review
Period”) as to which matters, if any, within the Title Commitments and which
survey matters (including matters disclosed in any Survey or any update thereto)
are not acceptable to Buyer (individually, a “Disapproved Title Matter”). Any
matter within the Title Commitments, the Surveys, and any matter that would be
disclosed by a current, accurate survey of any Real Property that Buyer fails to
so disapprove in a Title Objection Notice delivered to Sellers prior to the
Title Review Period shall be conclusively deemed to have been approved by Buyer.
If Buyer timely delivers a Title Objection Notice indicating a Disapproved Title
Matter, then Sellers shall have two (2) Business Days after receipt of such
Title Objection Notice to elect to notify Buyer in writing (a “Title Response
Notice”) that Sellers either (a) will remove such Disapproved Title Matter from
title to the Real Property on or before the Closing, or (b) will not cause such
Disapproved Title Matter to be removed from title to the Real Property. If
Sellers fail to deliver a Title Response Notice as to a particular Disapproved
Title Matter within such two (2) Business Days period, then Sellers shall be
deemed to have made the election in clause (b) above as to such Disapproved
Title Matter. The procurement by any Seller, at its option, of a written
commitment from the Title Company to issue the Title Policy or an endorsement
thereto reasonably satisfactory to Buyer as of the Closing (at such Seller’s
sole cost and expense) and insuring Buyer against any Disapproved Title Matter
(or any “Additional Title Matter” as defined below) shall be deemed a removal
thereof from title to the Real Property. If Sellers make (or are deemed to have
made) the election in clause (b) above as to any Disapproved Title Matter, then
Buyer shall have two (2) Business Days from the earlier of (i) the date it
receives the Title Response Notice making such election, or (ii) the date that
Sellers are deemed to have made such election as to such Disapproved Title
Matter (but not later than the expiration of the Due Diligence Period), within
which to notify Sellers in writing that Buyer elects to either (x) nevertheless
accept the condition of title to the Real Property subject to such Disapproved
Title Matter, or (y) terminate this Agreement. If Buyer makes the election set
forth in clause (y) above, then this Agreement shall immediately terminate,
Buyer shall be entitled to a return of the Earnest Money, and Sellers and Buyer
shall have no further rights or obligations hereunder, except for the provisions
hereof that expressly survive termination of this Agreement. If Buyer fails to
notify Sellers in writing of its election within said two (2) Business Days
period, then Buyer shall be deemed to have made the election set forth in clause
(x) above.

 

 53 

 

 

(b)          Approval by Buyer of any additional material, adverse title
exceptions, defects, encumbrances or other title matters first disclosed in
writing after the Title Review Period (“Additional Title Matters”) shall be a
condition precedent to Buyer’s obligations to purchase the Assets (Buyer hereby
agreeing that its approval of Additional Title Matters shall not be unreasonably
withheld). Unless Buyer gives written notice (“Additional Title Disapproval
Notice”) that it disapproves any Additional Title Matters, stating the
Additional Title Matters so disapproved, before the sooner to occur of the
Closing or five (5) Business Days after receipt of written notice of such
Additional Title Matters, Buyer shall be deemed to have approved such Additional
Title Matters. Sellers shall have until three (3) Business Days after receipt of
any Additional Title Disapproval Notice (“Additional Title Response Period”) to
notify Buyer in writing (“Additional Title Disapproval Response”) of the
Additional Title Disapproval Matters, if any, which Sellers will cure prior to
Closing. Sellers’ failure to provide such Additional Title Disapproval Response
shall be deemed to constitute Sellers’ election not to cure any Additional Title
Disapproval Matters. If Sellers do not agree to cure all Additional Disapproved
Matters, then Buyer may, at its option, terminate this Agreement upon written
notice to Sellers but only if given prior to the sooner to occur of the Closing
or five (5) days after Buyer receives the Additional Title Disapproval Response,
or if Sellers do not provide the Additional Title Disapproval Response, five
(5) days after the end of the Additional Title Response Period, in which case
this Agreement shall immediately terminate, Buyer shall be entitled to a return
of the Earnest Money, and Sellers and Buyer shall have no further rights or
obligations hereunder, except for the provisions hereof that expressly survive
termination of this Agreement. If Buyer fails to give such termination notice by
such date, Buyer shall be deemed to have waived its objection to, and to have
approved, the matters set forth in Sellers’ notice.

 

SECTION 8.2           Title Commitments; Surveys. Except as expressly set forth
in Sections 8.1 and 8.3(a), all title exceptions and matters set forth in the
Title Commitments and on the Surveys and any other matters that would be
disclosed by a current, accurate survey of any Real Property shall be deemed
Permitted Exceptions. Buyer is solely responsible for obtaining any updated
title commitments, surveys, or any other title related matters Buyer desires
with respect to the Real Property.

 

 54 

 

 

SECTION 8.3           Certain Exceptions to Title; Inability to Convey.

 

(a)          Each Seller’s interest in its applicable Real Property shall be
conveyed by such Seller, and Buyer agrees to acquire such Seller’s interest in
such Real Property, subject only to the Permitted Exceptions applicable to such
Real Property. Notwithstanding anything in this Agreement to the contrary,
Sellers shall be obligated at or prior to the Closing to cause the release or
discharge, at Sellers’ sole cost and expense, of (i) any Voluntary Encumbrance
created by Sellers on or after the Effective Date (each, a “Post-Effective Date
Voluntary Encumbrance”) other than the Cable Contract Encumbrances, if any,
(ii) any financing lien of an ascertainable amount voluntarily created or
assumed by, under or through Sellers, including without limitation the Existing
Loan Exceptions (collectively, the “Financing Liens”), but excluding the payment
of any applicable prepayment penalty or premium, which shall be payable by Buyer
at the Closing, provided that, Sellers shall not be required to remove, release
or discharge any of the Existing Loan Exceptions relating to a particular Asset
(and the same shall constitute Permitted Exceptions) if the Loan Assumption
relating to such particular Asset occurs at the Closing and upon such Loan
Assumption, Buyer shall accept title to the Assets subject to the Liens of the
applicable Existing Loan Exceptions, and (iii) any lien other than the Financing
Liens that encumbers the Real Property that is not a Permitted Exception and
that may be removed by the payment of a sum of money (each lien described in
this clause (iii) being referred to as a “Monetary Encumbrance”).
Notwithstanding the foregoing, Sellers shall not be obligated to spend more than
$100,000 in the aggregate with respect to all Monetary Encumbrances relating to
each individual Asset; provided that, such limitation shall not apply with
respect to any Financing Liens or Post-Effective Date Voluntary Encumbrances;
and provided, further, that if a Post-Effective Date Voluntary Encumbrance,
Financing Lien or Monetary Encumbrance is bonded over by Sellers or others at or
prior to the Closing or if Sellers escrow sufficient funds with the Title
Company such that in each case it is omitted from the Title Policy (or is
otherwise insured over by the Title Company) then Sellers shall be deemed to
have satisfied the provisions of this subsection 8.3(a) and caused the release
of such Post-Effective Date Voluntary Encumbrance, Financing Lien or Monetary
Encumbrance. The parties acknowledge and agree that Sellers shall have the right
to apply or cause Escrow Agent to apply all or any portion of the Purchase Price
to cause the release of any Post-Effective Date Voluntary Encumbrance, Financing
Lien or any Monetary Encumbrance when escrow is broken at Closing.

 

(b)          Except as expressly set forth in Section 8.1 or Section 8.3(a),
nothing contained in this Agreement shall be deemed to require Sellers to take
or bring any action or proceeding or any other steps to remove any title
exception or to expend any moneys therefor, and except in connection with a
Seller default under this Agreement, Buyer shall not have any right of action
against Sellers, at law or in equity, for Sellers’ inability to convey their
interest in the Real Property subject only to the Permitted Exceptions.

 

 55 

 

 

SECTION 8.4           Buyer’s Right to Accept Title.

 

(a)          Notwithstanding the foregoing provisions of this Article 8, Buyer
may, by notice given to Sellers at any time prior to the earlier of (x) the
Closing Date and (y) the termination of this Agreement, elect to accept such
title as Sellers can convey, notwithstanding the existence of any title or
survey exceptions that are not Permitted Exceptions and which Sellers are not
required to remove or cure pursuant to this Agreement. In such event, this
Agreement shall remain in effect and the parties shall proceed to Closing but
Buyer shall not be entitled to any abatement of the Purchase Price, any credit
or allowance of any kind or any claim or right of action against Sellers for
damages or otherwise by reason of the existence of any title exceptions which
are not Permitted Exceptions and which Sellers are not required to remove or
cure pursuant to this Agreement.

 

(b)          Buyer shall be entitled to request that the Title Company provide
such endorsements (or amendments) to the Title Policy as Buyer may reasonably
require, provided that (i) such endorsements (or amendments), other than any
curative endorsements that Sellers may elect to obtain pursuant to Section 8.1
or Section 8.3, shall be at no cost to, and shall impose no additional liability
on, Sellers, (ii) Buyer’s obligations under this Agreement shall not be
conditioned upon Buyer’s ability to obtain such endorsements (other than any
curative endorsements that Sellers may elect to obtain pursuant to Section 8.1
or Section 8.3), and, if Buyer is unable to obtain such endorsements, Buyer
shall nevertheless be obligated to proceed to close the transactions
contemplated by this Agreement without reduction of or set off against the
Purchase Price, and (iii) the Closing shall not be delayed as a result of
Buyer’s request hereunder.

 

(c)          Notwithstanding any provision to the contrary contained in this
Agreement or any of the documents, instruments or agreements to be executed and
delivered by Sellers at the Closing, any or all of the Permitted Exceptions may
be omitted by Sellers in the Deeds (as defined below) without giving rise to any
liability of Sellers, irrespective of any covenant or warranty of Sellers that
may be contained or implied in the Deeds (and the provisions of this sentence
shall survive the Closing and shall not be merged therein).

 

SECTION 8.5           Cooperation. In connection with obtaining the Title
Policy, Buyer and Sellers, as applicable, and to the extent requested by the
Title Company, shall deliver to the Title Company (a) evidence sufficient to
establish (i) the legal existence of Buyer and Sellers and (ii) the authority of
the respective signatories of Sellers and Buyer to bind Sellers and Buyer, as
the case may be, and (b) a certificate of good standing of each Seller. In
addition, each Seller will deliver to the Title Company at Closing, if and to
the extent requested by Title Company, an owner’s title certificate in the form
attached hereto as Exhibit G.

 

ARTICLE 9
TRANSACTION COSTS; RISK OF LOSS

 

SECTION 9.1           Transaction Costs.

 

(a)          Buyer and Sellers agree to comply with all real estate transfer tax
laws applicable to the sale of the Assets. At Closing, Sellers shall pay or
cause to be paid (i) the base Title Policy premium for each Asset, (ii) any
costs in connection with discharging any encumbrances that Sellers specifically
agree to or are obligated to pay, discharge, remove or cure pursuant to the
terms of this Agreement, and (iii) one-half (1/2) of all escrow charges. At
Closing, Buyer shall pay (i) except for the base Title Policy premium for each
Asset, all costs for the Title Policy including premiums for any extended
coverage or any lender title policy, endorsements, search and exam costs, update
charges and other title charges (other than the costs in connection with
discharging, paying, removing or curing any encumbrances which are the
obligation of Sellers hereunder), (ii) one-half (1/2) of all escrow charges,
(iii) Buyer’s cost to obtain new surveys or to update the Surveys, and (iv) all
fees, costs or expenses in connection with Buyer’s due diligence reviews and
analyses hereunder. Any other closing costs shall be allocated in accordance
with local custom. Sellers and Buyer shall pay their respective shares of
prorations as hereinafter provided. Except as otherwise expressly provided in
this Agreement, each party shall pay the fees of its own attorneys, accountants
and other professionals.

 

 56 

 

 

(b)          Each of Buyer, on the one hand, and Sellers, on the other hand,
shall indemnify the other and their respective successors and assigns from and
against any and all loss, damage, cost, charge, liability or expense (including
court costs and reasonable attorneys’ fees) which such other party may sustain
or incur as a result of the failure of either such party to timely pay any of
the aforementioned fees or other charges for which it has assumed responsibility
under this Section. The provisions of this Section 9.1 shall survive the Closing
or the termination of this Agreement.

 

SECTION 9.2           Risk of Loss.

 

(a)          If, on or before the Closing Date, the Real Property or any portion
thereof shall be (i) damaged or destroyed by fire or other casualty or
(ii) taken or threatened (in writing) to be taken as a result of any
condemnation or eminent domain proceeding, Sellers shall promptly notify Buyer
and, at Closing, Sellers will credit against the Purchase Price payable by Buyer
at the Closing an amount equal to the net proceeds (other than on account of
business or rental interruption relating to the period prior to Closing), if
any, received by Sellers as a result of such casualty or condemnation, together
with a credit for any deductible under such insurance, less any amounts spent to
restore the Real Property. If as of the Closing Date, Sellers have not received
any such insurance or condemnation proceeds, then the parties shall nevertheless
consummate on the Closing Date the conveyance of the Assets (without any credit
for such insurance or condemnation proceeds except for a credit for any
deductible under such insurance) and Sellers will at Closing assign to Buyer all
rights of Sellers, if any, to the insurance or condemnation proceeds (other than
on account of business or rental interruption relating to the period prior to
Closing) and to all other rights or claims arising out of or in connection with
such casualty or condemnation.

 

(b)          Notwithstanding the provisions of Section 9.2(a), if, on or before
the Closing Date, the Real Property or any portion thereof shall be (i) damaged
or destroyed by a Material Casualty or (ii) taken as a result of a Material
Condemnation, Buyer shall have the right, exercised by written notice to Sellers
no more than five (5) Business Days after Buyer has received notice of such
Material Casualty or Material Condemnation, to terminate this Agreement, in
which event the Earnest Money, including, without limitation, any Non-Refundable
Portion of the Earnest Money, shall be refunded to Buyer and no party shall have
any further rights or obligations hereunder other than those which expressly
survive the termination of this Agreement. If Buyer fails to timely terminate
this Agreement in accordance with this Section 9.2(b), the provisions of
Section 9.2(a) shall apply. As used in this Section 9.2(b), a “Material
Casualty” shall mean any damage to a particular Real Property or any portion
thereof by fire or other casualty (x) that, in Sellers’ reasonable judgment, is
expected to cost (i) in excess of one percent (1%) of the Purchase Price (i.e.,
in excess of $1,888,500) to repair, or (ii) in excess of one percent (1%) of the
Allocable Purchase Price for the applicable Asset to repair and the Existing
Lender has indicated in writing that it will not give Lender Consent with
respect to the Existing Loan for such Asset as a result of such damage, or
(y) that is uninsured or underinsured and Sellers do not elect to credit Buyer
at Closing with an amount equal to the cost to repair such uninsured or
underinsured casualty (Sellers having the right, but not the obligation, to do
so). As used in this Section 9.2(b), a “Material Condemnation” shall mean a
taking of any particular Real Property or any material portion thereof (which
shall include any taking of more than five percent (5%) of either the total land
area or the total number of apartment units at such Real Property), or a taking
that permanently and materially adversely affects access to such Real Property,
as a result of a condemnation or eminent domain proceedings that, permanently
and materially impairs the use of such Real Property, and which, in each
instance, cannot be restored to substantially the same use as before the taking.

 

 57 

 

 

(c)          Seller and Buyer hereby agree that the Uniform Vendor and Purchaser
Risk Act, Section 5.007 of the Texas Property Code, shall not be applicable to
this Agreement or the transaction contemplated hereby.

 

ARTICLE 10
ADJUSTMENTS

 

Unless otherwise provided below, the following are to be adjusted and prorated
between Sellers, on the one hand, and Buyer, on the other hand, as of 11:59 P.M.
on the day preceding the Closing the “Adjustment Point”), based upon a 365-day
year, with Buyer being deemed to be the owner of the Assets during the entire
day of the Closing Date and being entitled to receive all operating income of
the Assets, and being obligated to pay all operating expenses of the Assets,
with respect to the Closing Date and the net amount thereof under this Article
10 shall be added to (if such net amount is in Sellers’ favor) or deducted from
(if such net amount is in Buyer’s favor) the Purchase Price payable at Closing.
Escrow Agent shall prepare the Buyer Closing Statement and the Seller Closing
Statement of the prorations and adjustments required by this Agreement and
submit the same to Buyer and Sellers, respectively, for review and approval at
least four (4) Business Days prior to the Closing Date.

 

SECTION 10.1         Rents.

 

(a)          All Rents (as hereinafter defined) paid by tenants under the Space
Leases in connection with their occupancy of the Real Property shall be adjusted
and prorated as of the Adjustment Point. Delinquent Rents shall not be prorated.
Sellers shall be entitled to all Rents under Space Leases attributable to the
period prior to the Adjustment Point and Buyer shall be entitled to all Rents
under Space Leases attributable to the period from and after the Adjustment
Point. All prepaid Rents for periods of occupancy after Closing shall be
credited to Buyer at Closing. Any Rents collected by Buyer or Sellers after the
Closing from any tenant who owes Rents for periods prior to the Closing shall be
applied (i) first, in payment of current Rents at the time of receipt,
(ii) second, to delinquent Rents, if any, which became due after the Closing,
and (iii) third, then to delinquent Rents, if any, which became due and payable
prior to the Closing or otherwise attributable to the period prior to the
Closing. “Rents” for purposes of this Agreement shall mean (whether paid in
advance of the date when such payment is due or otherwise) all fixed rents and
other charges or amounts payable by tenants under the Space Leases or in
connection with their use or occupancy of the Real Property or any service or
amenity relating thereto, including water, electricity, gas, sewage or other
utilities charges or other pass-through fees and charges.

 

 58 

 

 

(b)          Buyer shall bill tenants who owe Rents for periods prior to the
Closing following the Closing (and Buyer will deliver to Sellers, concurrently
with the delivery to such tenants, copies of all statements relating to Rent for
periods prior to the Closing; provided, however, the failure to deliver any such
copies to Sellers shall not constitute a default by Buyer under this Agreement)
and use commercially reasonable efforts to pursue collection of such past due
Rents to the full extent that Buyer would endeavor to collect delinquent Rents
owed to Buyer, but shall not be obligated to engage a collection agency or take
legal action or other enforcement action under the applicable Space Lease to
collect such amount unless Buyer would do so for its own Rents. Buyer shall
promptly pay to Sellers any collected amount that is owed to any Seller. For a
period of two (2) months following the Closing, Buyer may not waive any
delinquent (or unpaid) Rents or modify a Space Lease so as to reduce or
otherwise affect amounts owed thereunder for any period in which any Seller is
entitled to receive a share of charges or amounts without first obtaining
Sellers’ written consent. Sellers shall have the right from time to time
following the Closing, upon reasonable prior notice to Buyer and during ordinary
business hours, to review Buyer’s rental records with respect to such Space
Leases. In addition, Sellers hereby reserve the right to pursue any remedy for
damages against any tenant owing delinquent Rents and any other amounts to
Sellers (including, without limitation, the prosecution of one or more lawsuits
so long as such tenant is no longer a tenant at the Real Property). With respect
to delinquent or other uncollected Rents and any other amounts or other rights
of any kind respecting tenants who are no longer tenants of the Assets as of the
Closing Date, Sellers shall retain all of the rights relating thereto.

 

SECTION 10.2         Taxes and Assessments. All non-delinquent real estate, ad
valorem real property and personal property taxes and assessments with respect
to the Assets for the year in which Closing occurs (i.e., if the Closing occurs
in 2017, taxes accruing in 2017 and delinquent February 1, 2018 with Sellers
being responsible for all taxes accruing in 2016 and delinquent February 1,
2017) shall be prorated between Sellers, on the one hand, and Buyer, on the
other hand, as of the Adjustment Point (on the basis of the actual number of
days elapsed over the applicable period). Sellers shall be responsible for the
payment of any such real estate and personal property taxes that are delinquent
before Closing. In no event shall Sellers be charged with or be responsible for
any increase in the taxes on the Assets resulting from the sale of the Assets
contemplated by this Agreement, any change in use of the Assets on or after the
Closing Date, or from any improvements made or leases entered into on or after
the Closing Date. If any assessments on the Assets are payable in installments,
then the installment allocable to the current period shall be prorated (with
Buyer being allocated the obligation to pay any installments due on or after the
Closing Date). If for the current ad valorem tax year the taxable value of the
land that is the subject of this contract is determined by a special appraisal
method that allows for appraisal of the land at less than its market value, the
person to whom the land is transferred may not be allowed to qualify the land
for that special appraisal in a subsequent tax year and the land may then be
appraised at its full market value. In addition, the transfer of the land or a
subsequent change in the use of the land may result in the imposition of an
additional tax plus interest as a penalty for the transfer or the change in the
use of the land. The taxable value of the land and the applicable method of
appraisal for the current tax year is public information and may be obtained
from the tax appraisal district established for the county in which the land is
located.

 

 59 

 

 

SECTION 10.3         Water and Sewer Charges. Water rates, water meter charges,
sewer rents and vault charges, if any, shall be adjusted and prorated as of the
Adjustment Point on the basis of the fiscal period for which assessed. If there
is a water meter, or meters, on any Asset, the applicable Seller agrees that it
shall at the Closing furnish a reading of same to a date not more than thirty
(30) days prior to the Closing and the unfixed meter charges and the unfixed
sewer rent thereon for the time intervening from the date of the last reading
shall be apportioned on the basis of such last reading, and shall be
appropriately readjusted after the Closing on the basis of the next subsequent
bills. Unmetered water charges shall be apportioned on the basis of the charges
therefor for the same period of the preceding calendar year, but applying the
current rate thereto.

 

SECTION 10.4         Utility Charges. Gas, steam, electricity and other public
utility charges will be paid by the applicable Seller to the utility company on
or prior to the Closing Date. Sellers shall arrange for a final reading of all
utility meters (covering gas, water, steam and electricity) as of the Closing.
To the extent necessary, each Seller, on the one hand, and Buyer, on the other
hand, shall jointly execute a letter to each such utility company advising it of
the termination of such Seller’s responsibility for utilities furnished to the
applicable Real Property as of the Closing Date and commencement of Buyer’s
responsibilities therefor from and after such date. If a bill is obtained from
any such utility company as of the Closing, the applicable Seller shall pay such
bill on or before the Closing. Any utilities not read or billed as of the
Closing Date will be prorated as of the Adjustment Point based on estimates at
Closing, and adjusted after the Closing once the final amounts are known.
Additionally, Sellers shall receive credits at Closing for the amount of any
utility deposits with respect to the Real Property paid by Sellers to the extent
Buyer receives a credit from the applicable utility company on account of such
deposit.

 

SECTION 10.5         Miscellaneous Revenues. Periodic revenues, if any, arising
out of telephone booths, vending machines, laundry machines or other
income-producing agreements shall be adjusted and prorated between Buyer, on the
one hand, and Sellers, on the other hand, as of the Adjustment Point (provided
that, one-time inducement fees, “door fees” or similar non-recurring payments
shall not be prorated as of the Closing).

 

SECTION 10.6         Supplies. Maintenance supplies in unopened containers based
on Sellers’ actual cost therefor, including sales and/or use tax shall be
adjusted and prorated between Buyer, on the one hand, and Sellers, on the other
hand, as of the Closing.

 

SECTION 10.7         Assumed Contracts. Amounts due under the Assumed Contracts
with Buyer to receive a credit at Closing for any amounts unpaid and
attributable for the period prior to the Closing Date and Sellers to receive a
credit at Closing for any amounts previously paid and attributable to the period
on and following the Closing Date.

 

 60 

 

 

SECTION 10.8         Association Fees. If applicable, all owner’s association
fees or similar fees and assessments due and payable with respect to the Real
Property with respect to the year in which the Closing occurs shall be adjusted
and prorated based on the periods of ownership by Sellers, on the one hand, and
Buyer, on the other hand, during such year.

 

SECTION 10.9         Security Deposits. The actual amounts of the Refundable
Security Deposits held by Sellers as landlord under the Space Leases shall be
credited to Buyer against the balance of the Purchase Price at Closing. Any such
Refundable Security Deposits in form other than cash (including SureDeposits and
letters of credit) shall be transferred to Buyer on the Closing Date by way of
appropriate instruments of transfer or assignment, subject to Section 6.3.

 

SECTION 10.10         Locator Fees. Seller shall pay (or provide Buyer with a
credit at Closing to the extent unpaid) all apartment locator fees with respect
to any Space Lease entered into prior to the Closing.

 

SECTION 10.11         Existing Loans. If and only if the Loan Assumption with
respect to a particular Existing Loan occurs at the Closing as provided in this
Agreement, then all accrued but unpaid interest under such particular Existing
Loan shall be prorated at the Closing.

 

SECTION 10.12         Rent Ready Condition. For any apartment unit that is
vacated on or before the date that is seven (7) days prior to the Closing Date
and is not in Rent Ready Condition by the Closing Date, Seller shall credit
Buyer $750.00 for the cost and expenses to put such unit in Rent Ready
Condition.  As used herein, “Rent Ready Condition” shall mean the condition in
which Seller currently delivers vacant units to new tenants at the Property,
freshly painted and cleaned, with all appliances, fixtures, and equipment
therein in good working order.

 

SECTION 10.13         Other Adjustments. If applicable, the Purchase Price shall
be adjusted at Closing to reflect the adjustment of any other item which, under
the explicit terms of this Agreement, is to be apportioned at Closing. Any other
items of operating income or operating expense that are customarily apportioned
between the parties in real estate closings of comparable commercial properties
in the metropolitan area where the Real Property is located shall be prorated as
applicable; however, there will be no prorations for debt service with respect
to a particular Existing Loan (unless the Loan Assumption with respect to such
particular Existing Loan occurs at the Closing), insurance premiums or payroll
(because Buyer is not acquiring or assuming Sellers’ financing, insurance or
employees).

 

SECTION 10.14         Re-Adjustment. In the event any prorations or
apportionments made under this Article 10 shall prove to be incorrect for any
reason, then any party shall be entitled to an adjustment to correct the same.
Any item that cannot be finally prorated because of the unavailability of
information shall be tentatively prorated on the basis of the best data then
available and reprorated when the information is available. Notwithstanding
anything to the contrary set forth herein, all reprorations contemplated by this
Agreement shall be completed within three (3) months after Closing (subject to
extension solely as necessary due to the unavailability of final information but
in no event to exceed four (4) months after Closing); provided, however, the
final date with respect to real estate, ad valorem real property and property
taxes and assessments shall be thirty (30) days after the issuance of final
bills or other final resolutions of any contest relating thereto. The
obligations of Sellers and Buyer under this Article 10 shall survive the Closing
for four (4) months; provided, however, the survival period with respect to real
estate, ad valorem real property and property taxes and assessments shall be
thirty (30) days after the issuance of final bills or other final resolutions of
any contest relating thereto.

 

 61 

 

 

ARTICLE 11
INDEMNIFICATION

 

SECTION 11.1         Indemnification by Sellers. Following the Closing and
subject to Sections 11.3, 11.4 and 11.5, Sellers shall indemnify and hold Buyer
and its Affiliates, members, partners, shareholders, officers and directors
(collectively, the “Buyer-Related Entities”) harmless from and against any and
all costs, fees, expenses, damages, deficiencies, interest and penalties
(including, without limitation, reasonable attorneys’ fees and disbursements)
suffered or incurred by any such indemnified party in connection with any and
all losses, liabilities, claims, damages and expenses (“Losses”), arising out
of, or resulting from, (a) any breach of any representation or warranty of
Sellers contained in this Agreement or in any Closing Document and (b) any
breach of any covenant of Sellers contained in this Agreement or in any Closing
Document that expressly survives the Closing.

 

SECTION 11.2         Indemnification by Buyer. From and after the Closing and
subject to Sections 11.4, 11.5 and 11.7, the Buyer that acquires title to the
respective Asset at Closing shall indemnify and hold each Seller and each of its
Affiliates, members, partners, shareholders, officers and directors
(collectively, the “Seller-Related Entities”) harmless from any and all Losses
arising out of, or in any way resulting from, (a) any breach of any
representation or warranty by Buyer contained in this Agreement or in any
Closing Document, and (b) any breach of any covenant of Buyer contained in this
Agreement or in any Closing Document that expressly survives the Closing.

 

SECTION 11.3         Limitations on Indemnification. Notwithstanding the
foregoing provisions of Section 11.1, (a) Sellers shall not be required to
indemnify Buyer or any Buyer-Related Entities under Section 11.1 unless the
aggregate of all amounts for which an indemnity would otherwise be payable by
Sellers under Section 11.1 exceeds the Basket Limitation and, in such event,
Sellers shall be responsible for all such amounts, (b) in no event shall the
liability of Sellers with respect to the indemnification provided for in
Section 11.1 exceed in the aggregate the Cap Limitation (provided that Sellers’
obligations under Article 10 with respect to prorations and adjustments and
Sellers’ obligations under Section 14.2 with respect to the brokers shall not be
subject to the Basket Limitation or the Cap Limitation), and (c) in the event
Buyer obtains knowledge of or is aware of any inaccuracy or breach of any
representation, warranty, or covenant of Sellers contained in this Agreement (a
“Buyer Waived Breach”) after the Effective Date but prior to the Closing, and
nonetheless proceeds with and consummates the Closing, then Buyer and any
Buyer-Related Entities shall be deemed to have waived and forever renounced any
right to assert a claim for indemnification under this Article 11 for, or any
other claim or cause of action under this Agreement, whether at law or in equity
on account of any such Buyer Waived Breach. In no event shall Buyer be entitled
to seek or obtain consequential, speculative, special, punitive or exemplary
damages against Sellers. In no event shall Sellers be entitled to seek or obtain
consequential, speculative, special, punitive or exemplary damages against
Buyer.

 

 62 

 

 

SECTION 11.4         Survival. The representations, warranties and covenants
contained in this Agreement and the Closing Documents that expressly survive the
Closing shall survive for a period of six (6) months after the Closing unless a
longer or shorter survival period is expressly provided for in this Agreement.
Each Seller, on the one hand, and Buyer, on the other hand, shall have the right
to bring an action or proceeding against the other for the breach of any such
representation, warranty or covenant, but only if the party bringing the action
for breach (i) first learns of the breach after the Closing, (ii) gives written
notice of such breach to the other party within six (6) months following the
Closing Date (unless a longer or shorter survival period is expressly provided
for in this Agreement), and (iii) files such action for such breach on or before
the first day following the second anniversary of the Closing Date unless a
longer or shorter survival period is expressly provided for in this Agreement.

 

SECTION 11.5         Notification. In the event that any indemnified party
(“Indemnified Party”) becomes aware of any claim or demand for which an
indemnifying party (an “Indemnifying Party”) may have liability to such
Indemnified Party hereunder (an “Indemnification Claim”), such Indemnified Party
shall promptly, but in no event more than thirty (30) days following such
Indemnified Party’s having become aware of such Indemnification Claim, notify
the Indemnifying Party in writing of such Indemnification Claim, the amount or
the estimated amount of damages sought thereunder to the extent then
ascertainable (which estimate shall not be conclusive of the final amount of
such Indemnification Claim), any other remedy sought thereunder, any relevant
time constraints relating thereto and, to the extent practicable, any other
material details pertaining thereto; provided, that no delay on the part of the
Indemnified Party in giving any such notice of a Indemnification Claim shall
relieve the Indemnifying Party of any indemnification obligations hereunder
except to the extent that the Indemnifying Party is prejudiced by such delay.

 

SECTION 11.6         Indemnification as Sole Remedy. If the Closing has
occurred, the sole and exclusive remedy available to a party in the event of a
breach by the other party to this Agreement of any representation, warranty,
covenant or other provision of this Agreement or any Closing Document which
expressly survives the Closing shall be the indemnifications provided for under
this Article 11, except as it relates to proration obligations under Article 10
and the indemnification obligations under Section 7.1 and Section 14.2.

 

SECTION 11.7         Limits on Buyer Indemnification. Notwithstanding the
foregoing provisions of Section 11.2, (a) Buyer shall not be required to
indemnify any Seller or any Seller-Related Entities under Section 11.2 unless
the aggregate of all amounts for which an indemnity would otherwise be payable
by Buyer under Section 11.2 exceeds the Basket Limitation and, in such event,
Buyer shall be responsible for all such amounts (provided that Buyer’s
obligations under Article 10 with respect to prorations and adjustments shall
not be subject to the Basket Limitation), and (c) in the event of any Seller’s
Knowledge of any inaccuracy or breach of any representation, warranty, or
covenant of Buyer contained in this Agreement (a “Seller Waived Breach”) after
the Effective Date but prior to the Closing, and such Seller nonetheless
proceeds with and consummates the Closing with such Seller’s Knowledge, then
each Seller and any Seller-Related Entities shall be deemed to have waived and
forever renounced any right to assert a claim for indemnification under this
Article 11 for, or any other claim or cause of action under this Agreement,
whether at law or in equity on account of any such Seller Waived Breach. In no
event shall any Seller be entitled to seek or obtain consequential, speculative,
special, punitive or exemplary damages against Buyer.

 

 63 

 

 

ARTICLE 12
TAX CERTIORARI PROCEEDINGS

 

SECTION 12.1         Prosecution and Settlement of Proceedings. If any tax
reduction proceedings in respect of the Real Property, relating to any fiscal
years ending prior to the fiscal year in which the Closing occurs are pending at
the time of the Closing, Sellers reserve and shall have the right to continue to
prosecute and/or settle the same. Prior to the Closing, Sellers reserve and
shall have the right to initiate and continue any tax reduction proceedings in
respect of the Real Property relating to the fiscal year in which the Closing
occurs; provided, however, that Sellers shall not settle any such proceeding
without Buyer’s prior written consent, which consent shall not be unreasonably
withheld or delayed. From and after the Closing, Buyer shall have the right to
initiate or assume tax reduction proceedings in respect of the Real Property
relating to the fiscal year in which the Closing occurs and shall have the right
to continue to prosecute and/or settle the same. Sellers and Buyer shall, from
time to time, each keep the other reasonably informed of the status of any such
tax reduction proceedings.

 

SECTION 12.2         Application of Refunds or Savings. Any refunds or savings
in the payment of taxes resulting from such tax reduction proceedings applicable
to taxes payable with respect to the period prior to the date of the Closing
shall belong to and be the property of Sellers, and any refunds or savings in
the payment of taxes applicable to taxes with respect to the period on or after
the date of the Closing shall belong to and be the property of Buyer. All
attorneys’ fees and other expenses incurred in obtaining such refunds or savings
shall be apportioned between Sellers, on the one hand, and Buyer, on the other
hand, in proportion to the gross amount of such refunds or savings payable to
Sellers and Buyer, respectively (without regard to any amounts reimbursable to
tenants); provided, however, that neither Sellers nor Buyer shall have any
liability for any such fees or expenses in excess of the refund or savings paid
to such party unless such party initiated such proceeding.

 

SECTION 12.3         Survival. The provisions of this Article 12 shall survive
the Closing.

 

ARTICLE 13
DEFAULT

 

SECTION 13.1         Buyer’s Default.

 

(a)          This Agreement may be terminated by Sellers prior to the Closing if
(i) any of the conditions precedent to Sellers’ obligations set forth in
Section 5.1 have not been satisfied or waived by Sellers on or prior to the
Closing Date or (ii) there is a material breach or default by Buyer in the
performance of any of its obligations under this Agreement.

 

 64 

 

 

(b)          In the event this Agreement is terminated pursuant to
Section 13.1(a), this Agreement shall be null and void and of no further force
or effect and no party shall have any rights or obligations against or to the
other except (i) for those provisions hereof which by their terms expressly
survive the termination of this Agreement and (ii) as set forth in
Section 13.1(c).

 

(c)          In the event Sellers terminate this Agreement as a result of a
material breach or default by Buyer in any of its obligations under this
Agreement of which Sellers have provided Buyer written notice of and Buyer has
failed to cure within five (5) Business Days of such notice (but in all events
such material breach or default is not cured prior to the Closing Date, if
earlier), the Escrow Agent shall immediately disburse the Earnest Money to
Sellers, and upon such disbursement Sellers and Buyer shall have no further
obligations under this Agreement, except those which expressly survive such
termination. Buyer and Sellers hereby acknowledge and agree that it would be
impractical and/or extremely difficult to fix or establish the actual damage
sustained by Sellers as a result of such default by Buyer, and agree that the
Earnest Money is a reasonable approximation thereof. Accordingly, in the event
that Buyer breaches this Agreement by materially defaulting in the performance
of any of its obligations under this Agreement, the Earnest Money shall
constitute and be deemed to be the agreed and liquidated damages of Sellers, and
shall be paid by the Escrow Agent to Sellers as Sellers’ sole and exclusive
remedy hereunder; provided, however, that the foregoing shall not limit Buyer’s
obligation to pay to Sellers all attorney’s fees and costs of Sellers to enforce
the provisions of this Section 13.1.

 

SECTION 13.2         Seller’s Default; Failure of Conditions.

 

(a)          This Agreement may be terminated by Buyer prior to the Closing if
(i) any of the conditions precedent to Buyer’s obligations set forth in
Section 5.2 have not been satisfied or waived by Buyer on or prior to the
Closing Date or (ii) there is a material breach or default by any Seller in the
performance of its obligations under this Agreement of which Buyer has provided
Sellers written notice of and Sellers have failed to cure within five
(5) Business Days of such notice (but in all events such material breach or
default is not cured prior to the Closing Date, if earlier), provided that
Sellers shall not be entitled to such notice and opportunity to cure for failure
to cause the sale of the Assets on the Closing Date.

 

(b)          Upon termination of this Agreement by Buyer pursuant to
Section 13.2(a), the Escrow Agent shall disburse the Earnest Money to Buyer, and
upon such disbursement Sellers and Buyer shall have no further obligations under
this Agreement, except those which expressly survive such termination and as set
forth in Section 13.2(c).

 

(c)          If any Seller shall materially default in the performance of its
obligations under this Agreement to cause the sale of the Assets on the Closing
Date, Buyer, at its option, as its sole and exclusive remedy, may (i) terminate
this Agreement, direct the Escrow Agent to deliver the Earnest Money to Buyer
and retain the Earnest Money, and in the event of a material and intentional
default by any Seller, Sellers shall reimburse Buyer for Buyer’s actual and
verifiable out-of-pocket third party costs relating directly to this transaction
including the amount of all assumption fees, rate lock fees and all other
non-refundable fees, expenses and deposits incurred by Buyer in connection with
any Loan Assumption or any debt financing provided that Sellers’ reimbursement
obligation shall not exceed the aggregate sum of One Hundred Fifty Thousand and
No/100 Dollars ($150,000.00), at which time this Agreement shall be terminated
and of no further force and effect except for the provisions which explicitly
survive such termination or (ii) seek an action for specific performance of the
terms and conditions of this Agreement; provided that such specific performance
action must be initiated no later than sixty (60) days following such default.

 

 65 

 

 

ARTICLE 14
MISCELLANEOUS

 

SECTION 14.1         Exculpation.

 

(a)          Notwithstanding anything to the contrary contained herein, each
Seller’s shareholders, partners, members, managers, the partners, members or
managers of such partners members or managers, the shareholders of such
partners, members or managers, and the trustees, officers, directors, employees,
agents and security holders of such Seller and the partners, members or managers
of such Seller assume no personal liability for any obligations entered into on
behalf of any Seller and their individual assets shall not be subject to any
claims of any person relating to such obligations. The foregoing shall govern
any direct and indirect obligations of Sellers under this Agreement.

 

(b)          Notwithstanding anything to the contrary contained herein, Buyer’s
shareholders, partners, members, managers, the partners, members or managers of
such partners members or managers, the shareholders of such partners, members or
managers, and the trustees, officers, directors, employees, agents and security
holders of Buyer and the partners, members or managers of Buyer assume no
personal liability for any obligations entered into on behalf of Buyer and their
individual assets shall not be subject to any claims of any person relating to
such obligations. The foregoing shall govern any direct and indirect obligations
of Buyer under this Agreement.

 

SECTION 14.2         Brokers.

 

(a)          Each Seller represents and warrants to Buyer that it has dealt with
no broker, salesman, finder or consultant with respect to this Agreement or the
transactions contemplated hereby. Sellers agree to indemnify, protect, defend
and hold Buyer and the Buyer-Related Entities harmless from and against all
claims, losses, damages, liabilities, costs, expenses (including reasonable
attorneys’ fees and disbursements) and charges resulting from any Seller’s
breach of the foregoing representation in this Section 14.2(a). The provisions
of this Section 14.2(a) shall survive the Closing or any termination of this
Agreement.

 

(b)          Buyer represents and warrants to Sellers that it has dealt with no
broker, salesman, finder or consultant with respect to this Agreement or the
transactions contemplated hereby. Buyer agrees to indemnify, protect, defend and
hold Sellers and the Seller-Related Entities harmless from and against all
claims, losses, damages, liabilities, costs, expenses (including reasonable
attorneys’ fees and disbursements) and charges resulting from Buyer’s breach of
the foregoing representations in this Section 14.2(b). The provisions of this
Section 14.2(b) shall survive the Closing or any termination of this Agreement.

 

 66 

 

 

(c)          The Texas Real Estate License Act requires a real estate agent to
advise Buyer that Buyer should have an attorney examine an abstract of title to
the Real Property being purchased; or a title insurance policy should be
obtained.

 

SECTION 14.3         Confidentiality; Press Release; IRS Reporting Requirements.

 

(a)          Buyer and Sellers, and each of their respective Affiliates, shall
hold as confidential all information disclosed in connection with the
transaction contemplated hereby and concerning each other, the Assets, this
Agreement and the transactions contemplated hereby and shall not release any
such information to third parties without the prior written consent of the other
parties hereto, except (i) any information which was previously or is hereafter
publicly disclosed (other than in violation of this Agreement or other
confidentiality agreements to which Affiliates of Buyer or Seller are parties),
(ii) to their partners, advisers, underwriters, analysts, employees, Affiliates,
officers, directors, consultants, investors, lenders, accountants, legal
counsel, title companies or other advisors of any of the foregoing, provided
that they are advised as to the confidential nature of such information and are
instructed to maintain such confidentiality and (iii) to comply with any law,
rule or regulation. In no event shall Buyer knowingly contact any member or
partner of any Seller other than Chris Brace and Brian Kelly without the prior
written approval of Sellers. The foregoing shall constitute a modification of
any prior confidentiality agreement that may have been entered into by the
parties. The provisions of this Section 14.3(a) shall survive the Closing and
the termination of this Agreement for a period of one (1) year.

 

(b)          Any Seller or Buyer may issue a press release with respect to this
Agreement and the transactions contemplated hereby, provided that the content of
any such press release shall be subject to the prior written consent of the
other parties hereto and in no event shall any such press release disclose the
identity of Buyer’s or any Seller’s direct or indirect beneficial owners by name
or the consideration paid for the Assets.

 

(c)          For the purpose of complying with any information reporting
requirements or other rules and regulations of the IRS that are or may become
applicable as a result of or in connection with the transaction contemplated by
this Agreement, including, but not limited to, any requirements set forth in
proposed Income Tax Regulation Section 1.6045-4 and any final or successor
version thereof (collectively, the “IRS Reporting Requirements”), Sellers and
Buyer hereby designate and appoint the Escrow Agent to act as the “Reporting
Person” (as that term is defined in the IRS Reporting Requirements) to be
responsible for complying with any IRS Reporting Requirements. The Escrow Agent
hereby acknowledges and accepts such designation and appointment and agrees to
fully comply with any IRS Reporting Requirements that are or may become
applicable as a result of or in connection with the transaction contemplated by
this Agreement. Without limiting the responsibility and obligations of the
Escrow Agent as the Reporting Person, Sellers and Buyer hereby agree to comply
with any provisions of the IRS Reporting Requirements that are not identified
therein as the responsibility of the Reporting Person, including, but not
limited to, the requirement that Sellers and Buyer each retain an original
counterpart of this Agreement for at least four years following the calendar
year of the Closing.

 

 67 

 

 

SECTION 14.4         Escrow Provisions.

 

(a)          The parties acknowledge that the Escrow Agent is acting solely as a
stakeholder at their request and for their convenience, that the Escrow Agent
shall not be deemed to be the agent of any of the parties, and the Escrow Agent
shall not be liable to any of the parties for any act or omission on its part,
other than for its breach of this Agreement or its gross negligence or willful
misconduct. Sellers and Buyer shall jointly and severally indemnify and hold the
Escrow Agent harmless from and against all costs, claims and expenses, including
attorneys’ fees and disbursements, incurred in connection with the performance
of the Escrow Agent’s duties hereunder (except to the extent resulting from its
breach of this Agreement or its gross negligence or willful misconduct).

 

(b)          The Escrow Agent has acknowledged its agreement to these provisions
by signing this Agreement in the place indicated following the signatures of
Sellers and Buyer.

 

SECTION 14.5         Earnest Money Escrow Account.

 

(a)          The Escrow Agent shall hold the Earnest Money in escrow in a
federally-insured interest-bearing bank account reasonably approved by Sellers
and Buyer (the “Earnest Money Escrow Account”). Escrow Agent shall not be liable
for any failure, refusal, insolvency, or inability of the depository into which
the Earnest Money is deposited to pay the Earnest Money at Escrow Agent’s
direction, or for levies by taxing authorities based upon the taxpayer
identification number used to establish this interest bearing account.

 

(b)          The Escrow Agent shall hold the Earnest Money in escrow in the
Earnest Money Escrow Account until the Closing or sooner termination of this
Agreement and shall hold or apply such proceeds in accordance with the terms of
this Section 14.5(b). Sellers and Buyer understand that no interest is earned on
the Earnest Money during the time it takes to transfer into and out of the
Earnest Money Escrow Account. At the Closing, the Earnest Money shall be paid by
the Escrow Agent to, or at the direction of, Sellers and credited against the
Purchase Price. If for any reason the Closing does not occur and either party
makes a written demand upon the Escrow Agent for payment of such amount, the
Escrow Agent shall, within 24 hours give written notice to the other party of
such demand. If the Escrow Agent does not receive a written objection from such
other party within five (5) Business Days after the giving of such notice, the
Escrow Agent is hereby authorized to make such payment. If the Escrow Agent does
receive such written objection within such five (5) Business Day period or if
for any other reason the Escrow Agent in good faith shall elect not to make such
payment, the Escrow Agent shall continue to hold such amount until otherwise
directed by joint written instructions from the parties to this Agreement or a
final judgment of a court of competent jurisdiction. The Escrow Agent shall give
written notice of such deposit to Sellers and Buyer. Upon such deposit the
Escrow Agent shall be relieved and discharged of all further obligations and
responsibilities hereunder.

 

SECTION 14.6         Successors and Assigns; No Third-Party Beneficiaries. The
stipulations, terms, covenants and agreements contained in this Agreement shall
inure to the benefit of, and shall be binding upon, the parties hereto and their
respective permitted successors and assigns (including any successor entity
after a public offering of stock, merger, consolidation, purchase or other
similar transaction involving a party hereto) and nothing herein expressed or
implied shall give or be construed to give to any Person, other than the parties
hereto and such assigns, any legal or equitable rights hereunder.

 

 68 

 

 

SECTION 14.7         Assignment. This Agreement may not be assigned by Buyer
without the prior written consent of Sellers. Any transfer of a majority of the
direct or indirect interests in Buyer shall be deemed to be an assignment of
this Agreement by Buyer. Notwithstanding the foregoing, Buyer may assign all of
its rights under this Agreement as such interest relates to one or more of the
Assets at or prior to the Closing to one or more (i) limited partnerships or
other entities in which Buyer or Affiliates thereof are direct or indirect
partners, members or shareholders, and/or (ii) one or more tenant-in-common
entities so long as CWS Apartment Homes LLC is the initial property manager of
the applicable Real Property after Closing, provided that (i) the Buyer
originally named in this Agreement will continue to remain primarily liable
under this Agreement for any pre-Closing obligations or liabilities
notwithstanding any such assignment, (ii) Buyer shall deliver written notice to
Sellers of any such assignment at least seven (7) Business Days prior to the
Closing Date (which notice shall include the name, entity type, state of
formation and signature block of the assignee), (iii) Buyer and Buyer’s assignee
shall execute and deliver an assignment and assumption agreement in form
reasonably satisfactory to Sellers prior to the Closing (which shall include an
assumption by Buyer’s assignee of all obligations and liabilities of Buyer under
this Agreement which arise from and after the date of such assignment), and
(iv) Steven J. Sherwood, Gary Carmell, Michael Engels, Michael Brittingham,
Justin Leahy, family members of each of such five individuals, and any trusts,
partnerships or other entities, directly or indirectly, owned, controlled or for
the benefit of any such five individuals or any of their respective family
members (collectively, the “CWS Group”), any entity in which the managing
member, manager or general partner is, directly or indirectly, owned or
controlled by one or more of the CWS Group and the strategic apartment fund
indirectly controlled by the CWS Group, shall, in the aggregate, invest,
directly or indirectly, no less than $4,500,000 of equity in the aggregate in
the Buyer(s) that acquires title to the Assets at Closing. Notwithstanding the
foregoing, each Seller may assign or transfer its rights or obligations under
this Agreement and title to its Real Property, without Buyer’s consent, to a
Delaware limited partnership in which such Seller or its Affiliate is (directly
or indirectly) a 99% (or more) limited partner and an Affiliate of such Seller
is the sole general partner of such limited partnership, provided that (i) such
Seller will continue to remain primarily liable under this Agreement
notwithstanding any such assignment, (ii) such Seller shall deliver written
notice to Buyer of any such assignment at least seven (7) Business Days prior to
the Closing Date (which notice shall include the name, entity type, state of
formation and signature block of the assignee), and (iii) such Seller and its
assignee shall execute and deliver an assignment and assumption agreement in
form reasonably satisfactory to Buyer prior to the Closing (which shall include
an assumption by such Seller’s assignee of all obligations and liabilities of
such Seller under this Agreement which arise from and after the date of such
assignment). In no event shall the Sellers originally named in this Agreement be
released from any liability or obligation under this Agreement as a result of
any such assignment or transfer.

 

SECTION 14.8         Further Assurances. From time to time, as and when
requested by any party hereto, the other party shall execute and deliver, or
cause to be executed and delivered, all such documents and instruments and shall
take, or cause to be taken, all such further or other actions as such other
party may reasonably deem necessary or desirable to consummate the transactions
contemplated by this Agreement.

 

 69 

 

 

SECTION 14.9         Notices. All notices, demands or requests made pursuant to,
under or by virtue of this Agreement must be in writing and shall be
(i) personally delivered, (ii) delivered by express mail, Federal Express or
other comparable overnight courier service, (iii) mailed to the party to which
the notice, demand or request is being made by certified or registered mail,
postage prepaid, return receipt requested, or (iv) sent by electronic mail, with
telephone or written confirmation within one (1) Business Day, as follows:

 

To Sellers: c/o LivCor, LLC
233 South Wacker Drive, Suite 4200
Chicago, Illinois  60606
Attention:  Chris Brace
Telephone:  (312) 466-3300     with copy thereof to: Pircher Nichols & Meeks
1925 Century Park East, Suite 1700
Los Angeles, California  90067
Attention:  Real Estate Notices (JHI/ADK/DGM)
Telephone:  (310) 201-8900
Email:  jirons@pircher.com; akoerber@pircher.com;
             dmerkel@pircher.com     To Buyer: CWS Apartment Homes LLC
9606 N. MoPac Expwy, Suite 500
Austin, Texas  78759
Attention:  Michael Engels and Michael Brittingham
Telephone:  (512) 837-3028
Email:  mengels@cwscapital.com; 
             mbrittingham@cwscapital.com     with copy thereof to:
CWS Capital Partners LLC
14 Corporate Plaza, Suite 210
Newport Beach, California  92660
Attention:  Gary Carmell and Mary Ellen Barlow
Telephone:  (949) 640-4200
Email:  gcarmell@cwscapital.com; 
             mbarlow@cwscapital.com

 

 70 

 

 

and to:

Bocarsly Emden Cowan Esmail & Arndt, LLP
633 West 5th Street, 64th Floor
Los Angeles, California  90071
Attention:  Aaftab Esmail and Tracy Damudar
Telephone:  (213) 239-8010; 

        (213) 230-8057
Email: aesmail@bocarsly.com;

    tdamudar@bocarsly.com 

    To the Title Company/Escrow Agent: First American Title Insurance Company
30 North LaSalle Street, Suite 2700
Chicago, Illinois  60602
Attention:  Deanna Wilkie
Telephone:  (312) 917-7238
Email:  dawilkie@firstam.com

 

All notices (i) shall be deemed to have been given on the date that the same
shall have been delivered in accordance with the provisions of this Section and
(ii) may be given either by a party or by such party’s attorneys. Any party may,
from time to time, specify as its address for purposes of this Agreement any
other address upon the giving of ten (10) days’ prior notice thereof to the
other parties.

 

SECTION 14.10         Entire Agreement. This Agreement, along with the Exhibits
and Schedules hereto contains all of the terms agreed upon between the parties
hereto with respect to the subject matter hereof, and all understandings and
agreements heretofore had or made among the parties hereto are merged in this
Agreement which alone fully and completely expresses the agreement of the
parties hereto.

 

SECTION 14.11         Amendments. This Agreement may not be amended, modified,
supplemented or terminated, nor may any of the obligations of Sellers or Buyer
hereunder be waived, except by written agreement executed by the party or
parties to be charged.

 

SECTION 14.12         No Waiver. No waiver by either party of any failure or
refusal by the other party to comply with its obligations hereunder shall be
deemed a waiver of any other or subsequent failure or refusal to so comply.

 

SECTION 14.13         Governing Law. This Agreement shall be governed by,
interpreted under, and construed and enforced in accordance with, the laws of
the State of Texas.

 

SECTION 14.14         Submission to Jurisdiction. To the fullest extent
permissible by Applicable Law, Buyer and Sellers irrevocably submit to the
jurisdiction of (a) the District Court of Bexar County, Texas and (b) the United
States District Court with jurisdiction in Bexar County, Texas for the purposes
of any suit, action or other proceeding arising out of this Agreement or any
transaction contemplated hereby. Buyer and Sellers further agree that service of
any process, summons, notice or document by U.S. registered mail to such party’s
respective address set forth above shall be effective service of process for any
action, suit or proceeding in Texas with respect to any matters to which it has
submitted to jurisdiction as set forth above in the immediately preceding
sentence. Buyer and Sellers irrevocably and unconditionally waive trial by jury
and irrevocably and, to the fullest extent permissible by Applicable Law,
unconditionally waives any objection to the laying of venue of any action, suit
or proceeding arising out of this Agreement or the transactions contemplated
hereby in (x) the District Court of Bexar County, Texas and (y) the United
States District Court with jurisdiction in Bexar County, Texas, and hereby
further irrevocably and unconditionally waives and agrees not to plead or claim
in any such court that any such action, suit or proceeding brought in any such
court has been brought in an inconvenient forum.

 

 71 

 

 

SECTION 14.15         Severability. If any term or provision of this Agreement
or the application thereof to any person or circumstances shall, to any extent,
be invalid or unenforceable, the remainder of this Agreement or the application
of such term or provision to persons or circumstances other than those as to
which it is held invalid or unenforceable shall not be affected thereby, and
each term and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

 

SECTION 14.16         Section Headings. The headings of the various Sections of
this Agreement have been inserted only for purposes of convenience, are not part
of this Agreement and shall not be deemed in any manner to modify, explain,
expand or restrict any of the provisions of this Agreement.

 

SECTION 14.17         Counterparts. This Agreement may be executed in two or
more counterparts and by facsimile or electronic (e.g., pdf) signatures, which
taken together still constitute collectively one agreement. In making proof of
this Agreement it shall not be necessary to produce or account for more than one
such counterpart with each party’s counterpart, facsimile or electronic
signature.

 

SECTION 14.18         Acceptance of Deed. The acceptance of the Deeds by Buyer
shall be deemed full compliance by Sellers of all of Sellers’ obligations under
this Agreement except for those obligations of Sellers which are specifically
stated to survive the delivery of the Deeds or the Closing hereunder.

 

SECTION 14.19         Construction. The parties acknowledge that the parties and
their counsel have reviewed and revised this Agreement and that the normal rule
of construction to the effect that any ambiguities are to be resolved against
the drafting party shall not be employed in the interpretation of this Agreement
or any exhibits or amendments hereto.

 

SECTION 14.20         Recordation. Neither this Agreement nor any memorandum or
notice of this Agreement may be recorded by any party hereto without the prior
written consent of the other parties hereto; provided, however, such recording
shall be permitted as and to the extent necessary in connection with an action
for specific performance. The provisions of this Section shall survive the
Closing or any termination of this Agreement. In furtherance of the foregoing,
Buyer hereby indemnifies Sellers from and against any and all Losses arising out
of a breach of this Section 14.20. The provisions of this Section 14.20 shall
survive the Closing or any termination of this Agreement.

 

 72 

 



 



SECTION 14.21         Time is of the Essence. Sellers and Buyer agree that time
is of the essence with respect to the obligations of Buyer and Sellers under
this Agreement. However, whenever action must be taken (including the giving of
notice or the delivery of documents) under this Agreement during a certain
period of time (or by a particular date) that ends (or occurs) on a non-Business
Day, then such period (or date) shall be extended until the immediately
following Business Day.

 

SECTION 14.22         Schedules. Sellers and Buyer agree that disclosure of any
fact or item on any schedule attached to this Agreement shall, should the
existence of such fact or item be relevant to any other schedule, be deemed to
be disclosed with respect to that other schedule so long as the relevance of
such disclosure to such other schedule is reasonably apparent.

 

SECTION 14.23         Waiver of Jury Trial. Sellers and Buyer hereby irrevocably
waive trial by jury in any action, proceeding or counterclaim brought by one
party against another party on any matter arising out of or in any way connected
with this Agreement.

 

SECTION 14.24         Survival.

 

(a)          Any obligations or liabilities of Sellers or Buyer hereunder shall
survive the Closing or earlier termination of this Agreement solely to the
extent expressly provided herein.

 

(b)          Unless expressly stated otherwise, all terms and provisions
contained in this Agreement shall not survive the Closing.

 

SECTION 14.25         Water/Sewer Services. The Real Property described herein
may be located in a certificated water or sewer service area, which is
authorized by law to provide water or sewer service to the properties in the
certificated area. If your property is located in a certificated area, there may
be special costs or charges that you will be required to pay before you can
receive water or sewer service. There may be a period required to construct
lines or other facilities necessary to provide water or sewer service to the
Real Property. Buyer is advised to contact the utility service provider to
determine the cost that Buyer will be required to pay and the period, if any,
that is required to provide water or sewer services to the Real Property. The
undersigned Buyer hereby acknowledges receipt of the foregoing notice at or
before the execution of a binding contract for the purchase of the Real Property
described in this notice.

 

SECTION 14.26         Intentionally Omitted.

 

SECTION 14.27         Annexation Notice. To the extent Section 5.011 of the
Texas Property Code is applicable to all or any portion of the Real Property, or
this transaction, Buyer hereby acknowledges and agrees that Seller delivered the
following notice to Buyer prior to execution of this Agreement:

 

“NOTICE REGARDING POSSIBLE ANNEXATION

 

If the property that is the subject of this Agreement is located outside the
limits of a municipality, the property may now or later be included in the
extraterritorial jurisdiction. To determine if the property is located within a
municipality’s extraterritorial jurisdiction or is likely to be located within a
municipality’s extraterritorial jurisdiction, contact all municipalities located
in the general proximity of the property for further information. The foregoing
notice has been given solely in order to comply with Section 5.011 of the Texas
Property Code and Seller makes no representation whether and to what extent the
property may already be located within the limits of a municipality.”

 

 73 

 

 

SECTION 14.28         Legal Costs. The parties hereto agree that they shall pay
directly any and all legal costs which they have incurred on their own behalf in
the preparation of this Agreement, all deeds and other agreements pertaining to
this transaction and that such legal costs shall not be part of the closing
costs. In addition, if either Buyer or any Seller brings any suit or other
proceeding, including an arbitration proceeding, with respect to the subject
matter or the enforcement of this Agreement, the prevailing party (as determined
by the court, agency, arbitrator or other authority before which such suit or
proceeding is commenced), in addition to such other relief as may be awarded,
shall be entitled to recover reasonable attorneys’ fees, expenses and costs of
investigation actually incurred. The foregoing includes attorneys’ fees,
expenses and costs of investigation (including those incurred in appellate
proceedings), costs incurred in establishing the right to indemnification, or in
any action or participation in, or in connection with, any case or proceeding
under Chapter 7, 11 or 13 of the Bankruptcy Code (11 United States Code
Sections 101 et seq.), or any successor statutes. The provisions of this
Section shall survive the Closing without limitation or any termination of this
Agreement.

 

SECTION 14.29         DTPA Waiver. BUYER IS A SOPHISTICATED REAL ESTATE INVESTOR
AND HAS KNOWLEDGE AND EXPERIENCE IN FINANCIAL AND BUSINESS MATTERS THAT ENABLE
IT TO EVALUATE THE MERITS AND RISKS OF THIS TRANSACTION. BUYER HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHTS, REMEDIES AND BENEFITS UNDER THE
TEXAS DECEPTIVE TRADE PRACTICES-CONSUMER PROTECTION ACT (SECTIONS 17.41 AND
FOLLOWING OF THE TEXAS BUSINESS AND COMMERCE CODE) (THE “DTPA”) AND ANY OTHER
SIMILAR CONSUMER PROTECTION LAW, WHETHER FEDERAL, STATE OR LOCAL. BUYER
COVENANTS NOT TO SUE SELLER UNDER THE DTPA OR ANY SUCH SIMILAR CONSUMER
PROTECTION LAW. THE PROVISIONS OF THIS SECTION SHALL SURVIVE THE CLOSING OR ANY
TERMINATION OF THIS AGREEMENT.

 

SECTION 14.30         Water District Disclosure. THE REAL PROPERTY IS LOCATED IN
A DISTRICT CREATED BY THE STATE OF TEXAS PROVIDING OR PROPOSING TO PROVIDE, AS
THE DISTRICT’S PRINCIPAL FUNCTION, WATER, SEWER, DRAINAGE, AND FLOOD CONTROL OR
PROTECTION FACILITIES OR SERVICES. SUCH DISTRICT HAS TAXING AUTHORITY SEPARATE
FROM ANY OTHER TAXING AUTHORITY, AND MAY ISSUE BONDS AND/OR LEVY ADDITIONAL
TAXES TO PROVIDE UTILITY FACILITIES AND/OR SERVICES WITHIN THE DISTRICT. SUCH
DISTRICT ALSO HAS AUTHORITY TO ADOPT AND IMPOSE STANDBY FEES ON PROPERTY IN THE
DISTRICT. A DISTRICT MAY EXERCISE AUTHORITY WITHOUT HOLDING AN ELECTION ON THE
MATTER. Buyer acknowledges that Chapter 49 of the Texas Water Code requires such
Seller to deliver and Buyer to sign and deliver a statutory notice relating to
the tax rate, bonded indebtedness, or standby fee of the district prior to final
execution of this Agreement in substantially the form of Exhibit J attached
hereto and incorporated herein for all purposes. Buyer hereby (i) acknowledges
receipt of the notice contained in this Section and this Agreement, (ii) waives
any other rights Buyer may have under this Agreement or Applicable Law with
respect to notice that the Property is situated in utility or other statutorily
created district providing water, sewer, drainage or flood control facilities
and services, and (iii) agrees to execute and deliver such statutory notice
contemporaneously with Buyer’s execution of this Agreement and at or prior to
the Closing, if requested by any Seller.

 

 74 

 

 

SECTION 14.31         1031 Exchange. Buyer may desire to effectuate a
tax-deferred exchange (also known as a “1031” exchange) (an “Exchange”) in
connection with the purchase and sale of any or all of the Real Property. Buyer
and Sellers hereby agree to cooperate with each other in connection with an
Exchange, provided that: (a) all documents executed by any Seller in connection
with the Exchange shall be subject to the prior reasonable approval of Sellers
and shall recognize that Sellers are acting solely as an accommodating party to
such Exchange, Sellers shall have no liability with respect thereto, and are
making no representation or warranty that the transactions qualify as a
tax-deferred exchange under Section 1031 of the Internal Revenue Code or any
applicable state or local laws and shall have no liability whatsoever if any
such transactions fail to so qualify; (b) such Exchange shall not result in
Sellers incurring any additional costs or liabilities, and Buyer shall
indemnify, defend and hold Sellers harmless against any such additional claims,
causes of action, costs and liabilities; (c) the Exchange shall not result in
any increased risks or any adverse tax consequences to Sellers; (d) in no event
shall Sellers be obligated to acquire any property or otherwise be obligated to
take title, or appear in the records of title, to any property in connection
with the Exchange; and (e) in no event shall Buyer’s consummation of such
Exchange constitute a condition precedent to Buyer’s obligations under this
Agreement, and Buyer’s failure or inability to consummate such Exchange for any
reason or for no reason at all shall not be deemed to excuse or release Buyer
from its obligations under this Agreement. Buyer shall indemnify and hold
Sellers harmless from and against all claims, demands, actions, proceedings,
damages, losses, liabilities, costs and expenses resulting from such tax
deferred exchange by Buyer.

 

SECTION 14.32         Anti-Terrorism Law. Each party shall take any actions that
may be required to comply with the terms of the Anti-Bribery, Anti-Money
Laundering and Anti-Terrorism Laws, as amended, any regulations promulgated
under the foregoing Applicable Laws, any sanctions program administered by the
U.S. Department of Treasury’s Office of Foreign Asset Control or Financial
Crimes Enforcement Network, or any other Applicable Laws designed to combat
corruption, bribery, terrorism, drug-trafficking or money laundering. Each party
represents and warrants to the other party that it is not an entity named on any
Government List, as last updated prior to the date of this Agreement.

 

SECTION 14.33         Signage Removal. Promptly after the Closing, Buyer shall
“banner” or otherwise temporarily mask the portion of all signage containing the
“Orion” or “Pegasus” name or logo, so as to indicate the new ownership, failing
which upon five (5) days’ prior written notice, any Seller may do so at Buyer’s
expense. Within sixty (60) days after the Closing, Buyer shall cause the portion
of all signage containing the “Orion” or “Pegasus” name and such logo to be
removed, failing which any Seller may remove such portion of the signage at
Buyer’s expense upon fifteen (15) days’ prior written notice. The provisions of
this Section shall survive the Closing without limitation.

 

 75 

 

 

SECTION 14.34         Cibolo Canyons Resort Master Covenant Notice. Pursuant to
Section 3.03(b) of that certain Cibolo Canyons Resort Master Covenant recorded
on September 21, 2005 as Document# 20050216763 in the Official Records of Bexar
County, Texas (the “Master Covenant”), Sellers hereby notify Buyer of Buyer’s
obligation to execute and deliver a Membership Agreement in accordance with the
Master Covenant following the Closing. Section 3.03(b) of the Master Covenant
provides that each Owner must execute a Membership Agreement and deliver the
same to the Association prior to or concurrently with the recording of a deed
conveying fee title to a Lot or Condominium Unit to such Owner, if required by
the Board. Capitalized terms used in this Section 14.34 and not otherwise
defined in this Agreement shall have the meanings ascribed to such terms in the
Master Covenant.

 

[Remainder of page left blank;
Signatures follow on next page]

 

 76 

 

 

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of the day and year first above written.

 

CROWN RIDGE SELLER:       BRE MF Crown Ridge LLC,   a Delaware limited liability
company       By: BRE MF Investment L.P.,     a Delaware limited partnership,  
  Its Sole Member       By: BRE MF Investment GP LLC,       a Delaware limited
liability company       General Partner         By: /s/ Olivia John       Name:
Olivia John      

Title: 

Managing Director and Vice President

 

Signature Page – 1

 

 

 

 

  CANYON SPRINGS SELLER:       BRE MF Canyon Springs LLC,   a Delaware limited
liability company       By: By: BRE MF Investment L.P.,     a Delaware limited
partnership,     Its Sole Member           By: BRE MF Investment GP LLC,       a
Delaware limited liability company       General Partner               By: /s/
Olivia John       Name: Olivia John       Title:

Managing Director and Vice President 

 

Signature Page – 2

 

 

 

 

  CASCADES I SELLER:       BRE MF Cascades I LLC,   a Delaware limited liability
company       By: BRE MF Investment L.P.,     a Delaware limited partnership,  
  Its Sole Member           By: BRE MF Investment GP LLC,       a Delaware
limited liability company       General Partner               By: /s/ Olivia
John       Name: Olivia John       Title:

Managing Director and Vice President 

 

Signature Page – 3

 

 

 

 

  CASCADES II SELLER:       BRE MF Cascades II LLC,   a Delaware limited
liability company       By: BRE MF Investment L.P.,     a Delaware limited
partnership,     Its Sole Member           By: BRE MF Investment GP LLC,       a
Delaware limited liability company       General Partner                 By: /s/
Olivia John       Name: Olivia John      

Title: 

Managing Director and Vice President

 

Signature Page – 4

 

 

 

 

  CIBOLO CANYON SELLER:       BRE MF TPC LLC,   a Delaware limited liability
company       By: BRE MF Investment L.P.,     a Delaware limited partnership,  
  Its Sole Member           By: BRE MF Investment GP LLC,       a Delaware
limited liability company       General Partner               By: /s/ Olivia
John       Name: Olivia John       Title:

Managing Director and Vice President 

 

(Signatures continue on following page)

 

Signature Page – 5

 

 

 

 

  BUYER:       CWS Apartment Homes LLC,   a Delaware limited liability company  
      By: /s/ Gary Carmell   Name: Gary Carmell   Title:

President

 

 

Signature Page – 6

 

 

 

 

JOINDER BY ESCROW AGENT

 

First American Title Insurance Company, referred to in this Agreement as the
“Escrow Agent,” hereby acknowledges that it received this Agreement executed by
Sellers and Buyer as of _______________, 2017, and accepts the obligations of
the Escrow Agent as set forth herein.



  First American Title Insurance Company       By:     Name:     Title:  

 

Joinder

  

 

 

 

ACKNOWLEDGEMENT BY ESCROW AGENT OF RECEIPT OF EARNEST MONEY

 

First American Title Insurance Company, referred to in this Agreement as the
“Escrow Agent,” hereby acknowledges that it received the Initial Earnest Money
on March ___, 2017. The Escrow Agent hereby agrees to hold and distribute the
Earnest Money in accordance with the terms and provisions of the Agreement.

 

  First American Title Insurance Company       By:     Name:     Title:  

 

Acknowledgement

 

 

 

 

Schedule A-1
Legal Description of Crown Ridge Land

 

The land referred to herein is situated in the City of San Antonio, County of
Bexar, State of Texas, and is described as follows:

 

BEING LOT 1, BLOCK 1, BABCOCK ROAD APARTMENTS, A SUBDIVISION ACCORDING TO THE
MAP OR PLAT THEREOF RECORDED IN VOLUME 9601, PAGE 168, OF THE DEED AND PLAT
RECORDS OF BEXAR COUNTY, TEXAS.

 

Schedule A-1

 

 

 

 

Schedule A-2
Legal Description of Canyon Springs Land

 

The land referred to herein is situated in the City of San Antonio, County of
Bexar, State of Texas, and is described as follows:

 

LOTS 3, 4, AND 5, BLOCK 21, CB 4929, THE MANSIONS AT CANYON SPRINGS II, BEXAR
COUNTY, TEXAS, ACCORDING TO THE MAP OR PLAT THEREOF RECORDED IN VOLUME 9570,
PAGES 154-156, DEED AND PLAT RECORDS OF BEXAR COUNTY, TEXAS.

 

Schedule A-2

 

 

 

 

Schedule A-3
Legal Description of Cascades I Land

 

The land referred to herein is situated in the City of Tyler, County of Smith,
State of Texas, and is described as follows:

 

TRACT 1:

 

BEING ALL OF LOT 1, N.C.B. 1806, OF AMENDING PLAT MANSIONS AT THE CASCADES, A
SUBDIVISION IN THE CITY OF TYLER, SMITH COUNTY, TEXAS, ACCORDING TO THE PLAT
THEREOF RECORDED IN CABINET D, SLIDE 396-A, PLAT RECORDS, SMITH COUNTY, TEXAS.

 

TRACT 2:

 

NON-EXCLUSIVE EASEMENT FOR EMERGENCY ACCESS AND TEMPORARY ACCESS AS SET OUT IN
DECLARATION OF RESTRICTIONS AND EASEMENTS RECORDED IN VOLUME 7371, PAGE 776, OF
THE OFFICIAL PUBLIC RECORDS OF SMITH COUNTY, TEXAS, AS AMENDED AND SUPPLEMENTED
THERETO, AND AS ASSIGNED TO WESTERN RIM INVESTORS 2006-3, LP., A TEXAS LIMITED
PARTNERSHIP IN SPECIAL WARRANTY DEED, DATED 08/11/2006, RECORDED UNDER DOCUMENT
NO. 2006-R00040927, AS CORRECTED BY INSTRUMENT RECORDED UNDER DOCUMENT NO.
2006-R00050729, OFFICIAL PUBLIC RECORDS OF SMITH COUNTY, TEXAS.

 

TRACT 3:

 

NON-EXCLUSIVE WATER LINE EASEMENT AS SET OUT IN WATER LINE EASEMENT AGREEMENT,
DATED 08/11/2006, FILED OF RECORD 08/16/2006, RECORDED UNDER DOCUMENT NO.
2006-R00040933, AS CORRECTED BY INSTRUMENT RECORDED UNDER DOCUMENT NO.
2006-R00050733, OFFICIAL PUBLIC RECORDS OF SMITH COUNTY, TEXAS.

 

TRACT 4:

 

NON-EXCLUSIVE SEWER LINE EASEMENT AS SET OUT IN SEWER LINE EASEMENT AGREEMENT,
DATED 08/11/2006, FILED FOR RECORD 08/16/2006, RECORDED UNDER DOCUMENT NO.
2006-R00040932, AS CORRECTED BY INSTRUMENT RECORDED UNDER DOCUMENT NO.
2006-R00050732, OFFICIAL PUBLIC RECORDS OF SMITH COUNTY, TEXAS.

 

Schedule A-3

 

 

 

 

Schedule A-4
Legal Description of Cascades II Land

 

The land referred to herein is situated in the City of Tyler, County of Smith,
State of Texas, and is described as follows:

 

BEING all that certain lot, tract or parcel of land, being part of the McKinney
& Williams Survey, Abstract No. 728, part of the L.H. Ashcroft Survey, Abstract
No. 48, Smith County, Texas, being all of Lot 1, N.C.B. 1802-F, all of Lots
1-31, N.C.B. 1802-G, all of Louise Court (60’ private street), and all of Pine
Terrace (60’ private street), of the Second Amending Plat Cascades VI, as shown
by plat of same recorded in Cabinet E, Slide 92-B, Plat Records, Smith County,
Texas, as corrected by Certificate of Correction filed 04/21/2014 under Document
No. 2014-00015135, Official Records of Smith County, Texas, being more
completely described as follows, to-wit:

 

BEGINNING at a 5/8” iron rod (found) in the West line of Lot 21, Block 4,
Briarwood Estates, Unit 1, as shown by plat of same recorded in Cabinet B, Slide
260-B, the Northeast corner of the above mentioned Lot 19, the most easterly
Southeast corner of Lot 1, N.C.B. 1806, Mansions at the Cascades, as shown by
plat of same recorded in Cabinet D, Page 396-A;

 

THENCE South 00 degrees 54 minutes 25 seconds East with the West line of Block 4
and Block 8, Briarwood Estates, Unit 1and the East line of the above mentioned
N.C.B. 1802-G, a distance of 927.14 ft. to a 5/8 iron rod (found) for the
Southeast corner of same, the Southeast corner of Lot 1, in the North line of
the M. L. Hayes Estate 2.56 acre tract recorded in Volume 3720, Page 687;

 

THENCE South 89 degrees 17 minutes 56 seconds West with the South line of N.C.B.
1802-G, the North line of the 2.56 acre tract and the easterly South line of Lot
1, N.C.B. 1802-F, a distance of 358.68 ft. to a ½ iron rod (set) for easterly
Southwest corner of same, in the East line of a 20.0 ft. private alley, part of
N.C.B. 1802-E, as shown by plat of same recorded in Cabinet E, Slide 92-B, from
which a 5/8” iron rod (found) bears North 79 degrees 20 minutes 53 seconds East
– 6.51 ft.;

 

THENCE North 01 degree 57 minutes 30 seconds East with the Southerly West line
of Lot 1, N.C.B. 1802-F and the East line of the 20.0 ft. alley, a distance of
14.39 ft. to a 1/2” iron rod (set) for a Northeast corner of same, an ell corner
of Lot 1, N.C.B. 1802-F;

 

THENCE westerly with the South line of Lot 1, N.C.B. 1802-F, the North line of
the 20.0 ft. alley and N.C.B. 1802- E, West – 379.69 ft. and North 70 degrees 45
minutes 24 seconds West – 48.55 ft. to a 1/2” iron rod (set) for corner, at the
p.c. of a curve to the right;

 

Schedule A-4

 

 

 

 

THENCE Northwesterly with said curve to the right, having a chord of North 42
degrees 22 minutes 23 seconds West – 299.99 ft. and a radius of 227.00 ft, a
distance of 327.72 ft. to a 1/2” iron rod (set) at the p.t. of same;

 

THENCE North 01 degrees 00 minutes 52 seconds West with the middle West line of
Lot 1, N.C.B. 1802-F and an East line of the 20 ft. alley, a distance of 301.61
ft. to a 1/2” iron rod (set) for an inner corner of same;

 

THENCE North 54 degrees 21 minutes 35 seconds East with a North line of Lot 1,
N.C.B. 1802-F, the South line of the 20.0 ft. alley, Lot 1 and Lot 1-A, N.C.B.
1802-E, a distance of 157.24 ft. to a 1/2” iron rod (set) for the Southeast
corner of same, an inner corner of Lot 1, N.C.B. 1802-F;

 

THENCE North 40 degrees 30 minutes 05 seconds West with the Northerly West line
of Lot 1, N.C.B. 1802-F, the East line of Lot 1-A, N.C.B. 1802-E, a distance of
173.65 ft. to a 1/2” iron rod (set) for the Northeast corner of same, the
Northwest corner of Lot 1, N.C.B. 1802-F, in the Southeast right of way line of
Hogan Drive (60 ft. right of way);

 

THENCE North 48 degrees 10 minutes 44 seconds East with the Southeast right of
way line of Hogan Drive and the Northwest line of Lot 1, N.C.B. 1802-F, a
distance of 17.28 ft. to the p.c. of a curve to the left;

 

THENCE Northeasterly with the Southeast right of way line of Hogan Drive, the
Northwest line of Lot 1, N.C.B. 1802-F and said curve to the left, having a
chord of North 43 degrees 04 minutes 54 seconds East 49.75 ft., a distance of
49.82 ft. to a 1/2” iron rod (set) for corner, the westerly corner of Lot 1-A,
N.C.B. 1802-E to the P.C. of a curve to the right;

 

THENCE Southeasterly with the westerly North line of Lot 1, N.C.B. 1802-F to a
1/2” iron rod (set) for an inner corner of same, the South corner of Lot 1-A and
said curve to the right, having a chord of South 40 degrees 51 minutes 06
seconds East-199.18 ft. a distance of 199.96 ft. to a 1/2” iron rod (set) for
corner, the westerly corner of Lot 1-A, N.C.B. 1802-E ;

 

Schedule A-5

 

 

 

 

THENCE North 01 degree 26 minutes 02 seconds West with the East line of Lot 1-A,
the Northerly West line of Lot 1, N.C.B. 1802-F, a distance of 68.80 ft. to a
1/2” iron rod (found) for the Northwest corner of same, the Southwest corner of
Lot 1, N.C.B. 1806, Mansions at the Cascades as shown by plat of same recorded
in Cabinet D, slide 396-A;

 

THENCE North 88 degrees 33 minutes 58 seconds East with the westerly South line
of Lot 1, N.C.B. 1806 and the North line of Lot 1, N.C.B. 1802-F, a distance of
457.94 ft. to a 1/2” iron rod (found) for the Northeast corner of same, the
Southwest corner of the above mentioned Lot 16, the westerly Southwest corner of
N.C.B. 1802-G;

 

THENCE North 00 degrees 29 minutes 33 seconds West with the Southerly East line
of N.C.B. 1806 and the Northerly West line of N.C.B. 1802-G, a distance of
169.01 ft. to a 1/2” iron rod (found) for the Northwest corner of same, an inner
corner of Lot 1, N.C.B. 1806;

 

THENCE North 88 degrees 39 minutes 25 seconds East with the easterly South line
of Lot 1, N.C.B. 1806 and the North line of N.C.B. 1802-G, a distance of 329.85
ft. to the place of beginning, containing 17.433 acres of land.

 

Schedule A-6

 

 

 

 

Schedule A-5
Legal Description of Cibolo Canyon Land

 

The land referred to herein is situated in the City of San Antonio, County of
Bexar, State of Texas, and is described as follows:

 

LOT TWO (2), IN BLOCK TEN (10), OF THE ESTATES AT TOURNAMENT PLAYERS CLUB, BEXAR
COUNTY, TEXAS, ACCORDING TO THE PLAT THEREOF RECORDED IN VOLUME 9577, PAGES
56-57, DEED AND PLAT RECORDS OF BEXAR COUNTY, TEXAS.

 

Schedule A-7

 

 

 

 

Schedule B
Asset File

 

To the extent in any Seller’s or Property Manager’s possession (each Seller
hereby authorizing its Property Manager to provide such information):

 

·Rent roll for each Real Property (when available and upon request). Copies of
tenant leases and copies of tenant files to be made available at each Real
Property.

 

·Licenses, guaranties, warranties, certificates of occupancy, permits, approvals
and authorizations (when available and upon request).

 

·Copies of the most current real estate or personal property ad valorem tax
statements for each Asset.

 

·Copies of all Contracts.

 

·Copies of all service contracts relating to the ownership or operation of each
Asset, but excluding the existing property management agreement and any contract
pertaining to the operation of any Asset that also pertains to the operation of
another property.

 

·Insurance loss runs for each Seller’s period of ownership.

 

·Occupancy reports.

 

·Architectural, mechanical, electrical, plumbing, drainage, construction, and
similar plans, specifications and blueprints relating to each Asset (if
available).

 

·Operating statements itemizing income and expense items for each Asset,
including, without limitation, income and expense statements, operating
statements, profit and loss reports and the general ledger (when available and
upon request) (collectively, the “Operating Statements”).

 

·Existing title insurance policy and recorded exceptions.

 

·Survey.

 

·A final Phase I environmental report.

 

·All applicable zoning approval letters.

 

·Utility bills for the past twelve (12) months.

 

·Maintenance log on-site.

 

·The rules and regulations for each Asset.

 

Schedule B-1

 

 

 

 

·Copies of outstanding notices from any insurance company or underwriters
relating to existing conditions of any Asset requiring correction of any
defects.

 

·Copies of all outstanding litigation and other legal proceedings.

 

·Copies of any applications to, correspondence with, or decisions or other
notices from any Governmental Authority, with respect to any Asset.

 

·Copies of all notices of violations or liability from any third party relating
to any Asset.

 

·Together with such other information, documents and materials relating to any
Asset as any Seller or Property Manager or their agents may deliver to Buyer or
otherwise make available to Buyer on the on-line virtual data website, at any
Property Manager’s offices, or at any Real Property.

 

In no event, however, shall any Seller be obligated to make available (or cause
to be made available) any e-mails or any proprietary or confidential documents
including reports or studies that have been superseded by subsequent reports or
studies, or any of the following confidential and proprietary materials
(collectively, the “Excluded Materials”): (1) information contained in financial
analyses or projections (including any Seller’s budgets, valuations, cost-basis
information and capital account information); (2) material that is subject to
attorney-client privilege or that is attorney work product; (3) appraisal
reports or letters; (4) organizational, financial and other documents relating
to any Seller or its Affiliates (other than any evidence of due authorization
and organization required under this Agreement); (5) material that any Seller is
legally required not to disclose other than by reason of legal requirements
voluntarily assumed by such Seller after the Effective Date; (6) preliminary or
draft reports or studies that have been superseded by final reports or studies;
(7) letters of intent, purchase agreements, loan documents (except for any loan
documents relating to any loan currently secured by a deed of trust encumbering
any Asset or any portion thereof) or other documents, instruments or agreements
evidencing or relating to any prior financing (except for the financing
currently secured by a deed of trust encumbering any Asset or any portion
thereof) or attempted sale of the Assets or any portion thereof, or (8) the
Existing Management Agreements, the Existing License Agreements and any contract
pertaining to the operation of the Assets that also pertains to the operation of
another property.

 

Schedule B-2

 

 

 

 

Schedule C
Existing Loan Documents

 

Crown Ridge

 

·Multifamily Loan and Security Agreement (Non-Recourse) by and between Crown
Ridge Seller and Wells Fargo Bank, National Association, a national banking
association (“Original Lender”), dated as of May 27, 2014.

 

·Multifamily Note, dated as of May 27, 2014, from Crown Ridge Seller to the
order of Original Lender, in the original principal amount of $30,091,000.00.

 

·Multifamily Deed of Trust, Assignment of Leases and Rents, Security Agreement
and Fixture Filing, dated as of May 27, 2014, by Crown Ridge Seller to Nicholas
A. Pirulli, Esq., as Trustee, for the benefit of Original Lender, and recorded
on May 28, 2014 in County Clerk’s File No. 20140086808, of the Official Public
Records of Bexar County, Texas.

 

·Financing Statement with Crown Ridge Seller as Debtor and Fannie Mae and
Original Lender as Secured Parties recorded on May 28, 2014 in the Official
Public Records of Bexar County, Texas.

 

·Financing Statement with Crown Ridge Seller as Debtor and Fannie Mae and
Original Lender as Secured Parties recorded on May 29, 2014 with the Office of
the Secretary of State for the State of Delaware.

 

·Assignment of Management Agreement, dated as of May 27, 2014, by and among
Crown Ridge Seller, Original Lender and Gables Residential Services, Inc., a
Texas corporation (“Gables”).

 

·Environmental Indemnity Agreement, dated as of May 27, 2014, by Crown Ridge
Seller to and for the benefit of Original Lender.

 

·Guaranty of Non-Recourse Obligations, dated as of May 27, 2014, by BRE
Apartment Holdings LLC, a Delaware limited liability company (“BRE Guarantor”),
for the benefit of Original Lender.

 

·Interest Rate Cap Reserve and Security Agreement, dated as of May 27, 2014, by
and between Crown Ridge Seller and Original Lender.

 

·Assignment of Deed of Trust, dated as of May 27, 2014, by Original Lender in
favor of Fannie Mae, recorded on May 28, 2014 in the Official Public Records of
Bexar County, Texas.

 

Schedule C

 

 

 

 

Canyon Springs

 

·Multifamily Loan and Security Agreement (Non-Recourse) by and between Canyon
Springs Seller and Original Lender, dated as of May 27, 2014.

 

·Multifamily Note, dated as of May 27, 2014, from Canyon Springs Seller to the
order of Original Lender, in the original principal amount of $43,125,000.00.

 

·Multifamily Deed of Trust, Assignment of Leases and Rents, Security Agreement
and Fixture Filing, dated as of May 27, 2014, by Canyon Springs Seller to
Nicholas A. Pirulli, Esq., as Trustee, for the benefit of Original Lender, and
recorded on May 28, 2014 in County Clerk’s File No. 20140086833, of the Official
Public Records of Bexar County, Texas.

 

·Financing Statement with Canyon Springs Seller as Debtor and Fannie Mae and
Original Lender as Secured Parties recorded on May 28, 2014 in the Official
Public Records of Bexar County, Texas.

 

·Financing Statement with Canyon Springs Seller as Debtor and Fannie Mae and
Original Lender as Secured Parties recorded on May 29, 2014 with the Office of
the Secretary of State for the State of Delaware.

 

·Assignment of Management Agreement, dated as of May 27, 2014, by and among
Canyon Springs Seller, Original Lender and Gables.

 

·Environmental Indemnity Agreement, dated as of May 27, 2014, by Canyon Springs
Seller to and for the benefit of Original Lender.

 

·Guaranty of Non-Recourse Obligations, dated as of May 27, 2014, by BRE
Guarantor for the benefit of Original Lender.

 

·Interest Rate Cap Reserve and Security Agreement, dated as of May 27, 2014, by
and between Canyon Springs Seller and Original Lender.

 

·Assignment of Deed of Trust, dated as of May 27, 2014, by Original Lender in
favor of Fannie Mae, recorded on May 28, 2014 in the Official Public Records of
Bexar County, Texas.

 

Cascades I

 

·Multifamily Loan and Security Agreement (Non-Recourse) by and between Cascades
I Seller and Original Lender, dated as of May 27, 2014.

 

·Multifamily Note, dated as of May 27, 2014, from Cascades I Seller to the order
of Original Lender, in the original principal amount of $33,207,000.00.

 

Schedule C

 

 

 

 

·Multifamily Deed of Trust, Assignment of Leases and Rents, Security Agreement
and Fixture Filing, dated as of May 27, 2014, by Cascades I Seller to Nicholas
A. Pirulli, Esq., as Trustee, for the benefit of Original Lender, and recorded
on May 28, 2014 in County Clerk’s File No. 2014-20603, of the Official Public
Records of Smith County, Texas.

 

·Financing Statement with Cascades I Seller as Debtor and Fannie Mae and
Original Lender as Secured Parties recorded on May 28, 2014 in the Official
Public Records of Smith County, Texas.

 

·Financing Statement with Cascades I Seller as Debtor and Fannie Mae and
Original Lender as Secured Parties recorded on May 29, 2014 with the Office of
the Secretary of State for the State of Delaware.

 

·Assignment of Management Agreement, dated as of May 27, 2014, by and among
Cascades I Seller, Original Lender and Orion Residential Management – Texas LLC,
d/b/a Texas – ORM, LLC, a Delaware limited liability company (“Orion”).

 

·Environmental Indemnity Agreement, dated as of May 27, 2014, by Cascades I
Seller to and for the benefit of Original Lender.

 

·Guaranty of Non-Recourse Obligations, dated as of May 27, 2014, by BRE
Guarantor for the benefit of Original Lender.

 

·Interest Rate Cap Reserve and Security Agreement, dated as of May 27, 2014, by
and between Cascades I Seller and Original Lender.

 

·Assignment of Deed of Trust, dated as of May 27, 2014, by Original Lender in
favor of Fannie Mae, recorded on May 28, 2014 in the Official Public Records of
Smith County, Texas.

 

Cascades II

 

·Multifamily Loan and Security Agreement (Non-Recourse) by and between Cascades
II Seller and Original Lender, dated as of May 27, 2014.

 

·Multifamily Note, dated as of May 27, 2014, from Cascades II Seller to the
order of Original Lender, in the original principal amount of $23,175,000.00.

 

·Multifamily Deed of Trust, Assignment of Leases and Rents, Security Agreement
and Fixture Filing, dated as of May 27, 2014, by Cascades II Seller to Nicholas
A. Pirulli, Esq., as Trustee, for the benefit of Original Lender, and recorded
on May 28, 2014 in County Clerk’s File No. 2014-20701, of the Official Public
Records of Smith County, Texas.

 

Schedule C

 

 

 

 

·Financing Statement with Cascades II Seller as Debtor and Fannie Mae and
Original Lender as Secured Parties recorded on May 28, 2014 in the Official
Public Records of Smith County, Texas.

 

·Financing Statement with Cascades II Seller as Debtor and Fannie Mae and
Original Lender as Secured Parties recorded on May 29, 2014 with the Office of
the Secretary of State for the State of Delaware.

 

·Assignment of Management Agreement, dated as of May 27, 2014, by and among
Cascades II Seller, Original Lender and Orion.

 

·Environmental Indemnity Agreement, dated as of May 27, 2014, by Cascades II
Seller to and for the benefit of Original Lender.

 

·Guaranty of Non-Recourse Obligations, dated as of May 27, 2014, by BRE
Guarantor for the benefit of Original Lender.

 

·Interest Rate Cap Reserve and Security Agreement, dated as of May 27, 2014, by
and between Cascades II Seller and Original Lender.

 

·Assignment of Deed of Trust, dated as of May 27, 2014, by Original Lender in
favor of Fannie Mae, recorded on May 28, 2014 in the Official Public Records of
Smith County, Texas.

 

Cibolo Canyon

 

·Multifamily Loan and Security Agreement (Non-Recourse) by and between Cibolo
Canyon Seller and Original Lender, dated as of May 27, 2014.

 

·Multifamily Note, dated as of May 27, 2014, from Cibolo Canyon Seller to the
order of Original Lender, in the original principal amount of $18,078,000.00.

 

·Multifamily Deed of Trust, Assignment of Leases and Rents, Security Agreement
and Fixture Filing, dated as of May 27, 2014, by Cibolo Canyon Seller to
Nicholas A. Pirulli, Esq., as Trustee, for the benefit of Original Lender, and
recorded on May 28, 2014 in County Clerk’s File No. 20140086790, of the Official
Public Records of Bexar County, Texas.

 

·Financing Statement with Cibolo Canyon Seller as Debtor and Fannie Mae and
Original Lender as Secured Parties recorded on May 28, 2014 in the Official
Public Records of Bexar County, Texas.

 

·Financing Statement with Cibolo Canyon Seller as Debtor and Fannie Mae and
Original Lender as Secured Parties recorded on May 29, 2014 with the Office of
the Secretary of State for the State of Delaware.

 

Schedule C

 

 

 

 

·Assignment of Management Agreement, dated as of May 27, 2014, by and among
Cibolo Canyon Seller, Original Lender and Gables.

 

·Environmental Indemnity Agreement, dated as of May 27, 2014, by Cibolo Canyon
Seller to and for the benefit of Original Lender.

 

·Guaranty of Non-Recourse Obligations, dated as of May 27, 2014, by BRE
Guarantor for the benefit of Original Lender.

 

·Interest Rate Cap Reserve and Security Agreement, dated as of May 27, 2014, by
and between Cibolo Canyon Seller and Original Lender.

 

·Assignment of Deed of Trust, dated as of May 27, 2014, by Original Lender in
favor of Fannie Mae, recorded on May 28, 2014 in the Official Public Records of
Bexar County, Texas.

 

Schedule C

 

 

 

 

Schedule D
Excluded Personal Property



 

Crown Ridge:

The following Pegasus branded items and signs:

·Business Cards

·Front Door Mat

·Government ID required

·Qualifying Criteria

·No Cash accepted

·Goal board

 

Canyon Springs:

The following Pegasus branded items and signs:

·Business Cards

·Front Door Mat

·Government ID required

·Qualifying Criteria

·No Cash accepted

·Goal board

 

Cascades I and Cascades II:

·2 Golf Carts Owned by Property Manager’s Employees

 

Cibolo Canyon:

The following Pegasus branded items and signs:

·Business Cards

·Front Door Mat

·Government ID required

·Qualifying Criteria

·No Cash accepted

·Goal board

 

Schedule D

 

 

 

 

Schedule 2.2(a)
Allocable Purchase Price

 

Crown Ridge $39,500,000 Canyon Springs $55,350,000 Cascades I $44,650,000
Cascades II $28,500,000 Cibolo Canyon $20,850,000 Total $188,850,000

 

Schedule 2.3(d)(i)

  

 

 

 

Schedule 3.1(c)
Consents

 

None.

 

Schedule 2.1(c)

 

 

 

 



Schedule 3.1(h)
Litigation

 

Crown Ridge: None

 

Canyon Springs: Housing Discrimination Complaint – Casey Hudson v. Pegasus
Residential, LLC. TWCCRD Complaint No. 2170096-HU. HUD Complaint No. 061770428.

 

Cascades I: None

 

Cascades II: None

 

Cibolo Canyon: None

 

Schedule 3.1(h)

 

 

 

 

Schedule 3.1(i)
Violations

 

None.

 

 

Schedule 3.1(i)

 

 

 

 

Schedule 3.1(k)
Outstanding Principal Balances

 

Canyon Springs: $43,125,000     Crown Ridge: $29,653,768     Cascades I:
$33,207,000     Cascades II: $23,175,000     Cibolo Canyon: $17,451,856

 

Schedule 3.1(k)

 

 

 

 

Schedule 3.1(l)-1
Crown Ridge Assumed Contracts

 

·Anyone Home

 

·Bexar Towing

 

·Blackwire Security

 

·Building Link

 

·CallMax

 

·Coca Cola

 

·Merit

 

·Oates

 

·Pool Sure

 

·Progressive Waste

 

·ThyssenKrupp*

 

·Time Warner*

 

·Valet Waste*

 

·World Wide Pest*

 

*Must Assume

 

Schedule 3.1(l)-1

 

 

 

 

Schedule 3.1(l)-2
Canyon Springs Assumed Contracts

 

·Anyone Home

 

·Building Link

 

·Blackwire Security (Clubhouse)

 

·Blackwire Security (Office)

 

·CallMax

 

·First Choice Coffee Service

 

·Merit

 

·Oates

 

·Republic Services

 

·ThyssenKrupp*

 

·Time Warner*

 

·Valet Waste*

 

·World Wide Pest*

 

*Must Assume

 

Schedule 3.1(l)-2

 

 

 

 

Schedule 3.1(l)-3
Cascades I Assumed Contracts

 

·Apartment SEO

 

·Bake Extra Cookies

 

·BuildingLink / KeyLink

 

·Contract for Marketing of Services for Cascades I*

 

·East Texas Alarm

 

·Fitness Service of North Texas

 

·52 Club Memberships allocated between Cascades I and Cascades II*

 

·King & Queen Landscape Inc

 

·Parks & Coffee / ProStar

 

·Reliant

 

·Smart Apartment Data

 

·SuddenLink*

 

·SuddenLink Marketing Agreement*

 

·Terminix

 

·Valet Waste*

 

*Must Assume

 

Schedule 3.1(l)-3

 

 

 

 

Schedule 3.1(l)-4
Cascades II Assumed Contracts

 

·Apartment SEO

 

·Bake Extra Cookies

 

·BuildingLink / KeyLink

 

·Contract for Marketing of Services for Cascades II Duplexes*

 

·Contract for Marketing of Services for Cascades II Seniors*

 

·East Texas Alarm

 

·Fitness Service of North Texas

 

·52 Club Memberships allocated between Cascades I and Cascades II*

 

·King & Queen Landscape Inc

 

·Parks & Coffee / ProStar

 

·Reliant

 

·Smart Apartment Data

 

·SuddenLink*

 

·SuddenLink Marketing Agreement*

 

·Terminix

 

·Thyssen Krupp Elevator*

 

·Valet Waste*

 

*Must Assume

 

Schedule 3.1(l)-4

 

 

 

 

Schedule 3.1(l)-5
Cibolo Canyon Assumed Contracts

 

·Alarmtechs

 

·Allied Fire Inspection

 

·Anyone Home

 

·AT&T Connected Communities*

 

·AT&T Phone lines

 

·CallMax

 

·5 Golf Course Memberships**

 

·Merit

 

·Oates

 

·Perfect Scents

 

·ThryssenKrupp*

 

·Valet Waste*

 

·Waste Management

 

·World Wide Pest

 

*Must Assume

**Must Assume unless Buyer elects to terminate by written notice delivered to
Sellers at least 35 days prior to the Closing.

 

Schedule 3.1(l)-5

 

 

 

 

Schedule 3.1(m)

 

Rent Roll

 

[see attached]

 

Schedule 3.1(m)

 

 

 

 

Schedule 3.4(d)

 

Pre-Closing Work

 

Canyon Springs

 

1)Roof Work - 2 S-D to patch existing roofs at several locations on building 1
through 9. Cost to complete such work is approximately $18,000

 

2)Spa Work - Aquatic Coatings of Texas to resurface hot tub. Cost to complete
such work is approximately $1,200.


 

 



Crown Ridge, Canyon Springs, Cibolo Canyon, Cascades I and Cascades II

 

1)Sprinkler Heads – Remedy identified painted sprinkler heads at Crown Ridge,
Canyon Springs, Cibolo Canyon, Cascades I and Cascades II, including the
sprinkler heads identified in the attached report for Orion at the Cascades.
Cost is to be determined.

 

Schedule 3.4(d)

 

 

 

 

Sprinkler Head Report for Orion at the Cascades

 

[see attached.]

 

Schedule 3.4(d)

 

 

 

 

EXHIBIT A

 

Form of Assignment of Leases

 

Assignment and Assumption of Leases

 

THIS ASSIGNMENT AND ASSUMPTION OF LEASES (this “Assignment”) is entered into as
of this __ day of ______, 2017 (the “Effective Date”), by and between [BRE MF
Crown Ridge LLC, a Delaware limited liability company] [BRE MF Canyon Springs
LLC, a Delaware limited liability company] [BRE MF Cascades I LLC, a Delaware
limited liability company] [BRE MF Cascades II LLC, a Delaware limited liability
company] [BRE MF TPC LLC, a Delaware limited liability company] (“Assignor”),
and [_________], a [_________] (“Assignee”).

 

WITNESSETH

 

WHEREAS, Assignor, [BRE MF Crown Ridge LLC, a Delaware limited liability
company], [BRE MF Canyon Springs LLC, a Delaware limited liability company],
[BRE MF Cascades I LLC, a Delaware limited liability company], [BRE MF Cascades
II LLC, a Delaware limited liability company], and [BRE MF TPC LLC, a Delaware
limited liability company], collectively as sellers, and Assignee, as buyer,
have entered into that certain Agreement of Purchase and Sale, dated as of
[_________], 2017 (as the same may be amended, modified and/or supplemented from
time to time, the “Agreement”); and

 

WHEREAS, under the Agreement, Assignor has agreed to assign to Assignee, and
Assignee has agreed to accept and assume, all of the interests of the
“landlord”, “lessor”, or “owner” in and to those certain lease agreements
described in the rent roll attached as Exhibit A together with all amendments,
extensions or other modifications thereto (the “Leases”).

 

NOW, THEREFORE, effective as of the Effective Date, for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Assignor and Assignee agree as follows:

 

1.          Assignor hereby assigns, sells, transfers, sets over and delivers
unto Assignee as of the Effective Date, all of the interests of the “landlord”,
“lessor”, or “owner” in and to the Leases.

 

2.          Assignee hereby accepts such assignment and assumes from and after
the Effective Date the performance of all of the terms, covenants and conditions
of the Leases on Assignor’s part to be performed thereunder which arise from and
after the Effective Date, including the obligation to return to tenants, to the
extent required under the Leases, any security deposits received from Assignor.

 

3.          This Assignment shall be binding upon, and inure to the benefit of,
Assignor, Assignee and their respective successors and assigns.

 

Exhibit A–1

 

 

 

 

4.          This Assignment shall be governed by, interpreted under, and
construed and enforceable in accordance with, the laws of the State of Texas.

 

5.          No amendment or modification to any terms of this Assignment, waiver
of the obligations of Assignor or Assignee hereunder, or termination of this
Assignment, shall be valid unless in writing and signed by Assignor and
Assignee. In the event that the terms of this Assignment conflict with the terms
of the Agreement, the Agreement shall control.

 

6.          In the event either party hereto brings an action or proceeding
against the other party with respect to any matter pertaining to this
Assignment, the prevailing party shall be entitled to recover from the other
party all costs and expenses incurred by it in connection with the subject
action or proceeding, including reasonable attorneys’ fees and costs.

 

This Assignment may be executed in any number of counterparts, each of which
shall be deemed an original, and all of which, together, shall constitute one
and the same instrument. A facsimile or PDF transmission of an original
signature shall be binding hereunder.

 

[Remainder of page left blank;
Signatures follow on next page]

 

Exhibit A–2

 

 

 

 

IN WITNESS WHEREOF, and intending to be legally bound hereby, Assignor and
Assignee have executed this Assignment as of the day and year first above
written.

 

  ASSIGNOR:       BRE MF [______] LLC,   a Delaware limited liability company  
    By: _________________________   Name: _________________________   Title:
_________________________         ASSIGNEE:   [_________],   a [_________]      
        By: _________________________   Name: _________________________   Title:
_________________________

 

Exhibit A–3

 

 

 

 

Exhibit A

 

Rent Roll

 

(See Attached)

 

Exhibit A–4

 

 

 

 

EXHIBIT B

 

Form of Assignment of Contracts

 

Assignment and Assumption of Contracts

 

THIS ASSIGNMENT AND ASSUMPTION OF CONTRACTS (this “Assignment”) is entered into
as of this __ day of _______, 2017 (the “Effective Date”), by and between [BRE
MF Crown Ridge LLC, a Delaware limited liability company] [BRE MF Canyon Springs
LLC, a Delaware limited liability company] [BRE MF Cascades I LLC, a Delaware
limited liability company] [BRE MF Cascades II LLC, a Delaware limited liability
company] [BRE MF TPC LLC, a Delaware limited liability company] (“Assignor”) and
[_________], a [_________] (“Assignee”).

 

WITNESSETH

 

WHEREAS, Assignor, [BRE MF Crown Ridge LLC, a Delaware limited liability
company], [BRE MF Canyon Springs LLC, a Delaware limited liability company],
[BRE MF Cascades I LLC, a Delaware limited liability company], [BRE MF Cascades
II LLC, a Delaware limited liability company], [BRE MF TPC LLC, a Delaware
limited liability company], collectively as sellers, and Assignee, as buyer,
have entered into that certain Agreement of Purchase and Sale, dated as of
[__________], 2017 (as the same may be amended, modified and/or supplemented
from time to time, the “Agreement”); and

 

WHEREAS, under the Agreement, Assignor has agreed to assign to Assignee, and
Assignee has agreed to accept and assume, all of those certain agreements
described on Exhibit A (the “Contracts”).

 

NOW, THEREFORE, effective as of the Effective Date, for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Assignor and Assignee agree as follows:

 

1.          Assignor hereby assigns, sells, transfers, sets over and delivers
unto Assignee as of the Effective Date, all of the Contracts.

 

2.          Assignee hereby accepts such assignment and assumes from and after
the Effective Date the performance of all of the terms, covenants and conditions
of the Contracts on Assignor’s part to be performed thereunder which arise from
and after the Effective Date.

 

3.          This Assignment shall be binding upon, and inure to the benefit of,
Assignor and Assignee and their respective successors and assigns.

 

4.          This Assignment shall be governed by, interpreted under, and
construed and enforceable in accordance with, the laws of the State of Texas.

 

Exhibit B–1

 

 

 

 

5.          No amendment or modification to any terms of this Assignment, waiver
of the obligations of Assignor or Assignee hereunder, or termination of this
Assignment, shall be valid unless in writing and signed by Assignor and
Assignee. In the event that the terms of this Assignment conflict with the terms
of the Agreement, the Agreement shall control.

 

6.          In the event either party hereto brings an action or proceeding
against the other party with respect to any matter pertaining to this
Assignment, the prevailing party shall be entitled to recover from the other
party all costs and expenses incurred by it in connection with the subject
action or proceeding, including reasonable attorneys’ fees and costs.

 

This Assignment may be executed in any number of counterparts, each of which
shall be deemed an original, and all of which, together, shall constitute one
and the same instrument. A facsimile or PDF transmission of an original
signature shall be binding hereunder.

 

[Remainder of page left blank;
Signatures follow on next page]

 

Exhibit B–2

 

 

 

 

 

IN WITNESS WHEREOF, and intending to be legally bound hereby, Assignor and
Assignee have executed this Assignment as of the day and year first above
written.

 

  ASSIGNOR:       BRE MF [______] LLC,   a Delaware limited liability company  
      By: _________________________   Name: _________________________   Title:
_________________________         ASSIGNEE:   [_________],   a [_________]      
  By: _________________________   Name: _________________________   Title:
_________________________

 

Exhibit B–3

 

 

 

 

 

Exhibit A

 

Contracts

 

Exhibit B–4

 

 

 

 

EXHIBIT C

 

Form of Tenant Notices

 

_______ __, 2017

 

To Tenant of Unit [____]:

Re: [_________, _____], Texas (the “Property”)

 

Dear Tenant:

1.          As of the date of this letter, BRE MF [____] LLC, a Delaware limited
liability company (“Seller”), has transferred its ownership interest in the
Property to [_________] (“Purchaser”). Seller’s interest in your lease has been
assigned to Purchaser and Purchaser has assumed the obligations as landlord
under your lease which accrue from and after the date hereof, including the
obligation to return your security deposit (if any) in accordance with the terms
of your lease.

 

2.          Your refundable security deposit, if any, has been transferred to
Purchaser, and the amount thereof is currently $__________.

 

3.          From this date on, please remit all rent payments and future
correspondence to Purchaser at the address listed on Schedule A.

 

4.          Purchaser’s management group will contact all tenants with further
information.

 

Exhibit C–1

 

 

 

 

  SELLER:   BRE MF [_____] LLC,   a Delaware limited liability company        
By: _________________________   Name: _________________________   Title:
_________________________         BUYER:   [_________],   a [_________]        
By: _________________________   Name: _________________________   Title:
_________________________

 

Exhibit C–2

 

 

 

 

SCHEDULE A

For all notices and written correspondence:

 

[Assignee/Buyer]

[Address]

[Attention: ___________________]

 

with a copy to:

 

[Assignee/Buyer]

[Address]

[Attention: ___________________]

 

For all rent and other payments by wire:

 

[to be provided separately]

 

Exhibit C–3

 

 

 

 

EXHIBIT D

 

Form of Assignment of Licenses, Permits, Warranties and General Intangibles

 

Assignment and Assumption of Licenses, Permits and Intangibles

 

THIS ASSIGNMENT AND ASSUMPTION OF LICENSES, PERMITS AND INTANGIBLES (this
“Assignment”) is entered into as of this __ day of ______, 2017 (the “Effective
Date”), by and between [BRE MF Crown Ridge LLC, a Delaware limited liability
company] [BRE MF Canyon Springs LLC, a Delaware limited liability company] [BRE
MF Cascades I LLC, a Delaware limited liability company] [BRE MF Cascades II
LLC, a Delaware limited liability company] [BRE MF TPC LLC, a Delaware limited
liability company] (“Assignor”), and [_________], a [_________] (“Assignee”).

 

WITNESSETH

 

WHEREAS, Assignor, [BRE MF Crown Ridge LLC, a Delaware limited liability
company], [BRE MF Canyon Springs LLC, a Delaware limited liability company],
[BRE MF Cascades I LLC, a Delaware limited liability company], [BRE MF Cascades
II LLC, a Delaware limited liability company], [BRE MF TPC LLC, a Delaware
limited liability company], collectively as sellers, and Assignee, as buyer,
have entered into that certain Agreement of Purchase and Sale, dated as of
[_____], 2017 (as the same may be amended, modified and/or supplemented from
time to time, the “Agreement”); and

 

WHEREAS, under the Agreement, Assignor has agreed to assign to Assignee, and
Assignee has agreed to accept and assume, any and all of Assignor’s right, title
and interest in and to any and all licenses, certificates of occupancy,
warranties, guaranties, permits, approvals, authorizations, plans and
specifications, and intangible property, including, without limitation, the
Domain (the “Assigned Property”), to the extent such Assigned Property is
assignable, pertaining to the construction, repairs, maintenance, ownership,
operation and improvements located on the real property described on Exhibit A.

 

NOW, THEREFORE, effective as of the Effective Date, for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Assignor and Assignee agree as follows:

 

1.Assignor hereby assigns, sells, transfers, sets over and delivers unto
Assignee as of the Effective Date, all of its rights, title and interest in and
to the Assigned Property.

 

2.Assignee hereby accepts such assignment and assumes from and after the
Effective Date the performance of all of the terms, covenants and conditions of
the Assigned Property on Assignor’s part to be performed thereunder which arise
from and after the Effective Date.

 

Exhibit D–1

 

 

 

 

3.Assignor agrees to undertake such commercially reasonable actions as may be
reasonably requested by Assignee as necessary to complete the transfer of the
ownership of the “Domain” (as defined below) to Assignee or Assignee’s
registrar, without cost to Assignor, whether the registrant for the Domain is
listed as Assignor, a related or affiliated company of Assignor, Assignor’s
property management company, or a web hosting service or similar company
utilized by Assignor, to Assignee by or before the 30th day after the date
hereof. For purposes hereof, “Domain” means all of Assignor’s right, title and
interest, if any, in the trademarks, trade names, other symbols, telephone
numbers and other general intangibles that relate exclusively to the real
property, the improvements or the personal property covered by the Agreement,
including, without limitation, any URLs (but excluding any proprietary website
content and Excluded Assets (as defined in the Agreement)), social media
accounts, user names and password account information used solely in connection
with said real property, improvements or personal property.

 

4.This Assignment shall be binding upon, and inure to the benefit of, Assignor
and Assignee and their respective successors and assigns.

 

5.This Assignment shall be governed by, interpreted under, and construed and
enforceable in accordance with, the laws of the State of Texas.

 

6.No amendment or modification to any terms of this Assignment, waiver of the
obligations of Assignor or Assignee hereunder, or termination of this
Assignment, shall be valid unless in writing and signed by Assignor and
Assignee. In the event that the terms of this Assignment conflict with the terms
of the Agreement, the Agreement shall control.

 

This Assignment may be executed in any number of counterparts, each of which
shall be deemed an original, and all of which, together, shall constitute one
and the same instrument. A facsimile or PDF transmission of an original
signature shall be binding hereunder.

 

[Remainder of page left blank
Signatures follow on next page]

 

Exhibit D–2

 

 

 

 

IN WITNESS WHEREOF, and intending to be legally bound hereby, Assignor and
Assignee have executed this Assignment as of the day and year first above
written.         

 

  ASSIGNOR:       BRE MF [______] LLC,   a Delaware limited liability company  
      By: _________________________   Name: _________________________   Title:
_________________________         ASSIGNEE:   [_________],   a [_________]      
By: _________________________   Name: _________________________   Title:
_________________________

 

Exhibit D–3

 

 

 

 

Exhibit A
Legal Description of Property

 

Exhibit D–4

 

 

 

 

EXHIBIT E

 

Form of Deed

 

NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OR ALL OF THE FOLLOWING INFORMATION FROM ANY INSTRUMENT THAT
TRANSFERS AN INTEREST IN REAL PROPERTY BEFORE IT IS FILED FOR RECORD IN THE
PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER’S LICENSE NUMBER.

 

SPECIAL WARRANTY DEED



       

STATE OF TEXAS §      §   COUNTY OF [_____] §  



 

BRE MF [_____] LLC, a Delaware limited liability company (“Grantor”), for and in
consideration of the sum of Ten and No/100 Dollars ($10.00) and other valuable
consideration, the receipt and sufficiency of which consideration are hereby
acknowledged, by these presents does hereby Grant, Bargain, Sell, and Convey,
unto [_________], a [_________] (“Grantee”), having an address at
[________________________], for itself and its successors and assigns (i) all
that real property situated in the County of Bexar, State of Texas, and more
particularly described on Exhibit A attached hereto and made a part hereof for
all purposes, and (ii) together with all improvements now or hereafter situated
thereon, and Grantor’s interest as lessor or landlord in all space leases or
occupancy agreements covering all or any portion of such real property and the
improvements situated thereon (collectively, the “Property”), TOGETHER with all
and singular tenements, hereditaments, easements and appurtenances thereunto
belonging or in any way appertaining thereto and all of Grantor’s rights, title
and interest, if any, in and to all development rights, minerals, oil, gas and
other hydrocarbons, and any land lying in the bed of any street, road, avenue or
alley, open or closed, in front of or adjoining the Property.

 

This Deed is made and accepted expressly subject to the matters set forth in
Exhibit B attached hereto and made a part hereof for all purposes.

 

TO HAVE AND TO HOLD the Property, together with all and singular the rights and
appurtenances belonging in any way to the Property, unto the said Grantee, its
successors and assigns forever, and Grantor binds itself and its successors and
assigns to warrant and forever defend all and singular the Property to Grantee,
its successors and assigns against every person lawfully claiming or to claim
all or any part of the Property, by, through or under Grantor, but not
otherwise.

 

[Signature Pages Follow]

 

Exhibit E–1

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Special Warranty Deed to be
effective as of this __ day of _______, 2017.

 

  GRANTOR:   BRE MF [____] LLC,   a Delaware limited liability company       By:
_________________________   Name: _________________________   Title:
_________________________

 

[Notary acknowledgement for applicable state to be inserted before execution.]

 

Exhibit E–2

 

 

 

 

EXHIBIT A
Legal Description

 

Exhibit E–3

 

 

 

 

EXHIBIT B
To Special Warranty Deed

 

1.          General and special taxes and assessments for the year 2017, and
subsequent years, not yet due and payable.

 

2.          Local, state and federal laws, ordinances or governmental
regulations, including but not limited to, building, zoning and land use laws,
ordinances and regulations, now or hereafter in effect relating to the subject
property.

 

3.          [Permitted Exceptions list to be inserted prior to Closing.]

 

Exhibit E–4

 

 

 

 

EXHIBIT F

 

Form of Bill of Sale

 

Bill of Sale

 

BRE MF [_________] LLC, Delaware limited liability company (“[______] Seller”),
[BRE MF Canyon Ridge LLC, a Delaware limited liability company], [BRE MF Canyon
Springs LLC], a Delaware limited liability company, [BRE MF Cascades I LLC, a
Delaware limited liability company], [BRE MF Cascades II LLC, a Delaware limited
liability company], and [BRE MF TPC LLC, a Delaware limited liability company],
collectively as sellers, and [_________], a [_________] as buyer (“Buyer”), have
entered into that certain Agreement of Purchase and Sale, dated as of
[_________], 2017 (as the same may be amended, modified and/or supplemented from
time to time, the “Agreement”). Defined terms used herein but not otherwise
defined shall have the meanings assigned to such terms in the Agreement.

 

Pursuant to the Agreement, [_________] Seller has agreed to sell to Buyer all
furniture, furnishings, appliances, signs, carts, tools, supplies, fixtures,
equipment and other personal property which are placed in or attached to the
[_________] Asset and are owned by [_________] Seller and used solely in
connection with the operation of the [_________] Real Property (the “Transferred
Assets”), but not including (i) items owned or leased by tenants or the
[_________] Existing Property Manager, (ii) items leased by [_________] Seller
or (iii) any other Excluded Assets.

 

[_________] Seller, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, does hereby sell, grant, assign,
convey, transfer and set over unto Buyer, its successors and assigns, all of
[_________] Seller’s right, title and interest in and to the Transferred Assets.

 

TO HAVE AND TO HOLD the same unto Buyer, its successors and assigns forever from
and after the date hereof.

 

This Bill of Sale is made without warranty or representation, express or
implied, by or recourse against [_________] Seller of any kind or nature
whatsoever except as set forth in the Agreement.

 

In the event either [_________] Seller or Buyer brings an action or proceeding
against the other party with respect to any matter pertaining to this
Assignment, the prevailing party shall be entitled to recover from the other
party all costs and expenses incurred by it in connection with the subject
action or proceeding, including reasonable attorneys’ fees and costs.

 

[Remainder of page left blank
Signatures follow on next page]

 

Exhibit F–1

 

 

 

 

This Bill of Sale has been duly executed by Seller as of the ___ day of _______
2017.

 

  [_________] SELLER:   BRE MF [_________] LLC,   a Delaware limited liability
company       By: _________________________   Name: _________________________  
Title: _________________________

 

Exhibit F–2

 

 

 

 

EXHIBIT G

 

Form of Title Certificate

 

Title Certificate & Indemnity
dated as of ______, 2017

 

[___________ Apartments]
[Address]

 

Certifications:

 

This Certificate is given with reference to that title commitment dated as of
_______, 201__, under Order No. [NCS-____-CHI2] (such report or commitment being
referred to herein as the “Commitment”), and issued by First American Title
Insurance Company (“Title Insurer”). The undersigned (“Owner”) certifies the
following to Title Insurer as to the above-referenced premises (the “Premises”)
but only as to the period between [_______] and the date hereof (subject to any
exceptions expressly noted below):

 

Mechanics Liens:

 

A.           All labor, services or materials rendered or furnished to date in
connection with the Premises or with the construction or repair of any building
or improvements on the Premises contracted for or requested by Owner have been
completed and paid for in full, with the possible exception of routine repairs
and/or maintenance which have been or will be duly paid in the ordinary course
of business; and

 

B.           To the actual knowledge of Owner, all other labor, services or
materials that were contracted for or requested by Owner and that have been
rendered or furnished in connection with the Premises or with the construction
or repair of any building or improvements on the Premises have been completed
and paid for in full.

 

Tenants/Parties in Possession:

 

Except as shown in the Commitment (with respect to tenancies of record),
including matters disclosed in the underlying exceptions of record referenced
therein, there are no tenants or other parties who are in possession or have the
right to be in possession of said Premises, other than those tenants identified
on the rent roll annexed hereto (and any subtenants thereunder), which tenants
have rights as tenants only and do not have an option to purchase all or part of
the Premises or right of first refusal affecting all or part of the Premises.

 

Options To Purchase or Rights of First Refusal:

 

But for the instant transaction, Owner has not entered into any unrecorded sale
contracts, deeds, mortgages, or purchase options or rights of first refusal
affecting the Premises or improvements thereon, which are presently in effect
and will survive the transfer of the Premises in connection with the instant
transaction, except as set forth in the Commitment.

 

Covenants & Restrictions:

 

To the actual knowledge of Owner, (a) Owner has received no written notice of
past or present violations of any effective covenants, conditions or
restrictions set forth in the Commitment (the “CC&Rs”) which remain uncured, and
(b) any charge or assessment provided for in any of the CC&Rs has been or will
be duly paid.

 

Bankruptcy:

 

No proceedings in bankruptcy or receivership have been instituted by or against
Owner (or its constituent entities) which are now pending, nor has Owner (or its
constituent entities) made any assignment for the benefit of creditors which is
in effect as to said Premises.

 

Exceptions to any of the foregoing: [At the Closing, Seller will list any
exceptions, including any construction cost credit given to Buyer at Closing for
which Buyer is responsible under the PSA].

 

Exhibit G–1

 

 

 

 

Gap Indemnification:

 

Between the date hereof and the date of recording of the insured conveyance but
in no event later than five (5) business days from the date hereof (hereinafter,
the “Gap Period”), Owner has not taken or allowed and will not voluntarily take
or allow any action to encumber the Premises in the Gap Period.

 

Further Assurances:

 

Owner hereby undertakes and agrees to fully cooperate with Title Insurer in
correcting any errors in the execution and acknowledgment of the insured
conveyance.

 

Counterparts:

 

This document may be executed in counterparts.

 

Inducement and Indemnification:

 

Owner provides this document to induce Title Insurer to insure title to said
Premises well knowing that it will do so only in complete reliance upon the
matters asserted hereinabove and further, will indemnify and hold Title Insurer
harmless against any loss or damage sustained as a result of any inaccuracy in
the matters asserted hereinabove.

 

Knowledge/Survival:

 

Any statement “to the actual knowledge of Owner” (or similar phrase) shall mean
that the “Designated Representative” (as hereinafter defined) of Owner has no
knowledge that such statement is untrue (and, for this purpose, Owner’s
knowledge shall mean the present actual knowledge [excluding constructive or
imputed knowledge] of the Designated Representative, but such Designated
Representative shall not have any liability in connection herewith.
Notwithstanding anything to the contrary herein, (1) any cause of action for a
breach of this document shall survive until six (6) months after the date
hereof, at which time the provisions hereof (and any cause of action resulting
from any breach not then in litigation in the jurisdiction where the Premises
are situated) shall terminate; and (2) to the extent Title Insurer shall have
knowledge as of the date hereof that any of the statements contained herein is
false or inaccurate, then Owner shall have no liability with respect to the
same. The “Designated Representative” for Owner is Ralph Pickett. The Designated
Representative of Owner is an individual affiliated with, or employed by, Owner
or its affiliates who has been directly involved in the asset management or
property management of the Premises and is in a position to confirm the truth
and accuracy of Owner’s knowledge certifications hereunder concerning the
Premises.

 

See annexed Title Certificate & Indemnity signature pages

 

Exhibit G–2

 

 

 

 

Signature Page to Title Certificate & Indemnity

 

  OWNER:   [Seller Name],   [Seller vesting]         By:
_________________________   Name: _________________________   Title:
_________________________

 

Exhibit G–3

 

 

 

 

RENT ROLL

 

See Annexed.

 

Exhibit G–4

 

 

 

 

EXHIBIT H

 

Form of Seller Closing Certificate

 

SELLER CLOSING CERTIFICATE

 

THIS SELLER CLOSING CERTIFICATE (this “Closing Certificate”) is made as of the
____ day of [_______________], 2017, by BRE MF Crown Ridge LLC, a Delaware
limited liability company, BRE MF Canyon Springs LLC, a Delaware limited
liability company, BRE MF Cascades I LLC, a Delaware limited liability company,
BRE MF Cascades II LLC, a Delaware limited liability company, and BRE MF TPC
LLC, a Delaware limited liability company (collectively, “Sellers”), to
[_________________], a _________________ (“Buyer”).

 

RECITALS:

 

A.           Pursuant to that certain Agreement of Purchase and Sale dated as of
[_______________], 2017, between Sellers and Buyer or its respective
predecessor-in-interest (together with all amendments and addenda thereto, the
“Agreement”), Sellers have agreed to sell to Buyer that certain property
commonly known as: (i) The Estates at Crown Ridge located at 18385 Babcock Road
in San Antonio, Texas; (ii) The Mansions at Canyon Springs located at 24345
Wilderness Oak, San Antonio, Texas; (iii) The Mansions at Cascades I located at
4055 Hogan Drive, Tyler, Texas; (iv) The Mansions at Cascades II located at 4085
Hogan Drive, Tyler, Texas; and (v) The Towers at TPC located at 5505 TPC
Parkway, San Antonio, Texas.

 

B.           The Agreement requires the delivery of this Closing Certificate.

 

NOW THEREFORE, pursuant to the Agreement, each Seller does hereby represent and
warrant to Buyer that:

 

1.          Except as specifically set forth below, each and all of the
representations and warranties of such Seller contained in Sections 3.1 and 14.2
of the Agreement are correct, in all material respects, as of the date hereof as
if made on and as of the date hereof.

 

Exceptions: See Exhibit A attached and made a part hereof.

 

2.          This Certificate is subject to the terms and conditions of the
Agreement (including all limitations set forth in Sections 7.5, 11.3, 11.4 and
14.1).

 

[Remainder of page left blank;
Signatures follow on next page]

 

Exhibit H–1

 

 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Closing Certificate as of
the day and year first above written.

 

  SELLERS:       BRE MF Crown Ridge LLC,   a Delaware limited liability company
        By: _________________________   Name: _________________________   Title:
_________________________         BRE MF Canyon Springs LLC,   a Delaware
limited liability company         By: _________________________   Name:
_________________________   Title: _________________________         BRE MF
Cascades I LLC,   a Delaware limited liability company         By:
_________________________   Name: _________________________   Title:
_________________________         BRE MF Cascades II LLC,   a Delaware limited
liability company         By: _________________________   Name:
_________________________   Title: _________________________         BRE MF TPC
LLC,   a Delaware limited liability company         By:
_________________________   Name: _________________________   Title:
_________________________

 

Exhibit H–2

 

 

 

 

EXHIBIT A

 

EXCEPTIONS TO SELLER’S REPRESENTATIONS AND WARRANTIES

 

[Add exceptions at Closing, including substitution of updated Exhibits and
Schedules, as needed.]

 

Exhibit H–3

 

 

 

 

EXHIBIT I

 

Change in Responsibility Form

 

[See attached.]

 

Exhibit I–1

 

 

 

 

Change in Responsibility for Maintenance
on Permanent Best Management Practices and Measures

 

The applicant is no longer responsible for maintaining the permanent best
management practice (BMP) and other measures. The project information and the
new entity responsible for maintenance is listed below.

 

Customer:           Regulated Entity Name:           Site Address:          
City, Texas, Zip: County:           Approval Letter Date:           BMPs for the
project:           New Responsible Party:           Name of contact: Mailing
Address:    

 



City, State:       Zip:           Telephone:       FAX:          



 



Signature of New Responsible Party       Date  

 



I acknowledge and understand that I am assuming full responsibility for
maintaining all permanent best management practices and measures approved by the
TCEQ for the site, until another entity assumes such obligations in writing or
ownership is transferred.

 

If you have questions on how to fill out this form or about the Edwards Aquifer
protection program, please contact us at 210/490-3096 for projects located in
the San Antonio Region or 512/339-2929 for projects located in the Austin
Region.

 

Individuals are entitled to request and review their personal information that
the agency gathers on its forms. They may also have any errors in their
information corrected. To review such information, contact us at 512/239-3282.

 

TCEQ-10263 (10/01/04)

 

Exhibit I–2

 

 

 

 

EXHIBIT J
Form of Water District Disclosure

 

NOTICE REGARDING TEXAS WATER CODE

 

THE UNDERSIGNED PARTIES CONCERNING THE PROPERTY LOCATED IN [____] COUNTY, TEXAS

 

The real property, described below, which you are about to purchase is located
in the [_________________] utility/water district. The district has taxing
authority separate from any other taxing authority, and may, subject to voter
approval, issue an unlimited amount of bonds and levy an unlimited rate of tax
in payment of such bonds. As of this date, the rate of taxes levied by the
district on real property located in the district is $[_______] on each
$[________] of assessed valuation. If the district has not yet levied taxes, the
most recent projected rate of debt service tax, as of this date, is n/a on each
$[________] of assessed valuation. The total amount of bonds which has been
approved by the voters and which have been or may, at this date, be issued is
$[________], and the aggregate initial principal amounts of all bonds issued for
one or more of the specified facilities of the district and payable in whole or
in part from property taxes is $[________].

 

The district has the authority to adopt and impose a standby fee on property in
the district that has water, sewer, sanitary, or drainage facilities and
services available but not connected and which does not have a house, building,
or other improvement located thereon and does not substantially utilize the
utility capacity available to the property. The district may exercise the
authority without holding an election on the matter. As of this date, the amount
of the standby fee is [____________]. An unpaid standby fee is a personal
obligation of the person that owned the property at the time of imposition and
is secured by a lien on the property. Any person may request a certificate from
the district stating the amount, if any, of unpaid standby fees on a tract of
property in the district.

 

The purpose of this district is to provide water, sewer, drainage, or flood
control facilities and services within the district through the issuance of
bonds payable in whole or in part from property taxes. The cost of these utility
facilities is not included in the purchase price of your property, and these
utility facilities are owned or to be owned by the district. The legal
description of the property which you are acquiring is as follows:

 

SEE ATTACHED DESCRIPTION ON EXHIBIT A.

 

Exhibit J–1

 

 

 

 

  BUYER:   CWS APARTMENT HOMES LLC,   a Delaware limited liability company      
  By: _________________________   Name: _________________________   Title:
_________________________         SELLER:   BRE MF [_____] LLC,   a Delaware
limited liability company         By: _________________________   Name:
_________________________   Title: _________________________

 

Exhibit J–2

 

 

 

 

BUYER IS ADVISED THAT THE INFORMATION SHOWN ON THIS FORM IS SUBJECT TO CHANGE BY
THE DISTRICT AT ANY TIME. THE DISTRICT ROUTINELY ESTABLISHES TAX RATES DURING
THE MONTHS OF SEPTEMBER THROUGH DECEMBER OF EACH YEAR, EFFECTIVE FOR THE YEAR IN
WHICH THE TAX RATES ARE APPROVED BY THE DISTRICT. BUYER IS ADVISED TO CONTACT
THE DISTRICT TO DETERMINE THE STATUS OF ANY CURRENT OR PROPOSED CHANGES TO THE
INFORMATION SHOWN ON THIS FORM.

 

Exhibit J–3

 

 

 

 

Exhibit A

Legal Description

 

Exhibit J–4

 

 

 

 

EXHIBIT K

 

Form of Assignment and Amendment Agreement

 

ASSIGNMENT AND AMENDMENT AGREEMENT

 

This Assignment and Amendment Agreement (this "Assignment") is made as of
____________, 20__, by ____________ LLC, a Delaware limited liability company
(“Seller”), and ____________, a _____________ (“Buyer”).

 

BACKGROUND

 

A.On ____________, 20__, Seller and AT&T Video Services, Inc. (“AT&T VS”)
entered into a Contract for Marketing of Services (the “Contract”). The Contract
relates to____________ (the Property”) located at __________________________.
Unless otherwise defined in this Assignment, all capitalized terms used herein
have the meaning given to them in the Contract.

 

B.Seller entered into a purchase agreement with Buyer, under which Seller will
transfer ownership of the Property to Buyer (the “Transaction”). Buyer's
ownership of the Property (will be/was) effective as of 11:59 p.m. on the
closing date (“Date of Sale”) of the purchase, which (is presently scheduled
for/occurred on) ____________, 20__. Seller shall remain responsible for all
obligations and liabilities under the Contract arising from any breach of or
default under the Contract occurring prior to the Date of Sale.

 

AGREEMENT

 

1.Effective as of the Assignment Effective Date (defined below), Seller hereby
assigns to Buyer, and Buyer hereby accepts assignment of, the Contract including
all of the rights and obligations thereunder. Effective as of the Assignment
Effective Date (defined below), Buyer hereby assumes, without condition,
reservation or exception, and agrees to perform all of the obligations of
Developer under the Contract. The “Assignment Effective Date” is the latter of
the following to occur: (a) the Date of Sale or (b) the Delivery Date (defined
as the date that AT&T VS receives a fully executed version of this Assignment).
If the Delivery Date occurs prior to the Date of the Sale, Buyer is responsible
for notifying AT&T VS of the actual Date of Sale.

 

2.This Assignment may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Transmission by facsimile of an executed counterpart of
this Assignment will be deemed to constitute due and sufficient delivery of the
counterpart.

 

3.Seller and Buyer understand that all of the following information (the “Buyer
Information”) must be completed in order to trigger the payment of commissions
to Buyer:

 

3.1           Buyer Contact Information:

 

Exhibit K–1

 

 

 

 

Legal Name:     Address:     Attention:     Telephone:     Facsimile:    
E-mail:    

 

3.2Address for Commission Checks to Buyer:

 

Address:     Attention:    

 

3.3Tax Information for Buyer:

 

Tax ID Number:    

 

3.4The attached IRS Form W-9 must be completed and executed.

 

3.5if Buyer requests that payments due hereunder be paid to a “Payee” other than
Buyer, then Buyer must provide a signed letter of authorization to AT&T VS
authorizing such payment to Payee, and must provide all information in
Sections 3.1-3.4 above related to Payee.

 

IF THIS ASSIGNMENT IS EXECUTED BUT THE BUYER INFORMATION REQUIRED ABOVE IS
INCOMPLETE, THIS ASSIGNMENT AND THE CONTRACT ARE VALID AND ENFORCEABLE BY AND
BETWEEN BUYER AND AT&T VS AS OF THE ASSIGNMENT EFFECTIVE DATE, BUT AT&T VS IS
NOT REQUIRED TO PAY COMMISSIONS TO BUYER FOR ANY PERIOD OF TIME BETWEEN THE
ASSIGNMENT EFFECTIVE DATE AND 30 DAYS AFTER THE END OF THE MONTH IN WHICH AT&T
VS RECEIVES ALL SUCH BUYER INFORMATION. IN ALL OTHER CASES, the initial payment
of commissions to Buyer shall occur by the last day of the second month
following the month in which the Assignment Effective Date occurs.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows.]

 

Exhibit K–2

 

 

 



 

In witness whereof, the parties hereto, intending to be legally bound, have
executed this Assignment as of the date first written above.

 

SELLER:       _____________________________ LLC,   a Delaware limited liability
company           Signature       Typed Name       Title Date       BUYER:      

_____________________________,

 

  a ________________           Signature       Typed Name       Title Date  

 

Exhibit K–3

 

 

 

 



 

[pg01img1_ex10-8.jpg]

 

Orion at the Cascades Tyler, TX Orion at the Cascades DD 2/6/2017 Date of
Inspection: 2/17/2017 Date of Report: 3/14/2017 1:16 PM Report Data Last
Updated: 2/17/2017 12:41 PM Interior Phase Location Unit FloorPlan UnitType
UnitStatus Number of Painted Sprinklers 1 Building 01 101 B1 - I 2BR/1BA
Completed General: 1 Building 01 102 B2R - I 2BR/1BA Completed General: 0 1
Building 01 103 A2R - I 1BR/1BA Completed General: 6 1 Building 01 104 A2 - I
1BR/1BA Completed General: 3 1 Building 01 105 B3 - I 2BR/2BA Completed General:
4 1 Building 01 106 B4 - I 2BR/2BA Completed General: 2 1 Building 01 107 D1R -
I 4BR/3BA Completed General: 3 1 Building 02 201 D1 - I 4BR/3BA No Entry 1
Building 02 202 B4R - I 2BR/2BA Completed General: 3 1 Building 02 203 B3 - I
2BR/2BA Completed General: 0 1 Building 02 204 A2 - I 1BR/1BA Completed General:
5 1 Building 02 205 A2 - I 1BR/1BA Completed General: 2 1 Building 02 206 B2R -
I 2BR/1BA Completed General: 1 1 Building 02 207 B1 - I 2BR/1BA Completed
General: 4 1 Building 03 301 C1R - I 3BR/2BA Completed General: 3 1 Building 03
302 C2R - I 3BR/2BA Completed General: 3 1 Building 03 303 A3 - I 1BR/1BA
Completed General: 3 1 Building 03 304 A3 - I 1BR/1BA Completed General: 1 1
Building 03 305 B3R - I 2BR/2BA Completed General: 2 1 Building 03 306 B4R - I
2BR/2BA Completed General: 10 1 Building 03 307 D1 - I 4BR/3BA Completed
General: 3 1 Building 04 401 D1R - I 4BR/3BA Completed General: 17 1 Building 04
402 B4 - I 2BR/2BA Completed General: 18 1 Building 04 403 B3R - I 2BR/2BA
Completed General: 12 1 Building 04 404 A3 - I 1BR/1BA Completed General: 12 1
Building 04 405 A3 - I 1BR/1BA Completed General: 10 

 

 

 

 

[pg02img1_ex10-8.jpg]

 

1 Building 04 406 C2 - I 3BR/2BA Completed General: 18 1 Building 04 407 C1 - I
3BR/2BA Completed General: 14 1 Building 05 501 C1 - I 3BR/2BA Completed
General: 7 1 Building 05 502 C2 - I 3BR/2BA Completed General: 19 1 Building 05
503 A3R - I 1BR/1BA Completed General: 8 1 Building 05 504 A3 - I 1BR/1BA
Completed General: 9 1 Building 05 505 B3 - I 2BR/2BA No Entry 1 Building 05 506
B4 - I 2BR/2BA Completed General: 5 1 Building 05 507 D1 - I 4BR/3BA Completed
General: 10 1 Building 06 601 D1 - I 4BR/3BA Completed General: 14 1 Building 06
602 B4R - I 2BR/2BA Completed General: 7 1 Building 06 603 B3 - I 2BR/2BA
Completed General: 2 1 Building 06 604 A3 - I 1BR/1BA Completed General: 7 1
Building 06 605 A3R - I 1BR/1BA No Entry 1 Building 06 606 C2 - I 3BR/2BA
Completed General: 4 1 Building 06 607 C1 - I 3BR/2BA Completed General: 8 1
Building 07 701 C1R - I 3BR/2BA Completed General: 8 1 Building 07 702 C2 - I
3BR/2BA Completed General: 8 1 Building 07 703 A3R - I 1BR/1BA Completed
General: 5 1 Building 07 704 A3 - I 1BR/1BA Completed General: 4 1 Building 07
705 B3 - I 2BR/2BA Completed General: 8 1 Building 07 706 B4 - I 2BR/2BA
Completed General: 7 1 Building 07 707 D1 - I 4BR/3BA Completed General: 7 1
Building 08 801 A1 - I 1BR/1BA Completed General: 2 1 Building 08 802 A1 - I
1BR/1BA Completed General: 2 1 Building 08 803 AR - I 1BR/1BA Completed General:
4 1 Building 08 804 AR - I 1BR/1BA Completed General: 3 1 Building 08 805 A1 - I
1BR/1BA Completed General: 4 1 Building 08 806 A1R - I 1BR/1BA Completed
General: 4 1 Building 08 807 A1 - I 1BR/1BA Completed General: 3 1 Building 08
808 A1 - I 1BR/1BA Completed General: 3 1 Building 08 809 A - I 1BR/1BA
Completed General: 5 1 Building 08 810 A - I 1BR/1BA Completed General: 4 1
Building 08 811 A1 - I 1BR/1BA Completed General: 2 1 Building 08 812 A1 - I
1BR/1BA No Entry 1 Building 09 901 D1 - I 4BR/3BA Completed General: 5 1
Building 09 902 B4 - I 2BR/2BA Completed General: 4 1 Building 09 903 B3 - I
2BR/2BA Completed General: 3 1 Building 09 904 A2 - I 1BR/1BA Completed General:
5 1 Building 09 905 A2 - I 1BR/1BA Completed General: 5 

 

 

 

 

[pg03img1_ex10-8.jpg]

 

 1 Building 09 906 B2R - I 2BR/1BA Completed General: 1 Building 09 907 B1 - I
2BR/1BA Completed General: 3 1 Building 10 1001 D1 - I 4BR/3BA Completed
General: 15 1 Building 10 1002 B4 - I 2BR/2BA Completed General: 5 1 Building 10
1003 B3 - I 2BR/2BA Completed General: 4 1 Building 10 1004 A2 - I 1BR/1BA No
Entry 1 Building 10 1005 A2 - I 1BR/1BA Completed General: 2 1 Building 10 1006
B2 - I 2BR/1BA Completed General: 8 1 Building 10 1007 B1 - I 2BR/1BA Completed
General: 5 1 Building 11 1101 A1 - I 1BR/1BA Completed General: 4 1 Building 11
1102 A1 - I 1BR/1BA Completed General: 6 1 Building 11 1103 A - I 1BR/1BA
Completed General: 4 1 Building 11 1104 AR - I 1BR/1BA Completed General: 1 1
Building 11 1105 A1 - I 1BR/1BA Completed General: 7 1 Building 11 1106 A1R - I
1BR/1BA Completed General: 4 1 Building 11 1107 A1 - I 1BR/1BA Completed
General: 3 1 Building 11 1108 A1 - I 1BR/1BA Completed General: 4 1 Building 11
1109 A - I 1BR/1BA Completed General: 4 1 Building 11 1110 AR - I 1BR/1BA
Completed General: 0 1 Building 11 1111 A1 - I 1BR/1BA Completed General: 6 1
Building 11 1112 A1 - I 1BR/1BA Completed General: 3 1 Building 12 1201 D1R - I
4BR/3BA Completed General: 14 1 Building 12 1202 B4 - I 2BR/2BA Completed
General: 17 1 Building 12 1203 B3R - I 2BR/2BA Completed General: 10 1 Building
12 1204 A3 - I 1BR/1BA Completed General: 13 1 Building 12 1205 A3 - I 1BR/1BA
Completed General: 13 1 Building 12 1206 C2 - I 3BR/2BA Completed General: 14 1
Building 12 1207 C1R - I 3BR/2BA Completed General: 14 1 Building 13 1301 B1 - I
2BR/1BA Completed General: 7 1 Building 13 1302 B2R - I 2BR/1BA Completed
General: 7 1 Building 13 1303 A2 - I 1BR/1BA Completed General: 6 1 Building 13
1304 A2R - I 1BR/1BA Completed General: 5 1 Building 13 1305 B3 - I 2BR/2BA
Completed General: 1 Building 13 1306 B4R - I 2BR/2BA Completed General: 8 1
Building 13 1307 D1 - I 4BR/3BA Completed General: 11 1 Building 14 1401 A1 - I
1BR/1BA Completed General: 10 1 Building 14 1402 A1R - I 1BR/1BA Completed
General: 7 1 Building 14 1403 AR - I 1BR/1BA Completed General: 5 1 Building 14
1404 AR - I 1BR/1BA Completed General: 5 1 Building 14 1405 A1 - I 1BR/1BA
Completed General: 5 

 

 

 

 

[pg04img1_ex10-8.jpg]

 

 1 Building 14 1406 A1 - I 1BR/1BA Completed General: 10 1 Building 14 1407 A1 -
I 1BR/1BA Completed General: 8 1 Building 14 1408 A1 - I 1BR/1BA Completed
General: 8 1 Building 14 1409 AR - I 1BR/1BA Completed General: 4 1 Building 14
1410 AR - I 1BR/1BA Completed General: 3 1 Building 14 1411 A1 - I 1BR/1BA
Completed General: 6 1 Building 14 1412 A1 - I 1BR/1BA Completed General: 8 1
Building 15 1501 A1R - I 1BR/1BA Completed General: 3 1 Building 15 1502 A1 - I
1BR/1BA Completed General: 4 1 Building 15 1503 AR - I 1BR/1BA Completed
General: 1 1 Building 15 1504 AR - I 1BR/1BA Completed General: 1 1 Building 15
1505 A1 - I 1BR/1BA Completed General: 1 1 Building 15 1506 A1 - I 1BR/1BA
Completed General: 1 1 Building 15 1507 A1R - I 1BR/1BA Completed General: 4 1
Building 15 1508 A1R - I 1BR/1BA Completed General: 5 1 Building 15 1509 A - I
1BR/1BA Completed General: 4 1 Building 15 1510 A - I 1BR/1BA Completed General:
5 1 Building 15 1511 A1 - I 1BR/1BA Completed General: 5 1 Building 15 1512 A1 -
I 1BR/1BA Completed General: 6 1 Building 16 1601 D1 - I 4BR/3BA Completed
General: 11 1 Building 16 1602 B4 - I 2BR/2BA Completed General: 7 1 Building 16
1603 B3R - I 2BR/2BA Completed General: 7 1 Building 16 1604 A2 - I 1BR/1BA
Completed General: 5 1 Building 16 1605 A2 - I 1BR/1BA Completed General: 5 1
Building 16 1606 B2 - I 2BR/1BA Completed General: 9 1 Building 16 1607 B1 - I
2BR/1BA Completed General: 7 1 Building 17 1701 C1P2 - I 3BR/2BA Completed
General: 10 1 Building 17 1702 C2P - I 3BR/2BA Completed General: 4 1 Building
17 1703 A3 - I 1BR/1BA Completed General: 9 1 Building 17 1704 A3 - I 1BR/1BA
Completed General: 7 1 Building 17 1705 B3 - I 2BR/2BA Completed General: 6 1
Building 17 1706 B4 - I 2BR/2BA Completed General: 6 1 Building 17 1707 D1 - I
4BR/3BA Completed General: 10 1 Building 18 1801 B1 - I 2BR/1BA Completed
General: 11 1 Building 18 1802 B2P - I 2BR/1BA Completed General: 12 1 Building
18 1803 A2P - I 1BR/1BA Completed General: 8 1 Building 18 1804 A2R - I 1BR/1BA
Completed General: 8 1 Building 18 1805 B3R - I 2BR/2BA Completed General: 7 1
Building 18 1806 B4R - I 2BR/2BA Completed General: 11 1 Building 18 1807 D1 - I
4BR/3BA Completed General: 17 

 

 

 

 

[pg05img1_ex10-8.jpg]

 

 1 Building 19 1901 B1 - I 2BR/1BA Completed General: 10 1 Building 19 1902 B2R
- I 2BR/1BA Completed General: 7 1 Building 19 1903 A2R - I 1BR/1BA Completed
General: 7 1 Building 19 1904 A2 - I 1BR/1BA Completed General: 7 1 Building 19
1905 B3 - I 2BR/2BA No Entry 1 Building 19 1906 B4 - I 2BR/2BA Completed
General: 7 1 Building 19 1907 D1R - I 4BR/3BA Completed General: 7 1 Building 20
2001 C1P - I 3BR/2BA Completed General: 6 1 Building 20 2002 C2P2 - I 3BR/2BA No
Entry 1 Building 20 2003 A3 - I 1BR/1BA Completed General: 7 1 Building 20 2004
A3 - I 1BR/1BA Completed General: 4 1 Building 20 2005 B3 - I 2BR/2BA No Entry 1
Building 20 2006 B4 - I 2BR/2BA No Entry 1 Building 20 2007 D1P - I 4BR/3BA No
Entry 1 Building 22 2201 D1 - I 4BR/3BA Completed General: 12 1 Building 22 2202
B4 - I 2BR/2BA Completed General: 8 1 Building 22 2203 B3 - I 2BR/2BA No Entry 1
Building 22 2204 A2 - I 1BR/1BA Completed General: 6 1 Building 22 2205 A2P - I
1BR/1BA Completed General: 9 1 Building 22 2206 B2P - I 2BR/1BA Completed
General: 10 1 Building 22 2207 B1P - I 2BR/1BA Completed General: 9 1 Building
23 2301 D1P2 - I 4BR/3BA Completed General: 1 1 Building 23 2302 B4P - I 2BR/2BA
Completed General: 1 Building 23 2303 B3P2 - I 2BR/2BA Completed General: 7 1
Building 23 2304 A3 - I 1BR/1BA Completed General: 6 1 Building 23 2305 A3P - I
1BR/1BA Completed General: 7 1 Building 23 2306 C2P - I 3BR/2BA Completed
General: 10 1 Building 23 2307 C1P - I 3BR/2BA Completed General: 7 1 Building
24 2401 B1P - I 2BR/1BA Completed General: 10 1 Building 24 2402 B2P2 - I
2BR/1BA Completed General: 5 1 Building 24 2403 A2R - I 1BR/1BA Completed
General: 5 1 Building 24 2404 A2P - I 1BR/1BA Completed General: 10 1 Building
24 2405 B3P - I 2BR/2BA Completed General: 7 1 Building 24 2406 B4P - I 2BR/2BA
Completed General: 0 1 Building 24 2407 D1P - I 4BR/3BA Completed General: 7 1
Building 25 2501 C1P - I 3BR/2BA Completed General: 13 1 Building 25 2502 C2P -
I 3BR/2BA Completed General: 19 1 Building 25 2503 A3 - I 1BR/1BA Completed
General: 4 1 Building 25 2504 A3 - I 1BR/1BA Completed General: 9 1 Building 25
2505 B3P - I 2BR/2BA Completed General: 6 

 

 

 

 

[pg06img1_ex10-8.jpg]

 

 1 Building 25 2506 B4P - I 2BR/2BA Completed General: 7 1 Building 25 2507 D1P
- I 4BR/3BA Completed General: 13 1 Building 26 2601 D1P - I 4BR/3BA Completed
General: 12 1 Building 26 2602 B4P - I 2BR/2BA Completed General: 2 1 Building
26 2603 B3P - I 2BR/2BA No Entry 1 Building 26 2604 A2 - I 1BR/1BA Completed
General: 10 1 Building 26 2605 A2P - I 1BR/1BA Completed General: 7 1 Building
26 2606 B2P - I 2BR/1BA Completed General: 8 1 Building 26 2607 B1P - I 2BR/1BA
Completed General: 8 1 Building 27 2701 C1P - I 3BR/2BA Completed General: 14 1
Building 27 2702 C2P2 - I 3BR/2BA Completed General: 13 1 Building 27 2703 A3 -
I 1BR/1BA Completed General: 9 1 Building 27 2704 A3P - I 1BR/1BA Completed
General: 7 1 Building 27 2705 B3P - I 2BR/2BA Completed General: 5 1 Building 27
2706 B4P2 - I 2BR/2BA Completed General: 10 1 Building 27 2707 D1P - I 4BR/3BA
Completed General: 17 1 Building 28 2801 A1 - I 1BR/1BA Completed General: 0 1
Building 28 2802 A1R - I 1BR/1BA Completed General: 5 1 Building 28 2803 A - I
1BR/1BA Completed General: 5 1 Building 28 2804 A - I 1BR/1BA Completed General:
0 1 Building 28 2805 A1 - I 1BR/1BA Completed General: 6 1 Building 28 2806 A1 -
I 1BR/1BA Completed General: 5 1 Building 28 2807 A1 - I 1BR/1BA No Entry 1
Building 28 2808 A1 - I 1BR/1BA Completed General: 5 1 Building 28 2809 A - I
1BR/1BA Completed General: 4 1 Building 28 2810 A - I 1BR/1BA Completed General:
4 1 Building 28 2811 A1 - I 1BR/1BA Completed General: 4 1 Building 28 2812 A1 -
I 1BR/1BA Completed General: 5 1 Building 29 2901 A1R - I 1BR/1BA Completed
General: 4 1 Building 29 2902 A1 - I 1BR/1BA Completed General: 5 1 Building 29
2903 AR - I 1BR/1BA Completed General: 1 1 Building 29 2904 A - I 1BR/1BA
Completed General: 4 1 Building 29 2905 A1R - I 1BR/1BA Completed General: 5 1
Building 29 2906 A1 - I 1BR/1BA Completed General: 4 1 Building 29 2907 A1 - I
1BR/1BA Completed General: 4 1 Building 29 2908 A1 - I 1BR/1BA No Entry 1
Building 29 2909 A - I 1BR/1BA Completed General: 5 1 Building 29 2910 AR - I
1BR/1BA Completed General: 4 1 Building 29 2911 A1 - I 1BR/1BA Completed
General: 1 1 Building 29 2912 A1 - I 1BR/1BA No Entry

 

 

 

 

[pg07img1_ex10-8.jpg]

 

 1 Building 30 3001 A1 - I 1BR/1BA Completed General: 2 1 Building 30 3002 A1 -
I 1BR/1BA Completed General: 6 1 Building 30 3003 A - I 1BR/1BA Completed
General: 4 1 Building 30 3004 A - I 1BR/1BA Completed General: 3 1 Building 30
3005 A1 - I 1BR/1BA Completed General: 4 1 Building 30 3006 A1 - I 1BR/1BA No
Entry 1 Building 30 3007 A1R - I 1BR/1BA Completed General: 2 1 Building 30 3008
A1 - I 1BR/1BA Completed General: 4 1 Building 30 3009 A - I 1BR/1BA Completed
General: 0 1 Building 30 3010 AR - I 1BR/1BA Completed General: 2 1 Building 30
3011 A1 - I 1BR/1BA Completed General: 2 1 Building 30 3012 A1 - I 1BR/1BA
Completed General: 1 1 Building 31 3101 C1P - I 3BR/2BA Completed General: 5 1
Building 31 3102 C2P2 - I 3BR/2BA Completed General: 0 1 Building 31 3103 A3 - I
1BR/1BA Completed General: 8 1 Building 31 3104 A3P - I 1BR/1BA Completed
General: 7 1 Building 31 3105 B3P - I 2BR/2BA No Entry 1 Building 31 3106 B4P2 -
I 2BR/2BA Completed General: 6 1 Building 31 3107 D1P - I 4BR/3BA Completed
General: 7 1 Building 31 3143LC8 D3 - I 4BR/4 BA Completed General: 1 Building
31 3147LC7 D2 - I 4BR/4 BA Completed General: 1 Building 31 3151LC6 D4 - I 4BR/4
BA Completed General: 1 Building 31 3155LC5 D3 - I 4BR/4 BA Not Completed 1
Building 32 3201 D1P - I 4BR/3BA No Entry 1 Building 32 3202 B4P - I 2BR/2BA
Completed General: 5 1 Building 32 3203 B3P2 - I 2BR/2BA Completed General: 5 1
Building 32 3204 A2 - I 1BR/1BA No Entry 1 Building 32 3205 A2P2 - I 1BR/1BA
Completed General: 4 1 Building 32 3205LC4 D2 - I 4BR/4 BA Completed General: 1
Building 32 3206 B2P - I 2BR/1BA Completed General: 5 1 Building 32 3207 B1P2 -
I 2BR/1BA Completed General: 5 1 Building 33 3301 C1R - I 3BR/2BA Completed
General: 5 1 Building 33 3302 C2R - I 3BR/2BA Completed General: 6 1 Building 33
3303 A3 - I 1BR/1BA Completed General: 4 1 Building 33 3304 A3 - I 1BR/1BA
Completed General: 5 1 Building 33 3305 B3 - I 2BR/2BA Completed General: 4 1
Building 33 3306 B4 - I 2BR/2BA No Entry 1 Building 33 3307 D1 - I 4BR/3BA
Completed General: 5 1 Building 33 3309LC3 D4 - I 4BR/4 BA Completed General: 0
1 Building 33 3313LC2 D3 - I 4BR/4 BA Completed General: 

 

 

 

 

[pg08img1_ex10-8.jpg]

 

 1 Building 33 3317LC1 D2 - I 4BR/4 BA Completed General: 1 Building 34 3401 D1R
- I 4BR/3BA Completed General: 4 1 Building 34 3402 B4 - I 2BR/2BA Completed
General: 0 1 Building 34 3403 B3 - I 2BR/2BA No Entry 1 Building 34 3404 A2R - I
1BR/1BA Completed General: 0 1 Building 34 3405 A2P - I 1BR/1BA Completed
General: 4 1 Building 34 3406 B2P - I 2BR/1BA Completed General: 0 1 Building 34
3407 B1P2 - I 2BR/1BA Completed General: 4 1 Building 35 3501 B1P - I 2BR/1BA
Completed General: 4 1 Building 35 3502 B2P2 - I 2BR/1BA Completed General: 0 1
Building 35 3503 A2P - I 1BR/1BA Completed General: 2 1 Building 35 3504 A2 - I
1BR/1BA Completed General: 4 1 Building 35 3505 B3P - I 2BR/2BA Completed
General: 1 1 Building 35 3506 B4P - I 2BR/2BA Completed General: 0 1 Building 35
3507 D1P - I 4BR/3BA Completed General: 0 1 Building 36 3601 D1R - I 4BR/3BA
Completed General: 10 1 Building 36 3602 B4R - I 2BR/2BA Completed General: 6 1
Building 36 3603 B3R - I 2BR/2BA Completed General: 5 1 Building 36 3604 A3 - I
1BR/1BA Completed General: 10 1 Building 36 3605 A3 - I 1BR/1BA Completed
General: 6 1 Building 36 3606 C2R - I 3BR/2BA Completed General: 10 1 Building
36 3607 C1R - I 3BR/2BA Completed General: 6 1 Building 37 3701 B1 - I 2BR/1BA 1
Building 37 3702 B2 - I 2BR/1BA 1 Building 37 3703 A2R - I 1BR/1BA 1 Building 37
3704 A2 - I 1BR/1BA 1 Building 37 3705 B3 - I 2BR/2BA 1 Building 37 3706 B4 - I
2BR/2BA 1 Building 37 3707 D1 - I 4BR/3BA 1 Building 38 3801 A1 - I 1BR/1BA
Completed General: 5 1 Building 38 3802 A1R - I 1BR/1BA Completed General: 2 1
Building 38 3803 AR - I 1BR/1BA Completed General: 5 1 Building 38 3804 A - I
1BR/1BA Completed General: 1 1 Building 38 3805 A1 - I 1BR/1BA Completed
General: 3 1 Building 38 3806 A1 - I 1BR/1BA Completed General: 6 1 Building 38
3807 A1R - I 1BR/1BA Completed General: 4 1 Building 38 3808 A1 - I 1BR/1BA
Completed General: 2 1 Building 38 3809 AR - I 1BR/1BA Completed General: 0 1
Building 38 3810 A - I 1BR/1BA Completed General: 3 1 Building 38 3811 A1R - I
1BR/1BA Completed General: 1 

 

 

 

 

[pg09img1_ex10-8.jpg]

 

 1 Building 38 3812 A1R - I 1BR/1BA Completed General: 0 1 Building 39 3901 D1P2
- I 4BR/3BA No Entry 1 Building 39 3902 B4P - I 2BR/2BA Completed General: 6 1
Building 39 3903 B3P - I 2BR/2BA Completed General: 6 1 Building 39 3904 A3P - I
1BR/1BA Completed General: 4 1 Building 39 3905 A3P - I 1BR/1BA Completed
General: 4 1 Building 39 3906 C2P - I 3BR/2BA Completed General: 5 1 Building 39
3907 C1P2 - I 3BR/2BA Completed General: 3 1 Building 40 4001 B1P2 - I 2BR/1BA
Completed General: 5 1 Building 40 4002 B2P2 - I 2BR/1BA Completed General: 3 1
Building 40 4003 A2P - I 1BR/1BA Completed General: 2 1 Building 40 4004 A2 - I
1BR/1BA Completed General: 1 1 Building 40 4005 B3P - I 2BR/2BA Completed
General: 6 1 Building 40 4006 B4P - I 2BR/2BA Completed General: 9 1 Building 40
4007 D1P - I 4BR/3BA Completed General: 10 1 Building 41 4101 D1P - I 4BR/3BA
Completed General: 6 1 Building 41 4102 B4P2 - I 2BR/2BA Completed General: 6 1
Building 41 4103 B3P - I 2BR/2BA Completed General: 12 1 Building 41 4104 A3P2 -
I 1BR/1BA Completed General: 7 1 Building 41 4105 A3P2 - I 1BR/1BA Completed
General: 8 1 Building 41 4106 C2P - I 3BR/2BA Completed General: 10 1 Building
41 4107 C1P - I 3BR/2BA Completed General: 17 2 Building 11 1100 B1 - II 2BR/2BA
Completed General: 2 2 Building 11 1101 B1 - II 2BR/2BA Completed General: 2 2
Building 11 1102 A3 - II 1BR/1BA Completed General: 0 2 Building 11 1103 B1 - II
2BR/2BA Completed General: 4 2 Building 11 1104 A3 - II 1BR/1BA Completed
General: 1 2 Building 11 1105 B1 - II 2BR/2BA Completed General: 1 2 Building 11
1106 A3 - II 1BR/1BA Completed General: 0 2 Building 11 1107 E1 - II Studio/1BA
Completed General: 0 2 Building 11 1108 A2 - II 1BR/1BA Completed General: 5 2
Building 11 1109 E1 - II Studio/1BA Completed General: 1 2 Building 11 1110 A2 -
II 1BR/1BA Completed General: 1 2 Building 11 1111 A1 - II 1BR/1BA Completed
General: 2 2 Building 11 1112 A1R - II 1BR/1BA Completed General: 4 2 Building
11 1113 A1 - II 1BR/1BA Completed General: 2 2 Building 11 1114 B1 - II 2BR/2BA
Completed General: 4 2 Building 11 1115 B1 - II 2BR/2BA Completed General: 0 2
Building 12 1200 B2 - II 2BR/2BA Completed General: 2 2 Building 12 1201 B2 - II
2BR/2BA Completed General: 0 

 

 

 

 

[pg10img1_ex10-8.jpg]

 

 2 Building 12 1202 A3 - II 1BR/1BA Completed General: 3 2 Building 12 1203 B1 -
II 2BR/2BA Completed General: 4 2 Building 12 1204 A3 - II 1BR/1BA Completed
General: 2 2 Building 12 1205 B3 - II 2BR/2BA Completed General: 9 2 Building 12
1206 A3 - II 1BR/1BA Completed General: 4 2 Building 12 1207 E1 - II Studio/1BA
Completed General: 1 2 Building 12 1208 A2 - II 1BR/1BA Completed General: 8 2
Building 12 1209 E1 - II Studio/1BA Completed General: 2 2 Building 12 1210 A2 -
II 1BR/1BA Completed General: 3 2 Building 12 1211 A1 - II 1BR/1BA Completed
General: 3 2 Building 12 1212 A1R - II 1BR/1BA Completed General: 3 2 Building
12 1213 A1 - II 1BR/1BA Completed General: 5 2 Building 12 1214 B2 - II 2BR/2BA
Completed General: 3 2 Building 12 1215 B2 - II 2BR/2BA Completed General: 2 2
Building 13 1300 B2P - II 2BR/2BA No Entry 2 Building 13 1301 B2P - II 2BR/2BA
No Entry 2 Building 13 1302 A3P2 - II 1BR/1BA Completed General: 4 2 Building 13
1303 B1P2 - II 2BR/2BA Completed General: 2 2 Building 13 1304 A3P - II 1BR/1BA
Completed General: 1 2 Building 13 1305 B3P - II 2BR/2BA Completed General: 0 2
Building 13 1306 A3P - II 1BR/1BA Completed General: 0 2 Building 13 1307 E1 -
II Studio/1BA Completed General: 0 2 Building 13 1308 A2P2 - II 1BR/1BA
Completed General: 0 2 Building 13 1309 E1 - II Studio/1BA Completed General: 0
2 Building 13 1310 A2P - II 1BR/1BA No Entry 2 Building 13 1311 A1P - II 1BR/1BA
Completed General: 2 2 Building 13 1312 A1 - II 1BR/1BA Completed General: 1 2
Building 13 1313 A1R - II 1BR/1BA Completed General: 0 2 Building 13 1314 B2P -
II 2BR/2BA Completed General: 2 2 Building 13 1315 B2P - II 2BR/2BA Completed
General: 0 2 Building 21 2100 B1 - II 2BR/2BA Completed General: 1 2 Building 21
2101 B1 - II 2BR/2BA Completed General: 4 2 Building 21 2102 A3 - II 1BR/1BA
Completed General: 2 2 Building 21 2103 B1 - II 2BR/2BA Completed General: 4 2
Building 21 2104 A3 - II 1BR/1BA Completed General: 2 2 Building 21 2105 B1R -
II 2BR/2BA Completed General: 5 2 Building 21 2106 A3 - II 1BR/1BA Completed
General: 2 2 Building 21 2107 E1 - II Studio/1BA Completed General: 2 2 Building
21 2108 A2 - II 1BR/1BA Completed General: 4 2 Building 21 2109 E1 - II
Studio/1BA Completed General: 2

 

 

 

 

[pg11img1_ex10-8.jpg]

 

 2 Building 21 2110 A2 - II 1BR/1BA Completed General: 5 2 Building 21 2111 A1 -
II 1BR/1BA Completed General: 3 2 Building 21 2112 A1 - II 1BR/1BA Completed
General: 4 2 Building 21 2113 A1 - II 1BR/1BA Completed General: 3 2 Building 21
2114 B1 - II 2BR/2BA Completed General: 2 2 Building 21 2115 B1 - II 2BR/2BA
Completed General: 5 2 Building 22 2200 B2 - II 2BR/2BA Completed General: 2 2
Building 22 2201 B2 - II 2BR/2BA Completed General: 2 2 Building 22 2202 A3 - II
1BR/1BA Completed General: 2 2 Building 22 2203 B1 - II 2BR/2BA Completed
General: 5 2 Building 22 2204 A3 - II 1BR/1BA Completed General: 2 2 Building 22
2205 B3 - II 2BR/2BA Completed General: 0 2 Building 22 2206 A3 - II 1BR/1BA
Completed General: 0 2 Building 22 2207 E1 - II Studio/1BA Completed General: 0
2 Building 22 2208 A2 - II 1BR/1BA Completed General: 4 2 Building 22 2209 E1 -
II Studio/1BA Completed General: 0 2 Building 22 2210 A2 - II 1BR/1BA Completed
General: 2 2 Building 22 2211 A1 - II 1BR/1BA Completed General: 0 2 Building 22
2212 A1 - II 1BR/1BA Completed General: 0 2 Building 22 2213 A1 - II 1BR/1BA
Completed General: 0 2 Building 22 2214 B2 - II 2BR/2BA Completed General: 3 2
Building 22 2215 B2 - II 2BR/2BA Completed General: 1 2 Building 23 2300 B2P -
II 2BR/2BA Completed General: 2 2 Building 23 2301 B2P - II 2BR/2BA Completed
General: 2 2 Building 23 2302 A3P - II 1BR/1BA Completed General: 3 2 Building
23 2303 B1P - II 2BR/2BA No Entry 2 Building 23 2304 A3P - II 1BR/1BA Completed
General: 2 2 Building 23 2305 B3P - II 2BR/2BA Completed General: 3 2 Building
23 2306 A3P - II 1BR/1BA Completed General: 2 2 Building 23 2307 E1 - II
Studio/1BA Completed General: 2 2 Building 23 2308 A2P - II 1BR/1BA Completed
General: 4 2 Building 23 2309 E1 - II Studio/1BA Completed General: 0 2 Building
23 2310 A2P - II 1BR/1BA Completed General: 3 2 Building 23 2311 A1P - II
1BR/1BA Completed General: 3 2 Building 23 2312 A1 - II 1BR/1BA Completed
General: 0 2 Building 23 2313 A1R - II 1BR/1BA Completed General: 0 2 Building
23 2314 B2P - II 2BR/2BA No Entry 2 Building 23 2315 B2P - II 2BR/2BA Completed
General: 0 2 Building 31 3100 B1 - II 2BR/2BA Completed General: 0 2 Building 31
3101 B1 - II 2BR/2BA Completed General: 8 

 

 

 

 

[pg12img1_ex10-8.jpg]

 

 2 Building 31 3102 A3 - II 1BR/1BA Completed General: 2 2 Building 31 3103 B1 -
II 2BR/2BA Completed General: 1 2 Building 31 3104 A3 - II 1BR/1BA Completed
General: 3 2 Building 31 3105 B1 - II 2BR/2BA Completed General: 2 2 Building 31
3106 A3 - II 1BR/1BA Completed General: 2 2 Building 31 3107 E1 - II Studio/1BA
Completed General: 1 2 Building 31 3108 A2 - II 1BR/1BA Completed General: 2 2
Building 31 3109 E1 - II Studio/1BA Completed General: 2 2 Building 31 3110 A2 -
II 1BR/1BA Completed General: 4 2 Building 31 3111 A1 - II 1BR/1BA Completed
General: 2 2 Building 31 3112 A1 - II 1BR/1BA Completed General: 2 2 Building 31
3113 A1 - II 1BR/1BA Completed General: 3 2 Building 31 3114 B1 - II 2BR/2BA
Completed General: 2 2 Building 31 3115 B1 - II 2BR/2BA Completed General: 4 2
Building 32 3200 B2 - II 2BR/2BA Completed General: 4 2 Building 32 3201 B2 - II
2BR/2BA Completed General: 4 2 Building 32 3202 A3 - II 1BR/1BA Completed
General: 0 2 Building 32 3203 B1 - II 2BR/2BA 2 Building 32 3204 A3 - II 1BR/1BA
Completed General: 0 2 Building 32 3205 B3 - II 2BR/2BA Completed General: 0 2
Building 32 3206 A3 - II 1BR/1BA Completed General: 1 2 Building 32 3207 E1 - II
Studio/1BA Completed General: 1 2 Building 32 3208 A2 - II 1BR/1BA Completed
General: 0 2 Building 32 3209 E1 - II Studio/1BA No Entry 2 Building 32 3210 A2
- II 1BR/1BA Completed General: 2 2 Building 32 3211 A1 - II 1BR/1BA Completed
General: 1 2 Building 32 3212 A1 - II 1BR/1BA Completed General: 1 2 Building 32
3213 A1 - II 1BR/1BA Completed General: 1 2 Building 32 3214 B2 - II 2BR/2BA
Completed General: 2 2 Building 32 3215 B2 - II 2BR/2BA Completed General: 5 2
Building 33 3300 B2P - II 2BR/2BA Completed General: 5 2 Building 33 3301 B2P -
II 2BR/2BA Completed General: 3 2 Building 33 3302 A3P - II 1BR/1BA Completed
General: 3 2 Building 33 3303 B1P - II 2BR/2BA Completed General: 5 2 Building
33 3304 A3P - II 1BR/1BA Completed General: 3 2 Building 33 3305 B3P - II
2BR/2BA Completed General: 7 2 Building 33 3306 A3P - II 1BR/1BA Completed
General: 4 2 Building 33 3307 E1 - II Studio/1BA Completed General: 2 2 Building
33 3308 A2P - II 1BR/1BA Completed General: 4 2 Building 33 3309 E1 - II
Studio/1BA Completed General: 2 

 

 

 

 

[pg13img1_ex10-8.jpg]

 

 2 Building 33 3310 A2P - II 1BR/1BA Completed General: 4 2 Building 33 3311 A1P
- II 1BR/1BA Completed General: 3 2 Building 33 3312 A1 - II 1BR/1BA Completed
General: 3 2 Building 33 3313 A1R - II 1BR/1BA Completed General: 0 2 Building
33 3314 B2P - II 2BR/2BA Completed General: 4 2 Building 33 3315 B2P - II
2BR/2BA Completed General: 1 2 Building 34 3444 D B4 - II 2BR/2BA Completed
General: 0 2 Building 34 3446 D B5 - II 2BR/2BA Completed General: 0 2 Building
34 3450 D B4 - II 2BR/2BA Completed General: 0 2 Building 34 3452 D B5 - II
2BR/2BA No Entry 2 Building 34 3456 D B4 - II 2BR/2BA No Entry 2 Building 34
3458 D B5 - II 2BR/2BA Completed General: 0 2 Building 34 3462 D B4 - II 2BR/2BA
Completed General: 0 2 Building 34 3464 D B5 - II 2BR/2BA Completed General: 0 2
Building 34 3468 D B4 - II 2BR/2BA No Entry 2 Building 34 3470 D B5 - II 2BR/2BA
Completed General: 0 2 Building 38 3843 D B5 - II 2BR/2BA Completed General: 0 2
Building 38 3844 D B4 - II 2BR/2BA Completed General: 0 2 Building 38 3845 D B4
- II 2BR/2BA Completed General: 0 2 Building 38 3846 D B5 - II 2BR/2BA Completed
General: 0 2 Building 38 3850 D B4P2 - II 2BR/2BA Completed General: 0 2
Building 38 3851 D B5 - II 2BR/2BA Completed General: 0 2 Building 38 3852 D B5
- II 2BR/2BA Completed General: 0 2 Building 38 3853 D B4 - II 2BR/2BA Completed
General: 0 2 Building 38 3856 D B4P2 - II 2BR/2BA Completed General: 0 2
Building 38 3857 D B5 - II 2BR/2BA No Entry 2 Building 38 3858 D B5P2 - II
2BR/2BA Completed General: 0 2 Building 38 3859 D B4 - II 2BR/2BA Completed
General: 0 2 Building 38 3862 D B4 - II 2BR/2BA Completed General: 0 2 Building
38 3863 D B5 - II 2BR/2BA Completed General: 0 2 Building 38 3864 D B5 - II
2BR/2BA Completed General: 0 2 Building 38 3865 D B4 - II 2BR/2BA Completed
General: 0 2 Building 38 3868 D B4 - II 2BR/2BA Completed General: 0 2 Building
38 3869 D B5 - II 2BR/2BA Completed General: 0 2 Building 38 3870 D B5 - II
2BR/2BA Completed General: 0 2 Building 38 3871 D B4 - II 2BR/2BA Completed
General: 0 2 Building 38 3874 D B4 - II 2BR/2BA Completed General: 0 2 Building
38 3875 D B5P2 - II 2BR/2BA Completed General: 0 2 Building 38 3876 D B5 - II
2BR/2BA Completed General: 0 2 Building 38 3877 D B4 - II 2BR/2BA Completed
General: 0 

 

 

 

 

[pg14img1_ex10-8.jpg]

 

 2 Building 38 3880 D B4 - II 2BR/2BA Completed General: 0 2 Building 38 3881 D
B5 - II 2BR/2BA Completed General: 0 2 Building 38 3882 D B5 - II 2BR/2BA
Completed General: 0 2 Building 38 3883 D B4P2 - II 2BR/2BA No Entry 2 Building
38 3886 D B4 - II 2BR/2BA Completed General: 0 2 Building 38 3887 D B5 - II
2BR/2BA No Entry 2 Building 38 3888 D B5 - II 2BR/2BA Completed General: 0 2
Building 38 3889 D B4 - II 2BR/2BA Completed General: 0 2 Building 39 3946 D B4
- II 2BR/2BA Completed General: 0 2 Building 39 3947 D B5 - II 2BR/2BA Completed
General: 0 2 Building 39 3948 D B5 - II 2BR/2BA Completed General: 0 2 Building
39 3949 D B4P2 - II 2BR/2BA Completed General: 0 2 Building 39 3952 D B4 - II
2BR/2BA Completed General: 0 2 Building 39 3953 D B5 - II 2BR/2BA Completed
General: 0 2 Building 39 3954 D B5P2 - II 2BR/2BA Completed General: 0 2
Building 39 3955 D B4 - II 2BR/2BA No Entry 2 Building 39 3958 D B4 - II 2BR/2BA
Completed General: 0 2 Building 39 3959 D B5 - II 2BR/2BA Completed General: 0 2
Building 39 3960 D B5 - II 2BR/2BA Completed General: 0 2 Building 39 3961 D B4
- II 2BR/2BA Completed General: 0 2 Building 39 3964 D B4 - II 2BR/2BA Completed
General: 0 2 Building 39 3965 D B5 - II 2BR/2BA No Entry 2 Building 39 3966 D B5
- II 2BR/2BA Completed General: 0 2 Building 39 3967 D B4 - II 2BR/2BA Completed
General: 0 2 Building 39 3970 D B4 - II 2BR/2BA Completed General: 0 2 Building
39 3971 D B5 - II 2BR/2BA Completed General: 0 2 Building 39 3972 D B5 - II
2BR/2BA Completed General: 0 2 Building 39 3973 D B4 - II 2BR/2BA Completed
General: 0 2 Building 41 4100 B1 - II 2BR/2BA Completed General: 5 2 Building 41
4101 B1 - II 2BR/2BA Completed General: 8 2 Building 41 4102 A3 - II 1BR/1BA No
Entry 2 Building 41 4103 B1 - II 2BR/2BA Completed General: 4 2 Building 41 4104
A3R - II 1BR/1BA Completed General: 8 2 Building 41 4105 B1 - II 2BR/2BA
Completed General: 6 2 Building 41 4106 A3 - II 1BR/1BA Completed General: 6 2
Building 41 4107 E1 - II Studio/1BA Completed General: 2 2 Building 41 4108 A2 -
II 1BR/1BA Completed General: 4 2 Building 41 4109 E1R - II Studio/1BA Completed
General: 4 2 Building 41 4110 A2 - II 1BR/1BA Completed General: 5 2 Building 41
4111 A1 - II 1BR/1BA Completed General: 3

 

 

 

 

[pg15img1_ex10-8.jpg]

 

 2 Building 41 4112 A1 - II 1BR/1BA Completed General: 3 2 Building 41 4113 A1 -
II 1BR/1BA Completed General: 4 2 Building 41 4114 B1R - II 2BR/2BA Completed
General: 5 2 Building 41 4115 B1 - II 2BR/2BA Completed General: 3 2 Building 42
4200 B2 - II 2BR/2BA Completed General: 6 2 Building 42 4201 B2 - II 2BR/2BA
Completed General: 4 2 Building 42 4202 A3 - II 1BR/1BA Completed General: 5 2
Building 42 4203 B1 - II 2BR/2BA Completed General: 10 2 Building 42 4204 A3R -
II 1BR/1BA Completed General: 5 2 Building 42 4205 B3 - II 2BR/2BA Completed
General: 9 2 Building 42 4206 A3 - II 1BR/1BA Completed General: 5 2 Building 42
4207 E1 - II Studio/1BA Completed General: 2 2 Building 42 4208 A2 - II 1BR/1BA
Completed General: 5 2 Building 42 4209 E1 - II Studio/1BA Completed General: 1
2 Building 42 4210 A2 - II 1BR/1BA Completed General: 4 2 Building 42 4211 A1 -
II 1BR/1BA Completed General: 2 2 Building 42 4212 A1 - II 1BR/1BA Completed
General: 3 2 Building 42 4213 A1R - II 1BR/1BA Completed General: 4 2 Building
42 4214 B2 - II 2BR/2BA Completed General: 3 2 Building 42 4215 B2 - II 2BR/2BA
Completed General: 5 2 Building 43 4300 B2P - II 2BR/2BA Completed General: 5 2
Building 43 4301 B2P - II 2BR/2BA Completed General: 6 2 Building 43 4302 A3P -
II 1BR/1BA Completed General: 4 2 Building 43 4303 B1P - II 2BR/2BA Completed
General: 6 2 Building 43 4304 A3P - II 1BR/1BA Completed General: 4 2 Building
43 4305 B3P - II 2BR/2BA Completed General: 10 2 Building 43 4306 A3P - II
1BR/1BA Completed General: 2 2 Building 43 4307 E1 - II Studio/1BA Completed
General: 1 2 Building 43 4308 A2P - II 1BR/1BA Completed General: 3 2 Building
43 4309 E1 - II Studio/1BA Completed General: 0 2 Building 43 4310 A2P - II
1BR/1BA Completed General: 3 2 Building 43 4311 A1P - II 1BR/1BA Completed
General: 3 2 Building 43 4312 A1 - II 1BR/1BA Completed General: 3 2 Building 43
4313 A1 - II 1BR/1BA Completed General: 3 2 Building 43 4314 B2P - II 2BR/2BA
Completed General: 7 2 Building 43 4315 B2P - II 2BR/2BA Completed General: 6
Interior Phase Location Unit FloorPlan UnitType UnitStatus Number of Painted
Sprinklers Status Count

 

 

 

 

[pg16img1_ex10-8.jpg]

 



 Cost $0.00 Total $0.00 Status Count Cost Total Status Count Cost Total Grand
Total $0.00 Avg Cost Per Unit $0.00 Exterior Items $0.00 Interior Items $0.00
Project Total $0.00 Total Units 536

 

 

